 
Exhibit 10.1
 
[EXECUTION VERSION]

 
Published CUSIP Number  _________
 


 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
dated as of July 28, 2008 and amended and restated as of December 9, 2010
 
 
among
 
 
BE AEROSPACE, INC.,
 
 
CERTAIN LENDERS,
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
 
UBS SECURITIES LLC
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agents,
 
 
and
 
 
THE ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK and WELLS FARGO BANK, N.A.,
as Documentation Agents
_____________________________
 
 
J.P. MORGAN SECURITIES LLC,
UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
RBS SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 
- i -

--------------------------------------------------------------------------------

 
    
TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS
 
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
29
     
ARTICLE II
AMOUNT AND TERMS OF REVOLVING CREDIT  COMMITMENTS
 
Section 2.1
Revolving Credit Commitments
29
Section 2.2
Proceeds of Revolving Credit Loans
30
Section 2.3
Issuance of Letters of Credit
30
Section 2.4
Participating Interests
31
Section 2.5
Procedure for Opening Letters of Credit
31
Section 2.6
Payments in Respect of Letters of Credit
31
Section 2.7
Swing Line Commitment
32
Section 2.8
Participations
33
 
ARTICLE III
AMOUNT AND TERMS OF INCREMENTAL LOANS
 
Section 3.1
Requests for Incremental Loans
33
Section 3.2
Ranking and Other Provisions
34
Section 3.3
Notices; Lender Elections
34
Section 3.4
Incremental Facility Amendment
35
Section 3.5
Effective Date and Allocations
35
Section 3.6
Conditions to Effectiveness of Increase
35
Section 3.7
Effect of Incremental Facility Amendment
36
Section 3.8
Revolving Credit Commitment Increases
36
Section 3.9
Conflicting Provisions
37
 
ARTICLE IV
RESERVED
 
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
Section 5.1
Procedure for Borrowing by the Company
37
Section 5.2
Repayment of Loans; Evidence of Debt
37
Section 5.3
Conversion and Continuation Options
38
Section 5.4
Changes of Commitment Amounts
39
Section 5.5
Optional Prepayments
39
Section 5.6
Mandatory Prepayments
39
Section 5.7
Interest Rates and Payment Dates
41
 
 
41

     

 
- ii -

--------------------------------------------------------------------------------

 
  
Page
     
Section 5.8
Computation of Interest and Fees
41
Section 5.9
Commitment Fees
42
Section 5.10
Certain Fees
42
Section 5.11
Letter of Credit Fees
42
Section 5.12
Letter of Credit Reserves
43
Section 5.13
Further Assurances
44
Section 5.14
Obligations Absolute
44
Section 5.15
Assignments
44
Section 5.16
Participations
44
Section 5.17
Inability to Determine Interest Rate for Eurodollar Loans
45
Section 5.18
Pro Rata Treatment and Payments
45
Section 5.19
Illegality
46
Section 5.20
Requirements of Law
46
Section 5.21
Indemnity
48
Section 5.22
Replacement of Lenders
48
Section 5.23
Taxes
49
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES.
 
Section 6.1
Corporate Existence; Compliance with Law
51
Section 6.2
Corporate Power; Authorization
51
Section 6.3
Enforceable Obligations
52
Section 6.4
No Conflict With Law or Contractual Obligations
52
Section 6.5
No Material Litigation
52
Section 6.6
Investment Company Act
52
Section 6.7
Federal Reserve Regulations
52
Section 6.8
No Default
52
Section 6.9
Taxes
53
Section 6.10
Subsidiaries
53
Section 6.11
Ownership of Property; Liens
53
Section 6.12
ERISA
53
Section 6.13
Environmental Matters
54
Section 6.14
Accuracy and Completeness of Financial Statements.
54
Section 6.15
Absence of Undisclosed Liabilities
54
Section 6.16
No Material Adverse Change
55
Section 6.17
Solvency
55
Section 6.18
Intellectual Property
55
Section 6.19
Creation and Perfection of Security Interests.
55
Section 6.20
Accuracy and Completeness of Disclosure
56
Section 6.21
Qualified Domestic Assets
56
Section 6.22
OFAC
56
Section 6.23
Patriot Act
56
Section 6.24
FCPA
56
 
ARTICLE VII
CONDITIONS PRECEDENT
 
Section 7.1
Conditions to Restatement Effective Date
56
Section 7.2
Conditions to All Loans and Letters of Credit
59
Section 7.3
Effectiveness of Amendment and Restatement
60

     

 
- iii -

--------------------------------------------------------------------------------

 
   
Page
        
Section 7.4
Acknowledgement and Affirmation of Security Interests
60
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Section 8.1
Financial Statements
61
Section 8.2
Certificates; Other Information
61
Section 8.3
Payment of Other Obligations
63
Section 8.4
Continuation of Business and Maintenance of Existence and Material Rights and
Privileges
63
Section 8.5
Compliance with All Applicable Laws and Regulations and Material Contractual
Obligations
63
Section 8.6
Maintenance of Property; Insurance
64
Section 8.7
Maintenance of Books and Records
64
Section 8.8
Right of the Lenders to Inspect Property and Books and Records
64
Section 8.9
Notices
64
Section 8.10
Minimum Qualified Domestic Assets; Subsidiary Guaranties and Collateral
65
Section 8.11
Compliance with Environmental Laws
71
Section 8.12
Further Assurances
71
 
ARTICLE IX
NEGATIVE COVENANTS
 
Section 9.1
Financial Condition Covenants.
72
Section 9.2
Indebtedness
72
Section 9.3
Limitation on Liens
74
Section 9.4
Limitation on Contingent Obligations
75
Section 9.5
Prohibition on Fundamental Changes
76
Section 9.6
Prohibition on Sale of Assets
76
Section 9.7
Limitation on Investments, Loans and Advances
77
Section 9.8
Capital Expenditures
80
Section 9.9
Limitation on Dividends
80
Section 9.10
Transaction with Affiliates
81
Section 9.11
Derivative Contracts
82
Section 9.12
Other Indebtedness.
82
Section 9.13
Fiscal Year
82
Section 9.14
Amendment of Organizational Documents
83
Section 9.15
Limitation on Guarantees
83
Section 9.16
Independence of Covenants
83
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.1
Events of Default
83
 
ARTICLE XI
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS, THE
ADMINISTRATIVE AGENT; THE ISSUING LENDER
 
Section 11.1
Appointment
86
Section 11.2
Delegation of Duties
86

     
 
- iv -

--------------------------------------------------------------------------------

 
   
Page
     
Section 11.3
Exculpatory Provisions
86
Section 11.4
Reliance by Syndication Agents, Documentation Agents or Administrative Agent
86
Section 11.5
Notice of Default
87
Section 11.6
Non-Reliance on Syndication Agents, Documentation Agents, Administrative Agent
and Other Lenders
87
Section 11.7
Indemnification
87
Section 11.8
Syndication Agent, Documentation Agent and Administrative Agent in its
Individual Capacity
88
Section 11.9
Successor Syndication Agent, Documentation Agent or Administrative Agent
88
Section 11.10
Issuing Lender as Issuer of Letters of Credit
89
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1
Amendments and Waivers
89
Section 12.2
Notices
90
Section 12.3
No Waiver; Cumulative Remedies
92
Section 12.4
Survival of Representations and Warranties
92
Section 12.5
Payment of Expenses; Indemnification
92
Section 12.6
Successors and Assigns; Participations; Purchasing Lenders
93
Section 12.7
Adjustments; Set-off
96
Section 12.8
Counterparts
97
Section 12.9
Integration
97
Section 12.10
GOVERNING LAW; NO THIRD PARTY RIGHTS
97
Section 12.11
SUBMISSION TO JURISDICTION; WAIVERS
97
Section 12.12
Acknowledgements
98
Section 12.13
Confidentiality
98
Section 12.14
USA Patriot Act
99





SCHEDULES:
 
Schedule 1A
—
Commitment Amounts
Schedule 1B
—
Existing Money Market Funds
Schedule 6.10(a)
—
Domestic Subsidiaries
Schedule 6.10(b)
—
Foreign Subsidiaries
Schedule 6.11
—
Leasehold Interests
Schedule 9.2
—
Existing Indebtedness
Schedule 9.3
—
Existing Liens
Schedule 9.4
—
Contingent Obligations
Schedule 9.6
—
Permitted Asset Sales
Schedule 9.7
—
Investments, Loans and Advances
Schedule 9.10
—
Transaction with Affiliates



EXHIBITS:
 
Exhibit A
—
Form of Pledge Agreement
Exhibit B-1
—
Form of Company Closing Certificate (Secretary)
Exhibit B-2
—
Form of Company Closing Certificate (Officer)

 
 
 
- v -

--------------------------------------------------------------------------------

 
   
Page
 
 
Exhibit C
—
Form of Assignment and Acceptance
Exhibit D
—
Form of Mortgage (Owned Property)
Exhibit E
—
Form of Security Agreement
Exhibit F
—
Form of Perfection Certificate
Exhibit G
—
Form of Subordination Terms and Conditions of Intercompany Note
Exhibit H
—
Form of Credit Party Accession Agreement
Exhibit I
—
Form of Guaranty

 

 
 
- vi -

--------------------------------------------------------------------------------

 
      

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2010 (as the same
may be amended, supplemented or otherwise modified from time to time after the
date hereof, this “Amended Agreement”), among BE AEROSPACE, INC., a Delaware
corporation (the “Company”), the several Lenders from time to time parties
hereto, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders, UBS
SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as syndication agents for
the Lenders, and THE ROYAL BANK OF SCOTLAND PLC, SUNTRUST BANK and WELLS FARGO
BANK, N.A., as documentation agents for the Lenders.
 
The Company has requested that the Lenders amend and restate its existing Credit
Agreement dated as of July 28, 2008 (as amended prior to the date hereof, the
“Existing Credit Agreement”) among the Company, the lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, UBS
Securities LLC and Credit Suisse Securities (USA) LLC, as Syndication Agents,
and The Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and SunTrust Bank, as
Documentation Agents, to provide, among other things, a $750,000,000 revolving
credit facility to the Company to refinance term loans borrowed and outstanding
under the Existing Credit Agreement and financing for working capital and other
general corporate purposes of the Company and its subsidiaries.  The Lenders
under this Amended Agreement (which Lenders constitute the Required Lenders (as
such term is defined in the Existing Credit Agreement)) are willing, subject to
the terms and conditions of this Amended Agreement, to amend and restate the
Existing Credit Agreement to read in full as set forth herein.  Accordingly, in
consideration of the mutual covenants herein contained, the parties hereto
agree, subject to the satisfaction of the conditions set forth herein, to amend
and restate the Existing Credit Agreement to read in full as provided in this
Amended Agreement.
 
ARTICLE I
DEFINITIONS
 
Section 1.1                      Defined Terms.  As used in this Amended
Agreement, the following terms have the following meanings:
 
“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1.00% and (iii) LIBOR (determined by reference to clause (ii) of the
definition thereof) plus 1.00%.  For purposes hereof:  “Prime Rate” means the
rate of interest per annum publicly announced from time to time by JPMCB as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMCB in
connection with extensions of credit to debtors); and “Federal Funds Effective
Rate” means, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the ABR shall be determined without regard to clause (ii) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the applicable
LIBOR shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
applicable LIBOR, respectively.
 
 
 
 

--------------------------------------------------------------------------------

 
   
“ABR Loans” means Loans whose interest rate is based on the ABR.
 
“Additional Collateral Documents” has the meaning specified in Section 8.10.
 
“Administrative Agency Fee Letter” means the letter dated December 9, 2010
between the Company and the Administrative Agent, setting forth the
administrative agency fee for this Amended Agreement.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.
 
“Affiliate” of any Person means (i) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (ii) any Person who is a director or officer of (A)
such Person, (B) any Subsidiary of such Person or (C) any Person described in
clause (i) above.  For purposes of this definition, “control” of a Person shall
mean the power, direct or indirect, either (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
“Agents” means a collective reference to the Syndication Agents, the
Documentation Agents, the Administrative Agent and the Collateral Agent.
 
“Aggregate Revolving Credit Extensions of Credit” means, at any particular time,
the sum of (i) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (ii) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (iii) the aggregate amount of Revolving L/C
Obligations.
 
“ALC” means Aerospace Lighting Corporation, a New York corporation, and its
successors.
 
“Allowed Exclusion Amount” means at any date an amount equal to the book value
of that portion of Consolidated Total Domestic Assets which is owned by ATS or
ALC (collectively, the “Excluded Domestic Assets”) not exceeding (i) if the
aggregate book value of their total assets does not exceed $100,000,000, the
amount of the book value of their Excluded Domestic Assets or (ii) if the
aggregate book value of their total assets exceeds $100,000,000, zero.
 
“Amended Agreement” has the meaning specified in the preamble hereof.
 
“Applicable Level” means, as of any day, Level I, Level II, Level III or Level
IV below, whichever is applicable on such day, with each new Level to take
effect on the day following the delivery to the Administrative Agent by the
Company of the financial statements referred to in Section 8.1(a) or (b), as the
case may be, and the related certificate of a Responsible Officer on behalf of
the Company referred to in Section 8.2(b) for any fiscal quarter indicating the
ratio of Consolidated Total Indebtedness as of the last day of the period
covered by such financial statements to Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on the last day of the period covered by
such financial statements:
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
   
Applicable
Level
Ratio of Consolidated Total Indebtedness to Consolidated
EBITDA
I
Greater than or equal to 3.25 to 1.00
II
Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
IV
Less than 2.00 to 1.00



provided, however, that: (i) in the event that the financial statements required
to be delivered pursuant to Section 8.1(a) or 8.1(b) and the related certificate
of a Responsible Officer on behalf of the Company referred to in Section 8.2(b)
are not delivered when due for any fiscal quarter, then during the period from
the date upon which such financial statements and certificate were required to
be delivered, until the date upon which they actually are delivered, the
Applicable Level for Revolving Credit Loans and Swing Line Loans shall be Level
I; (ii) in the event the financial statements required to be delivered pursuant
to Section 8.1(a) or 8.1(b) and the related certificates of a Responsible
Officer on behalf of the Company referred to in Section 8.2(b) for any fiscal
quarter are proven to have been incorrect, then the Applicable Level for the
relevant period shall be adjusted retroactively to reflect the level which would
have applied for such period based on the corrected ratio of Consolidated Total
Indebtedness as of the last day of the period covered by such financial
statement to Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on the last day of the period covered by such financial
statements, and any additional interest owing as a result of such readjustment
shall be payable on demand; and (iii) at all times during which a Default or an
Event of Default shall have occurred and be continuing, the Applicable Level for
Revolving Credit Loans and Swing Line Loans shall be Level I.
 
“Applicable Margin” means for each day (i) from the Restatement Effective Date
until the date on which the Applicable Level is determined for the first fiscal
quarter ending after the Restatement Effective Date, 1.50% per annum in the case
of ABR Loans (including all Swing Line Loans) and 2.50% per annum in the case of
Eurodollar Loans, and (ii) thereafter, the rate per annum for the relevant Type
of such Loan set forth below opposite the Applicable Level in effect on such
day:
 
Applicable Level
ABR Loans
Eurodollar Loans
I
1.75%
2.75%
II
1.50%
2.50%
III
1.25%
2.25%
IV
1.00%
2.00%



The Applicable Margin for each Incremental Loan shall be determined in
accordance with Article III of this Amended Agreement; provided that the
Applicable Margin for Revolving Credit Loans may be adjusted as a result thereof
in accordance with Article III of this Amended Agreement.
 
“Asset Sale” means any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
of any Subsidiary of the Company (except sales, sale-leasebacks, assignments,
conveyances, transfers and other dispositions permitted by clauses (a), (b),
(c), (d), (e), (g), (h), (i) and (j) of Section 9.6).
 
“Assignee” has the meaning specified in Section 12.6(c).
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C hereto.
 
“ATS” means Advanced Thermal Sciences Corporation, a Delaware corporation, and
its successors.
 
“Available Amount” means at any date the amount, if any, equal to the sum of (i)
the Net Proceeds of one or more Qualifying Equity Issuances made after the
Existing Credit Agreement Effective Date, (ii) Cumulative Excess Cash Flow and
(iii) solely in the case of amounts applied in determining the permissibility of
Investments under Section 9.7(m) or dividends and distributions under Section
9.9(d), $25,000,000, in each case that is Not Otherwise Applied.
 
“Available Revolving Credit Commitment” means, as to any Lender, at a particular
time, an amount equal to the excess, if any, of (i) the amount of such Lender’s
Revolving Credit Commitment at such time less (ii) the sum of (A) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to Section 2.1, (B) such Lender’s L/C Participating Interest in
the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (C) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (D) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
Section 5.9 the amount referred to in this clause (D) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.
 
“Benefitted Lender” has the meaning specified in Section 12.7(a) hereof.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowing Date” means any Business Day specified in a notice pursuant to (i)
Section 2.7 or 5.1 as a date on which the Company requests JPMCB to make Swing
Line Loans or the Lenders to make Revolving Credit Loans or Incremental Loans
hereunder or (ii) Section 2.5 as a date on which the Company requests the
Issuing Lender to issue a Letter of Credit hereunder.
 
“Business Day” means, when such term is used in connection with (i) a Eurodollar
Loan, any day (other than a Saturday or a Sunday) on which (A) the London
interbank market is open for general banking business and (B) banks in New York
City are open for general banking business and (ii) an ABR Loan, any day (other
than a Saturday or Sunday) on which banks in New York City are open for general
banking business.
 
“Capital Expenditures” means, for any period, all amounts (other than those
arising from the acquisition or lease of businesses and assets which are
permitted by Section 9.7) that would, in accordance with GAAP, be included as
additions to property, plant and equipment and other capital expenditures of the
Company and its Subsidiaries for such period, excluding interest capitalized
during construction, as the same are or would be set forth in a consolidated
statement of cash flows of the Company and its subsidiaries for such period.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Capital Lease” means, of any Person, any lease of (or other arrangement
conveying the right to use) property (whether real, personal or mixed) by such
Person as lessee which would, in accordance with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Revolving L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.
 
“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (ii) certificates of deposit and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000, (iii) repurchase obligations with
a term of not more than 30 days for underlying securities of the types described
in clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any Lender, the parent corporation of any Lender or any Subsidiary of such
Lender’s parent corporation, and commercial paper rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing within one year after the date of acquisition thereof,
(v) money market funds that (A) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (B)
are rated AA by S&P and Aa by Moody’s and (C) have portfolio assets of at least
$5,000,000,000; (vi) money market funds existing on the Restatement Effective
Date that are listed on Schedule 1B; and (vii) in the case of Foreign
Subsidiaries, investments that are substantially equivalent to the foregoing
investments described in clauses (i) through (v) above that are available in the
currency of the jurisdiction in which such Foreign Subsidiary is organized.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Cash on Hand” means, with respect to any Person on any day, the amount in
excess of $50,000,000 of Unrestricted Cash and Cash Equivalents of the Company
and its Consolidated Subsidiaries at such date.
 
“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.
 
“Change in Law” means, with respect to any Lender, the adoption of any law,
rule, regulation, policy, guideline or directive (whether or not having the
force of law) or any change therein or in the interpretation or application
thereof by any Governmental Authority, including, without limitation, the
issuance of any final rule, regulation or guideline by any regulatory agency
having jurisdiction over
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
such Lender or, in the case of Section 5.12(b) or 5.20(b), any corporation
controlling such Lender, in each case, after the date such Lender becomes a
party to this Amended Agreement.
 
“Change of Control” means the occurrence of any of the following events:
 
(i)           any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”)) has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, by way of merger,
consolidation or otherwise, of 35% or more (on a fully-diluted basis after
giving effect to the conversion and exercise of all outstanding rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of the Company or securities
exercisable for or convertible or exchangeable into Equity Interests of the
Company, whether at the time of issuance or upon the passage of time or the
occurrence of some future event (whether or not such securities are then
currently convertible or exercisable and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right)) of the Equity Interests of the Company having ordinary power to vote in
the election of members of the board of directors of the Company (irrespective
of whether, at the time, Equity Interests of any other class or classes of the
Company shall have or might have voting power by reason of the happening of any
contingency);
 
(ii)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (A) who were members of that board
or equivalent governing body on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(iii)           a “change of control” or comparable term in any Senior Note
Document occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Secured Parties, and its successor or successors in such capacity.
 
 
- 6 -

--------------------------------------------------------------------------------

 
  
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Depositary Bank Agreement, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages that create or purport to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and any instruments of
assignment, control agreements, lockbox letters or other instruments or
agreements executed pursuant to the foregoing.
 
“Commitment Percentage” means, with respect to any Lender, either of the (i)
Revolving Credit Commitment Percentage, or (ii) Incremental Term Loan Commitment
Percentage, of such Lender, as the context shall require.
 
“Commitments” means the collective reference to the Revolving Credit
Commitments, the Swing Line Commitments and the Incremental Commitments, if any;
individually, a “Commitment”.  On the Restatement Effective Date, the aggregate
amount of the Revolving Credit Commitments is $750,000,000.  The aggregate
amount of all Incremental Commitments shall not exceed $750,000,000.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Company” means BE Aerospace, Inc., a Delaware corporation, and its successors
and permitted assigns.
 
“Company Materials” has the meaning specified in Section 8.2.
 
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
 
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Company (which
consent shall not be unreasonably withheld, delayed or conditioned); provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Amended
Agreement if, for any reason, its Conduit Lender fails to fund any such Loan,
and the designating Lender (and not the Conduit Lender) shall have the sole
right and responsibility to deliver all consents and waivers required or
requested under this Amended Agreement with respect to its Conduit Lender, and
provided, further, that no Conduit Lender shall (i) be entitled to receive any
greater amount pursuant to Section 5.12, 5.19, 5.20 or 5.21 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender or (ii) be deemed to have any Commitment.
 
“Consolidated Cash Interest Expense” means, for any period of four consecutive
fiscal quarters of the Company and its Consolidated Subsidiaries, the amount of
Consolidated Interest Expense paid or required to be paid in cash during such
period.
 
- 7 -

--------------------------------------------------------------------------------

 
   
“Consolidated Current Assets” means, at any particular date, all amounts which
would, in conformity with GAAP, be reflected under current assets on a
consolidated balance sheet of the Company and its Subsidiaries as at such date,
excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any particular date, all amounts
which would, in conformity with GAAP, be reflected under current liabilities on
a consolidated balance sheet of the Company and its Subsidiaries as at such
date, excluding the current portion of any Indebtedness (including the Loans).
 
“Consolidated EBITDA” means, for any period for the Company and its Consolidated
Subsidiaries, the sum of:
 
(i)           Consolidated Net Income for such period (excluding therefrom any
unusual or extraordinary items of gain or loss); plus
 
(ii)           without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:
 
(A)           Consolidated Interest Expense;
 
(B)           provisions for Federal, state, local and foreign income, value
added and similar taxes;
 
(C)           depreciation, amortization (including, without limitation,
amortization of goodwill and other intangible assets), impairment of goodwill
and other non-cash charges or expenses (excluding any such non-cash charge or
expense to the extent that it represents amortization of a prepaid cash expense
that was paid in a prior period);
 
(D)           non-cash compensation expense, or other non-cash expenses or
charges, arising from the granting of stock options, the granting of stock
appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);
 
(E)           [Reserved];
 
(F)           any (x) financial advisory fees, underwriting fees, accounting
fees, legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses, and (y) prepayment premiums, breakage costs and LIBOR
indemnities, redeployment costs or funding costs, in each case incurred by the
Company and its Subsidiaries as a result of, or in connection with, any
issuance, incurrence, refinancing, redemption, repayment or prepayment of
Indebtedness, to the extent permitted under this Amended Agreement (or if
incurred during the applicable period but prior to the Restatement Effective
Date, to the extent permitted under the Existing Credit Agreement); and
 
(G)           any (x) financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and related out-of-pocket expenses,
and (y) all cash and non-cash restructuring and integration charges, costs, and
expenses, in each case incurred by the Company and its Subsidiaries as a result
of any Permitted Acquisition or
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Permitted Foreign Acquisition and deducted from net income, and in the case of
items describe in clause (y) above, which are factually supportable,
identifiable and documented and which are not objected to by the Administrative
Agent; minus
 
(iii)           any amount which, in the determination of Consolidated Net
Income for such period, has been added for any non-cash income or non-cash
gains, all as determined in accordance with GAAP; minus
 
(iv)           the aggregate amount of cash payments made during such period in
respect of any non-cash accrual, reserve or other non-cash charge or expense
accounted for in a prior period which were added to Consolidated Net Income to
determine Consolidated EBITDA for such prior period and which do not otherwise
reduce Consolidated Net Income for the current period.
 
For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination of the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, if during such period (or in the case of pro-forma
calculations, during the period from the last day of such period to and
including the date as of which such calculation is made) the Company or one or
more of its Subsidiaries shall have made an Asset Sale, a Permitted Acquisition
or a Permitted Foreign Acquisition, Consolidated EBITDA for such period shall be
calculated after giving effect thereto on a pro-forma basis, giving effect to
identifiable cost savings documented to the reasonable satisfaction of the
Administrative Agent.
 
“Consolidated Interest Expense” means, for any period the sum of (i) the amount
of interest expense, both expensed and capitalized (excluding amortization and
write offs of debt discount and debt issuance costs and any other non-cash
interest expense or accretions of discounts), net of interest income, of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP, for such period and (ii) dividends paid in cash during
such period on preferred stock issued by the Company or any of its Consolidated
Subsidiaries; provided that, for purposes of calculating Consolidated Interest
Expense for any period for determining the Total Leverage Ratio, the Secured
Leverage Ratio and the Interest Coverage Ratio, if during such period (or in the
case of pro-forma calculations, during the period from the last day of such
period to and including the date as of which such calculation is made) the
Company or one or more of its Subsidiaries shall have made an Asset Sale, made a
Permitted Acquisition, made a Permitted Foreign Acquisition or incurred or
discharged any Material Indebtedness, then Consolidated Interest Expense for
such period shall be calculated after giving effect thereto on a pro-forma
basis, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.
 
“Consolidated Liquidity” means, on any date, the sum of (i) the amount, if
positive, of (A) the aggregate Revolving Credit Commitments minus (B) the then
aggregate amount of the Revolving Credit Outstandings (excluding for this
purpose only the aggregate face amount of all undrawn Letters of Credit then
outstanding) plus (ii) the aggregate amount of Unrestricted Cash and Cash
Equivalents owned by one or more Credit Parties on such date.
 
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Company and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for such
period (i) the income (or loss) of any Person in which any other Person (other
than the Company or any of its Wholly-Owned Consolidated Subsidiaries) has an
ownership interest, except to the extent that any such income is actually
received in cash by the Company or such Wholly-Owned Consolidated Subsidiary in
the form of dividends or other equity distributions during such period, (ii) the
 
 
- 9 -

--------------------------------------------------------------------------------

 
  
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary of the Company or is merged with or into or consolidated
with the Company or any of its Consolidated Subsidiaries or that Person’s assets
are acquired by the Company or any of its Consolidated Subsidiaries and (iii)
the income of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.
 
“Consolidated Subsidiary” means at any date any Subsidiary of the Company or
other entity the accounts of which would be consolidated with those of the
Company in its consolidated financial statements if such statements were
prepared as of such date in accordance with GAAP, and “Consolidated
Subsidiaries” means all of them, collectively.
 
“Consolidated Total Assets” means, at any date, the total consolidated assets of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP (and excluding all intercompany items) as of the date of
the most recent financial statements delivered in accordance with Section 8.1(a)
or (b) of this Amended Agreement.
 
“Consolidated Total Domestic Assets” means, at any date, that portion of
Consolidated Total Assets (i) the entire legal and beneficial ownership interest
in which is directly owned by the Company and/or one of more of its Subsidiaries
and (ii) is located in the United States, any state thereof or the District of
Columbia; provided, however, that in no event shall “Consolidated Total Domestic
Assets” include any member of the TSI/Reinhardt Group or any of their respective
assets.
 
“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding any obligations in respect of
hedging arrangements.
 
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate outstanding principal amount of the Loans plus the
aggregate outstanding principal amount of all other Consolidated Total
Indebtedness of the Company and its Consolidated Subsidiaries which is secured
by any Lien on any property or assets of the Company or one or more of its
Consolidated Subsidiaries.
 
“Consolidated Working Capital” means, at any particular date, Consolidated
Current Assets less Consolidated Current Liabilities.
 
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include (x) endorsements of instruments for deposit or collection in the
ordinary course of business and (y) any obligation resulting from the existence
of deferred revenue, including customer deposits.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount (based on the
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
  
maximum reasonably anticipated net liability in respect thereof as determined by
the Company in good faith) of the primary obligation or portion thereof in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by the Company in good faith.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of the property owned by it is
bound.
 
“Credit Documents” means the collective reference to this Amended Agreement, the
Notes, the Administrative Agency Fee Letter, the Guaranty (including any
guarantee or Credit Party Accession Agreement executed and delivered pursuant to
the terms of Section 8.10 or Section 9.15 of this Amended Agreement), the
Collateral Documents, each Perfection Certificate and any Incremental Facility
Amendment.
 
“Credit Parties” means the collective reference to the Company and each
Subsidiary which is a party, or which at any time becomes a party, to a Credit
Document.
 
“Credit Party Accession Agreement” means an accession agreement, substantially
in the form of Exhibit H hereto, executed and delivered by a Subsidiary after
the Existing Credit Agreement Effective Date, in accordance with the respective
Section 8.10 or Section 9.15 of the Existing Credit Agreement or of this Amended
Agreement, as applicable.
 
“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow for each succeeding completed fiscal year.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any of the events specified in Article X, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Depositary Bank Agreement” means an agreement between a Credit Party and any
bank or other depositary institution, substantially in the form of Exhibit C to
the Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent, as the same may be amended, modified, or
supplemented from time to time.
 
“Documentation Agents” means, collectively, The Royal Bank of Scotland plc,
SunTrust Bank and Wells Fargo Bank, N.A., in their capacities as Documentation
Agents with respect to the Commitments (each, a “Documentation Agent”).
 
“Dollars” and “$” mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.6 (subject to such consents, if any, as may be
required thereunder).
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
“Environmental Laws” means any and all applicable Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or legally enforceable requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning human
health as they relate to Materials of Environmental Concern or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.
 
“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Issuance” means (i) any sale or issuance by the Company or any of its
Subsidiaries to any Person other than the Company or a Subsidiary of the Company
of any Equity Interests and (ii) the receipt by the Company or any of its
Subsidiaries of any cash capital contributions, whether or not paid in
connection with any issuance of Equity Interests of the Company or any of its
Subsidiaries, from any Person other than the Company or a Subsidiary of the
Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar Lending Office” means the office of each Lender which shall be
making or maintaining its Eurodollar Loans.
 
“Eurodollar Loans” means Loans at such time as they are made and/or being
maintained at a rate of interest based upon a Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 

 
LIBOR
   
1.00 – Eurodollar Reserve Requirement
 

 
For purposes of this definition, LIBOR shall be determined in accordance with
clause (i) of the definition thereof.
 
“Eurodollar Reserve Requirements” means, for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other Governmental
Authority having jurisdiction with respect thereto), as now and from time to
time hereafter in effect,
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
dealing with reserve requirements prescribed for Eurodollar funding (currently
referred to as “Eurodollar liabilities” in Regulation D) maintained by a member
bank of the Federal Reserve System.
 
“Event of Default” means any of the events specified in Article X, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow” means, for any period, Consolidated EBITDA for such period
(i) plus, without duplication, (x) any net decrease in the Consolidated Working
Capital of the Company and its Subsidiaries during such period plus (y) any
amounts set aside for anticipated Inventory Integration Expenditures during the
prior calculation period, which amounts were not expended during such period and
were not otherwise subtracted from the calculation of Excess Cash Flow during
such prior period pursuant to clause (ii) of this definition, and (ii) minus,
without duplication, (A) Consolidated Cash Interest Expense during such period,
(B) the principal amount of the Revolving Credit Loans paid during such period
to the extent such payment was accompanied by a permanent reduction of the
Revolving Credit Commitments in at least a like amount, and any scheduled
payments or voluntary prepayments of principal on (x) the term loans outstanding
under the Existing Credit Agreement made prior to (and not in anticipation of)
the Restatement Effective Date or (y) any Incremental Term Loans (provided that
such payments shall not include mandatory prepayments of any such Incremental
Term Loans pursuant to Section 5.6 of the Amended Agreement or otherwise), (C)
taxes measured by income accrued as an expense and paid in cash during such
period, (D) amounts paid in cash during such period in respect of Capital
Expenditures, Permitted Acquisitions or Permitted Foreign Acquisitions to the
extent such Capital Expenditures, Permitted Acquisitions or Permitted Foreign
Acquisitions are not financed with the proceeds of Indebtedness, Net Proceeds of
Asset Sales, Insurance Proceeds, or net proceeds of one or more issuances of
Equity Interests (in each case other than Net Proceeds of Asset Sales or
Insurance Proceeds, if any, to the extent such proceeds were included in
Consolidated Net Income for the applicable period), (E) the amount of any
payments or prepayments made during such period of principal of any Indebtedness
(other than the Loans) permitted under Section 9.2 of the Amended Agreement made
during such period, (F) any net increase in the Consolidated Working Capital of
the Company and its Subsidiaries during such period, excluding for this purpose
cash and short-term investments (including Cash Equivalents) and any borrowings
under this Amended Agreement and any other Indebtedness included in Consolidated
Current Liabilities in determining Consolidated Working Capital for such period,
(G) the aggregate amount of any dividends or distributions permitted under
Section 9.9 of the Amended Agreement actually paid in cash by the Company or its
Subsidiaries during such period, (H) the aggregate amount of Inventory
Integration Expenditures anticipated to be made during the next fiscal year, and
(I) the amount of cash payments made during such period by the Company and its
Subsidiaries in connection with (without duplication) clauses (ii)(F), and (G)
of the definition of Consolidated EBITDA.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Domestic Assets” has the meaning specified in the definition of
“Allowed Exclusion Amount”.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (i) Taxes (other than Other
Taxes) imposed by any jurisdiction (or any political subdivision thereof) as a
result of a present or former connection between such recipient and the
jurisdiction (or political subdivision thereof) imposing such Taxes, other than
such connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any Credit
Documents, (ii) any branch profits Taxes imposed by the United States or
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
any similar Tax imposed by any other jurisdiction in which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Lending Office is located, (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under this
Amended Agreement), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or,
as applicable, designates a new Lending Office or designates a Conduit Lender)
or is attributable to such Foreign Lender’s failure to comply with Section
5.23(e) or such Foreign Lender’s inability to provide the forms, certificates or
documentation described in Section 5.23(e) (in each case, other than as a result
of a Change in Law) except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office or designation of a Conduit Lender (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 5.23 and (iv) any United States withholding Taxes that are imposed under
FATCA.
 
“Existing Credit Agreement” has the meaning specified in the Introductory
section hereof.
 
“Existing Credit Agreement Effective Date” means July 28, 2008.
 
“Extensions of Credit” means the collective reference to Loans made and Letters
of Credit issued under the Amended Agreement.
 
“Facility” means each of (i) the Revolving Credit Commitments and the extensions
of credit made thereunder (the “Revolving Credit Facility”), and (ii) the
Incremental Commitments and Incremental Loans (if any) made thereunder.
 
“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantively similar) and any regulations
thereunder or official interpretations thereof.
 
“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement between any Credit
Party and a Cash Management Bank, and “Finance Documents” means all of them,
collectively.
 
“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted hereunder owed or owing under any Swap
Contract to any Hedge Bank and (iii) all Cash Management Obligations owing under
any Cash Management Agreement to a Cash Management Bank.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Company or another Credit Party.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is a resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof, and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of the Company which is organized
under the laws of any jurisdiction outside the United States (within the meaning
of Section 7701(a)(9) of the Code).
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect on the date of this Amended Agreement.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guaranty” means a Guaranty, substantially in the form of Exhibit I hereto, made
by one or more Subsidiary Guarantors in favor of the Secured Parties, together
with each other guaranty or guaranty supplement delivered pursuant to Section
8.10 or Section 9.15 of the Amended Agreement.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
 
“Incremental Commitments” has the meaning specified in Section 3.1.
 
“Incremental Commitments Effective Date” has the meaning specified in Section
3.5.
 
“Incremental Facility Amendment” has the meaning specified in Section 3.4.
 
“Incremental Facility Closing Date” has the meaning specified in Section 3.6
 
“Incremental Lender” has the meaning specified in Section 3.3.
 
“Incremental Loans” has the meaning specified in Section 3.1.
 
“Incremental Term Commitment” has the meaning specified in Section 3.1.
 
“Incremental Term Loan Tranche” has the meaning specified in Section 3.1.
 
“Incremental Term Loans” has the meaning specified in Section 3.1.
 
“Indebtedness” means, of any Person, at any particular date, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade payables or liabilities
and deferred payment for services to employees or former employees incurred in
the ordinary course of business and payable in accordance with customary
practices and other deferred compensation arrangements), (ii) the face amount of
all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iii) all liabilities (other than
Lease Obligations) secured by any Lien on any property owned by such Person, to
the extent attributable to such Person’s interest in such property, even though
such Person has not assumed or become liable for the payment thereof, (iv)
obligations of such Person under Capital Leases and (v) all indebtedness of such
Person arising under acceptance facilities; but excluding (x) any obligation
resulting from the existence of deferred revenue, including customer deposits
and interest thereon in the ordinary course of business, (y) deferred rent, and
(z) trade and other accounts and accrued expenses payable in the ordinary course
of business in accordance with customary trade terms and in the case of both
clauses (x) and (z) above, which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
“Information” has the meaning specified in Section 12.13(a).
 
“Information Memorandum” means the information memorandum dated December 2010
used by the Lead Arrangers in connection with the syndication of the
Commitments.
 
“Insolvency” means, with respect to a Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Insurance Proceeds” means all insurance proceeds (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), damages, awards, claims and rights of action
with respect to any Casualty.
 
“Interest Coverage Ratio” has the meaning specified in Section 9.1(b).
 
“Interest Payment Date” means (i) as to ABR Loans, the last day of each March,
June, September and December, commencing on the first such day to occur after
any ABR Loans are made or any Eurodollar Loans are converted to ABR Loans, (ii)
as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months (or any shorter period as agreed by
the Lenders), the last day of such Interest Period, (iii) as to any Eurodollar
Loan in respect of which the Company has selected an Interest Period in excess
of three months (as may be agreed by the Lenders), the day which is three months
after the date on which such Eurodollar Loan is made or continued as a
Eurodollar Loan or an ABR Loan is converted to such a Eurodollar Loan, the first
day of any subsequent three-month period and the last day of such Interest
Period and (iv) the Revolving Credit Termination Date.
 
“Interest Period” means, with respect to any Eurodollar Loan:
 
(i)           initially, the period commencing on, as the case may be, the
Borrowing Date or conversion or continuation date with respect to such
Eurodollar Loan and ending one, two, three or six months thereafter (or such
shorter or longer periods as the Lenders of the applicable tranche of Loans may
agree) as selected by the Company in its notice of borrowing as provided in
Section 5.1 or its notice of conversion or continuation as provided in Section
5.3; and
 
(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter (or such shorter or longer periods as the
Lenders of the applicable tranche of Loans may agree) as selected by the Company
by irrevocable notice to the Administrative Agent no later than 1:00 P.M. New
York City time three Business Days prior to the last day of the then current
Interest Period with respect to such Eurodollar Loan; provided that the
foregoing provisions relating to Interest Periods are subject to the following:
 
(A)           if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
 
(B)           any Interest Period that would otherwise extend beyond the
Revolving Credit Termination Date, shall end on the Revolving Credit Termination
Date, or if the Revolving Credit Termination Date shall not be a Business Day,
on the next preceding Business Day;
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
   
(C)           if the Company shall fail to give notice as provided above in
clause (b), it shall be deemed to have selected a conversion of a Eurodollar
Loan into an ABR Loan (which conversion shall occur automatically and without
need for compliance with the conditions for conversion set forth in Section
5.3); and
 
(D)           any Interest Period that begins on the last day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Inventory Integration Expenditures” means the expenditures anticipated to be
made in any fiscal year by the Company with respect to the purchase of
additional inventory as part of the operational integration of the assets
acquired by the Company pursuant to its purchase in 2008 of the Consumables
Solutions distribution business from Honeywell International Inc., which
anticipated expenditures for such fiscal year shall be detailed by the Company
in an officer's certificate delivered to the Administrative Agent along with the
consolidated balance sheet for the previous fiscal year delivered to the
Administrative Agent pursuant to Section 8.1(a) of this Amended Agreement;
provided that such expenditures shall not, over the course of all fiscal years,
exceed $200,000,000 in the aggregate.
 
“Investment” has the meaning specified in Section 9.7.
 
“Issuing Lender” means JPMCB or any other Lender (or their respective
Affiliates) which agrees to be an Issuing Lender and is designated by the
Company and the Administrative Agent as an Issuing Lender, as issuer of Letters
of Credit.
 
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, UBS Securities LLC,
Credit Suisse Securities (USA) LLC, RBS Securities Inc., SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
“L/C Application” means a letter of credit application in the Issuing Lender’s
then customary form for the type of letter of credit requested.
 
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.
 
“L/C Participating Interest” means an undivided participating interest in the
face amount of each issued and outstanding Letter of Credit and the L/C
Application relating thereto.
 
“Lease Obligations” means, of the Company and its Subsidiaries, as of the date
of any determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under Operating Leases
(net of rental commitments from sub-leases thereof).
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
  
“Leaseholds” means, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
 
“Lender” means each bank or other lending institution listed on Schedule 1A,
each Eligible Assignee that becomes a Lender pursuant to Section 12.6(c), each
Incremental Lender that becomes a Lender pursuant to Article III and their
respective successors and shall include, as the context may require, the Issuing
Lender and the Swing Line Lender in such capacities.
 
“Lender Affiliate” means (i) any Affiliate of any Lender, (ii) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and (iii) with
respect to any Lender which is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed or advised by the same
investment advisor/manager as such Lender or by an Affiliate of such Lender or
investment advisor/manager.
 
“Lending Office” means, with respect to any Lender, (i) with respect to its ABR
Loans, the office of such Lender which will be making or maintaining its ABR
Loans and (ii) with respect to its Eurodollar Loans, its Eurodollar Lending
Office.
 
“Letter of Credit” means a letter of credit issued by an Issuing Lender pursuant
to the terms of Section 2.3.
 
“LIBOR” means:
 
(i)           for any Interest Period with respect to any Eurodollar Loan, the
rate per annum equal to (A) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (B) if such rate is not available at such
time for any reason, the rate per annum reasonably determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by JPMCB’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
(ii)           for any interest rate calculation with respect to an ABR Loan,
the rate per annum equal to (A) BBA LIBOR, at approximately 11:00 a.m., London
time, determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (B) if such published rate is not available at such time
for any reason, the rate reasonably determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by JPMCB’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction
in respect of any of the foregoing, except for the filing of financing
statements in connection with Lease Obligations to the extent that such
financing statements relate to the property subject to such Lease Obligations).
 
“Loans” means the collective reference to the Revolving Credit Loans, the Swing
Line Loans and the Incremental Term Loans, if any; individually, a “Loan”.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (i) a material adverse effect on the business,
financial condition, assets, or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Company and the other Credit Parties, taken as a whole, to perform any of its
obligations under any Credit Document to which it is a party, (iii) a material
impairment of the rights and remedies of the Lenders under any Credit Document
or (iv) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Documents to which it is a
party.
 
“Material Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries in a principal amount equal to or greater than $20,000,000.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials, in each case, as regulated by any applicable
Environmental Laws.
 
“Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA”.
 
“Minimum Qualified Domestic Asset Amount” means at any date an amount equal to
(i) the product of (A) 92.5% (expressed as a decimal) multiplied by (B) the
aggregate book value on such date of the Consolidated Total Domestic Assets,
minus (ii) the Allowed Exclusion Amount.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Company and the Administrative Agent may select.
 
“Mortgage” means, in the case of owned real property interests, a mortgage or
deed of trust, substantially in the form of, or otherwise substantially
identical in substance to, the provisions of Exhibit D hereto, including any
Credit Party, the Collateral Agent and one or more trustees, as the same may be
amended, modified or supplemented from time to time.
 
“Net Proceeds” means:  (i) with respect to an Asset Sale, the aggregate cash
proceeds received by the Company or any Subsidiary of the Company in respect of
such Asset Sale, and any cash payments received in respect of promissory notes
or other non cash consideration delivered to the Company or such Subsidiary in
respect of an Asset Sale, net of (without duplication) (A) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
not Affiliates or Subsidiaries of the Company) incurred in effecting such Asset
Sale, (B) any taxes reasonably attributable to such Asset Sale and, in case of
an Asset Sale in a foreign jurisdiction, any taxes reasonably attributable to
the repatriation of the proceeds of such Asset Sale reasonably estimated by the
Company or such Subsidiary to be actually payable, (C) any amounts payable to a
Governmental Authority triggered as a result of any such Asset Sale, (D) any
Indebtedness or Contractual Obligation of the Company and its Subsidiaries
(other than the Loans and other Obligations) required to be paid or retained in
connection with such Asset Sale and (E) the aggregate amount of reserves
required in the reasonable judgment of the Company or such Subsidiary to be
maintained on the books of the Company or such Subsidiary in accordance with
GAAP in order to pay contingent liabilities with respect to such Asset Sale;
provided that amounts deducted from aggregate proceeds pursuant to clause (E)
and not actually paid by the Company or any of its Subsidiaries in liquidation
of such contingent liabilities shall be deemed to be Net Proceeds and shall be
applied in accordance with Section 5.6 at such time as such contingent
liabilities shall cease to be obligations of the Company or any of its
Subsidiaries; and (ii) with respect to any Qualifying Equity Issuance, the cash
proceeds received from such Qualifying Equity Issuance, net of (A) attorneys’
fees, investment banking fees, accountants’ fees, brokers and underwriters’
commissions, indemnity discounts and commissions and other customary fees and
expenses actually incurred in connection therewith, and (B) any taxes reasonably
attributable to such Qualifying Equity Issuance.
 
“Non-Funding Lenders” means any Lender that has failed to fund any portion of
the Loans, participation interests in Letters of Credit or participation
interests in Swing Line Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder.
 
“Notes” means the collective reference to any promissory notes evidencing Loans.
 
“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any Qualifying Equity Issuance or Excess Cash Flow, the proceeds of Condemnation
Awards or any Insurance Proceeds, that such amount was not previously applied in
determining the permissibility of a transaction under the Credit Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose.
 
“Obligations” means the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Company to the Agents or any Lenders
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, related
to the Company, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Amended Agreement, the Loans,
the other Credit Documents, any Letter of Credit or L/C Application, or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Agents or any Lender or any such Affiliate) or otherwise.
 
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Organization Documents” means:  (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership,
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
  
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes or similar Taxes arising from any payment made
hereunder or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Amended Agreement or any
other Credit Document, but excluding property or similar Taxes other than any
such property or similar Taxes imposed in such circumstances as a result of the
Company or other Credit Party being organized or resident in, maintaining an
office in, conducting business in or maintaining property located in, the taxing
jurisdiction imposing such property or similar Taxes.
 
“Participants” has the meaning specified in Section 12.6(b).
 
“Participating Lender” means any Lender (other than the Issuing Lender with
respect to such Letter of Credit) with respect to its L/C Participating Interest
in each Letter of Credit.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Perfection Certificate” means with respect to any Credit Party a certificate,
substantially in the form of Exhibit F hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Credit
Party.
 
“Permitted Acquisitions” means non-hostile acquisitions (by merger, purchase or
otherwise) by the Company or any of its Subsidiaries of all or substantially all
of the assets of, or all of the shares of the capital stock or other Equity
Interests in, a Person or division or line of business of a Person engaged in
the same business as the Company and its Subsidiaries or in a related business,
provided that immediately after giving effect thereto:  (i) except for Permitted
Joint Ventures, 100% (less the amount of such capital stock or other Equity
Interests, if any, not exceeding 5% in the aggregate thereof, attributable to
director qualifying shares, shares required by the jurisdiction of organization
of such Person to be held by management or other third party and such additional
shares the current ownership of which, at the time of such Permitted
Acquisition, cannot, after commercially reasonable efforts by the Company and
its Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
by the Company; (ii) any such capital stock or other Equity Interests acquired
shall be duly and validly pledged to the Collateral Agent for the ratable
benefit of the Lenders (other than any capital stock of, or other Equity
Interests in, any Foreign Subsidiary of the Company that is not required to be
so pledged pursuant to Section 8.10); (iii) the Company causes any such
corporation or other entity to comply with Section 8.10 hereof, if such Section
is applicable; (iv) any such corporation or other entity is not liable for and
the Company and its Subsidiaries do not assume any Indebtedness (except for
Indebtedness permitted pursuant to Section 9.2); (v) no Default or Event of
Default shall have occurred and be continuing and the Company shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets; and (vi) at the time of any such acquisition (and
after giving effect to loans, advances and investments in connection therewith
or pursuant thereto) the Company would be in compliance with the covenants set
forth in Section 9.1 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such acquisition for
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
which the financial statements and certificates required by Sections 8.1 and 8.2
have been delivered or for which comparable financial statements have been filed
with the Securities and Exchange Commission, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate (including any other transaction
described in Sections 9.6 and 9.7 occurring after such period) as if such
acquisition had occurred as of the first day of such period.  All pro forma
calculations required to be made pursuant to this definition shall (A) include
only those adjustments that are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (B) be certified to by a
Responsible Officer on behalf of the Company as having been prepared in good
faith based upon reasonable assumptions.
 
“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the Mortgage Policies in
respect thereof and found, on the date of delivery of such Mortgage Policies to
the Collateral Agent in accordance with the terms hereof, reasonably acceptable
by the Collateral Agent, (ii) zoning, building codes, land use and other similar
Laws and municipal ordinances which are not violated in any material respect by
the existing improvements and the present use by the mortgagor of the Premises
(as defined in the respective Mortgage) and (iii) such other items to which the
Collateral Agent may consent (such consent not to be unreasonably withheld).
 
“Permitted Foreign Acquisitions” means non-hostile acquisitions (by merger,
purchase or otherwise) by a Foreign Subsidiary of the Company of all or
substantially all of the assets of, or all of the shares of the capital stock or
other Equity Interests in, a Person or division or line of business of a Person
which is engaged in the same business as the Company and its Subsidiaries or in
a related business; provided that immediately after giving effect thereto:  (i)
such acquired Person or the Person directly owning such division, line of
business or other assets shall be a Consolidated Subsidiary; (ii) 100% (less the
amount of such capital stock or other Equity Interests, if any, not exceeding 5%
in the aggregate thereof, attributable to director qualifying shares, shares
required by the jurisdiction of organization of such Person to be held by
management or other third party and such additional shares the current ownership
of which, at the time of such Permitted Foreign Acquisition, cannot, after
commercially reasonable efforts by the Company and its applicable Foreign
Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
or indirectly by a First Tier Foreign Subsidiary; (iii) at least 65.0% (or such
higher percentage as may from time to time be required pursuant to Section
8.10(e)) of all outstanding capital stock or other Equity Interests of such
First Tier Foreign Subsidiary shall be duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders; (iv) neither the
applicable First Tier Foreign Subsidiary nor any such other corporation or other
entity is liable for, and the Company and its Subsidiaries do not assume, any
Indebtedness (except for Indebtedness permitted pursuant to Section 9.2(m)); (v)
no Default or Event of Default shall have occurred and be continuing and the
Company shall have delivered to the Administrative Agent an officers’
certificate to such effect, together with all relevant financial information for
such corporation or other entity or acquired assets; and (vi) at the time of any
such acquisition (and after giving effect to loans, advances and investments in
connection therewith or pursuant thereto) the Company would be in compliance
with the covenants set forth in Section 9.1 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such acquisition for
which the financial statements and certificates required by Sections 8.1 and 8.2
have been delivered or for which comparable financial statements have been filed
with the Securities and Exchange Commission, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate (including any other transaction
described in Sections 9.6 and 9.7 occurring after such period) as if such
acquisition had occurred as of the first day of such period.  All pro forma
calculations required to be made pursuant to this definition shall (A) include
only those adjustments that are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (B) be
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
certified to by a Responsible Officer on behalf of the Company as having been
prepared in good faith based upon reasonable assumptions.
 
“Permitted Joint Ventures” means acquisitions (by merger, purchase, formation of
partnership, joint venture or otherwise) by the Company not constituting
Permitted Acquisitions or Permitted Foreign Acquisitions of interests in any of
the assets of, or shares of the capital stock of or other Equity Interests in, a
Person or division or line of business of a Person engaged in the same business
as the Company or any of its Subsidiaries or in a related business, provided
that immediately after giving effect thereto:  (i) any outstanding capital stock
or other Equity Interests of any acquired or newly formed corporation or other
entity owned directly by the Company is duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders if and to the extent
required to be so pledged pursuant to the definition of “Pledge Agreement” or
pursuant to Section 8.10; and (ii) no Default or Event of Default shall have
occurred and be continuing, and the Company shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such corporation or other entity or acquired
assets.
 
“Permitted Liens” means any Liens permitted under Section 9.3.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Company or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.
 
“Platform” has the meaning specified in Section 8.2.
 
“Pledge Agreement” means the Pledge Agreement dated as of July 28, 2008 among
the Company, the Credit Parities from time to time party thereto and the
Collateral Agent for the ratable benefit of the Secured Parties, a copy of which
is attached as Exhibit A hereto, as the same may be amended, modified or
supplemented in accordance with its terms from time to time.
 
“Pledge Agreements” means the collective reference to the Pledge Agreement and
any other pledge agreement entered into by a Credit Party and the Administrative
Agent (on substantially the same terms as the Pledge Agreement) in accordance
with Section 8.10.
 
“Pledged Collateral” has the meaning specified for the term “Collateral” in the
Pledge Agreements.
 
“Pledged Notes” has the meaning specified in the Pledge Agreements.
 
“Pledged Stock” has the meaning specified in the Pledge Agreements.
 
“Properties” means each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.
 
“Public Lender” has the meaning specified in Section 8.2.
 
“Qualified Domestic Assets” means at any date assets comprising Consolidated
Total Domestic Assets (i) the entire legal and beneficial interest in which is
owned directly by the Company
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
and/or one or more Wholly-Owned Domestic Subsidiary Guarantors, (ii) which are
subject to a perfected and first priority Liens in favor of the Collateral Agent
under the Collateral Documents to secure the Finance Obligations (subject only
to non-consensual Permitted Liens); provided that, solely in the case of deposit
accounts maintained with financial institutions other than JPMCB and securities
entitlements carried in securities accounts for which JPMCB or one of its
affiliates is not the applicable securities intermediary, deposit account
control agreements and securities account control agreements shall not be
required to be in place with the applicable depositary bank or securities
intermediary to perfect such Liens thereon in favor of the Collateral Agent, and
(iii) which are not Investments other than Cash Equivalents.
 
“Qualified Domestic Asset Trigger Event” has the meaning specified in Section
8.10(a).
 
“Qualifying Equity Issuance” means any Equity Issuance if: (i) after giving
effect thereto, no Change of Control shall have occurred; (ii) the Equity
Interests issued in such Equity Issuance shall be issued in a private placement
exempt from registration under the Securities Act; and (iii) the Net Proceeds
thereof shall be used (without duplication and only to the extent Not Otherwise
Applied) only (A) to make Qualified Stock Repurchases pursuant to Section
9.9(c), (B) to make Investments pursuant to Section 9.7(m) and (C) to pay
dividends and distributions under Section 9.9(d).
 
“Qualified Stock Repurchases” means, collectively, one or more open market or
privately negotiated purchases by the Company for cash of the Company’s issued
and outstanding shares of common stock if each share of common stock so
purchased is retired and cancelled (and returned to the status of authorized and
unissued shares) promptly following the consummation of such repurchase.
 
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
“Refunded Swing Line Loans” has the meaning specified in Section 2.7(b).
 
“Register” has the meaning specified in Section 12.6(d).
 
“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
 
“Related Document” means any agreement, certificate, document or instrument
relating to a Letter of Credit.
 
“Related Parties” has the meaning specified in Section 12.5(a)(iv).
 
“Reorganization” means, with respect to a Multiemployer Plan, the condition that
such Plan is in reorganization as such term is used in Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.
 
“Required Lenders” means, at a particular time, Lenders that hold more than 50%
of (i) the Revolving Credit Commitments or if the Revolving Credit Commitments
have been cancelled, the sum of (A) the aggregate then outstanding principal
amount of the Revolving Credit Loans, plus (B) the L/C Participating Interests
in the aggregate amount then available to be drawn under all outstanding Letters
of Credit, plus (C) the aggregate then outstanding principal amount of Revolving
L/C Obligations plus (D) the aggregate amount represented by the agreements of
the Lenders in Sections 2.7(b) and (c) with respect to the Swing Line Loans then
outstanding and (ii) from and after any applicable Incremental
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Facility Closing Date, the aggregate then outstanding principal amount of the
related Incremental Loans or, prior to any applicable Incremental Facility
Closing Date and after the applicable Incremental Commitments Effective Date,
the related Incremental Commitments; provided that the unused Commitments of,
and the portion of the Revolving Credit Outstandings and/or the Incremental
Loans (or the related Incremental Commitments), as the case may be, held or
deemed to be held by, any Non-Funding Lender shall be excluded for purposes of
making any determination of the Required Lenders.
 
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law (including, without limitation, Environmental Laws), in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer, controller, vice president – finance or treasurer of the
Company.
 
“Restatement Effective Date” means the date on which the conditions specified in
Section 7.1 and 7.2 are satisfied (or waived in accordance with Section 12.1).
 
“Revolving Credit Commitment” means, as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to Section 2.1, and to purchase
its L/C Participating Interest in any Letter of Credit in an aggregate amount
not to exceed at any time the amount set forth opposite such Lender’s name in
Schedule 1A under the heading “Revolving Credit Commitment” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Amended Agreement; collectively, as to all the Lenders,
the “Revolving Credit Commitments”.  On the Restatement Effective Date, the
aggregate amount of the Revolving Credit Commitments is $750,000,000.
 
“Revolving Credit Commitment Increase” has the meaning specified in Section 3.1.
 
“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment constitutes of
all of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
shall have been terminated, the percentage of the outstanding Aggregate
Revolving Credit Extensions of Credit and Swing Line Loans constituted by such
Lender’s Aggregate Revolving Credit Extensions of Credit and participating
interest in Swing Line Loans).
 
“Revolving Credit Commitment Period” means the period from and including the
Restatement Effective Date to but not including the Revolving Credit Termination
Date.
 
“Revolving Credit Lenders” means the Lenders with Revolving Credit Commitments
and/or outstanding Revolving Credit Loans.
 
“Revolving Credit Loan” and “Revolving Credit Loans” has the meaning specified
in Section 2.1(a).
 
“Revolving Credit Outstandings” means, as to any Lender at a particular time,
the sum of (i) the aggregate unpaid principal amount at such time of all
Revolving Credit Loans made by such Lender pursuant to Section 2.1 (including
any Incremental Revolving Credit Loans), (ii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit, (iii) such Lender’s Revolving Credit Commitment
Percentage of the
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
aggregate outstanding amount of Revolving L/C Obligations and (iv) such Lender’s
Revolving Credit Commitment Percentage of the aggregate unpaid principal amount
at such time of all Swing Line Loans
 
“Revolving Credit Termination Date” means the earliest of (i) the date which is
the fifth anniversary of the Restatement Effective Date; (ii) any other date on
which the Revolving Credit Commitments shall terminate hereunder; and (iii) the
date that is six months prior to the earliest maturity of the Senior Notes or
any other Indebtedness of the Company or any of its Subsidiaries consisting of
debt securities issued pursuant to one or more public offerings or private
offerings exempt from registration under the Securities Act of 1933, as amended,
and the Rules and Regulations promulgated thereunder.
 
“Revolving L/C Obligations” means the obligations of the Company to reimburse
the Issuing Lender for any payments made by an Issuing Lender under any Letter
of Credit that have not been reimbursed by the Company pursuant to Section 2.6.
 
“Same Day Funds” means immediately available funds.
 
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of McGraw Hill, Inc., a New York corporation, and any successor thereto.
 
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i) (A) Consolidated Total Secured Indebtedness as of such date minus (B) Cash
on Hand of the Company and its Consolidated Subsidiaries to (ii) Consolidated
EBITDA for the twelve months ending on the last day of the most recent fiscal
quarter for which financial statements required by Section 8.1(a) or (b), as
applicable, have been delivered.
 
“Secured Parties” means, collectively, the Lenders and any other Persons the
obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
 
“Security Agreement” means the Security Agreement dated as of July 28, 2008
among the Company, the Subsidiary Guarantors and the Collateral Agent, a copy of
which is attached as Exhibit E hereto, as the same may be amended, modified or
supplemented from time to time.
 
“Senior Note” means any one of (i) the Company’s 8.50% Senior Unsecured Notes
due July 1, 2018 issued in the original aggregate par principal amount of
$600,000,000 or (ii) the Company’s 6.875% Senior Unsecured Notes due 2020 issued
in the original aggregate par principal amount of $650,000,000, and “Senior
Notes” means any two or more of them, collectively.
 
“Senior Note Documents” means the Senior Notes, the related indentures and all
other agreements, documents and instruments relating to the Senior Notes, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof and of this Amended Agreement.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
on its debts as they become absolute and matured, (iii) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature and (iv)
such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Specified Pending Acquisitions” means those certain anticipated acquisitions,
to be made by certain Foreign Subsidiaries of the Company pursuant to certain
letters of intent executed prior to the Restatement Effective Date by the
Company (or a Subsidiary of the Company) and the applicable seller or target
thereunder, which were identified to the Administrative Agent prior to the
Restatement Effective Date, or any other acquisitions which may be entered into
in place of, or in addition to, such identified acquisitions (which substitute
or additional acquisitions shall be identified to the Administrative Agent prior
to the consummation thereof).
 
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of capital stock or other Equity Interests having ordinary
voting power (other than capital stock or other equity interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, directly or indirectly, or the management of
which is otherwise controlled, directly or indirectly, or both, by such Person.
 
“Subsidiary Guarantor” means each Subsidiary of the Company that from time to
time shall or shall be required to deliver a Guaranty or a Credit Party
Accession Agreement or other guaranty or guaranty supplement pursuant to Section
8.10 or Section 9.15.
 
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“Swing Line Commitment” means JPMCB’s obligation to make Swing Line Loans
pursuant to Section 2.7.
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
  
“Swing Line Lender” and “Swing Line Lenders” have the meaning specified in
Section 2.7(a).
 
“Swing Line Loan” and “Swing Line Loans” have the meaning specified in Section
2.7(a).
 
“Syndication Agents” means, collectively, UBS Securities LLC and Credit Suisse
Securities (USA) LLC, in their capacities as Syndication Agents with respect to
the Commitments (each, a “Syndication Agent”).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Leverage Ratio” has the meaning specified in Section 9.1(a).
 
“TSI/Reinhardt Group” means, collectively, TSI Group, Inc., J.A. Reinhardt &
Company, Inc., and each of their respective Subsidiaries.
 
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1998 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.
 
“Unmatured Surviving Obligations” means, at any date, contingent indemnification
or expense reimbursement claims which are not then due and payable or with
respect to which no demand has been made.
 
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents that
are not, or are not required under the terms of any agreement or arrangement to
be, (i) pledged to, subject to a Lien in favor of, or held in one or more
accounts under the control (as defined in the New York Uniform Commercial Code)
of, one or more creditors of the Company or any Subsidiary (other than in favor
of the Secured Parties pursuant to the Collateral Documents), (ii) otherwise
segregated from the general assets of the Company and its Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness that is or from time to time may be owed to
one or more creditors of the Company or any Subsidiary or (iii) identified or
identifiable on the balance sheet (or any footnote thereto) of the Company and
its Consolidated Subsidiaries as “restricted” (or other like term) (other than
cash or Cash Equivalents which are subject to a perfected security interest
under the Collateral Documents).  It is agreed that cash and Cash Equivalents
held in ordinary deposit or securities accounts of one or more Credit Parties
and not subject to any existing or contingent restrictions on any such Credit
Party’s transfer of such cash or Cash Equivalents will be deemed to constitute
Unrestricted Cash and Cash Equivalents notwithstanding any contingent and
unexercised setoff rights created by law or by applicable account agreements in
favor of depositary institutions.
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Consolidated Subsidiary” means at any date a Wholly-Owned
Subsidiary which is a Consolidated Subsidiary at such date, and “Wholly-Owned
Consolidated Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary” means at any date a Wholly Owned Subsidiary
of the Company which is a Domestic Subsidiary at such date, and “Wholly-Owned
Domestic Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary Guarantor” means at any date a Wholly-Owned
Domestic Subsidiary which is a Credit Party under and in compliance with all
Collateral Documents at such date, and “Wholly-Owned Domestic Subsidiary
Guarantors” means all of them, collectively.
 
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
Section 1.2            Other Definitional Provisions.   (a)  Unless otherwise
specified therein, all terms defined in this Amended Agreement shall have the
defined meanings when used in, any other Credit Document or any certificate or
other document made or delivered pursuant hereto.
 
(b)           As used herein and in any other Credit Document and any
certificate or other document made or delivered pursuant hereto, accounting
terms relating to the Company and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1 to the extent not defined,
shall have the respective meanings given to them under GAAP.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Amended Agreement shall refer to this Amended Agreement
as a whole and not to any particular provision of this Amended Agreement, and
section, Section, schedule and exhibit references are to this Amended Agreement
unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to the singular and plural forms of such terms.
 
ARTICLE II
AMOUNT AND TERMS OF REVOLVING CREDIT  COMMITMENTS
 
Section 2.1            Revolving Credit Commitments.  (a)  Subject to the terms
and conditions hereof, each Lender agrees to extend credit, in an aggregate
amount not to exceed such Lender’s Revolving Credit Commitment, to the Company
from time to time on any Borrowing Date during the Revolving Credit Commitment
Period by purchasing an L/C Participating Interest in each Letter of Credit
issued by the Issuing Lender and by making loans to the Company (“Revolving
Credit Loans”) from time to time.  Revolving Credit Loans shall be denominated
in Dollars.  Notwithstanding the foregoing, in no event shall (i) any Revolving
Credit Loan or Swing Line Loan be made, or any Letter of Credit be issued, if,
after giving effect to such making or issuance and the use of proceeds thereof
as irrevocably directed by the Company, the sum of the Aggregate Revolving
Credit Extensions of Credit and the aggregate outstanding principal amount of
the Swing Line Loans would exceed the aggregate Revolving Credit Commitments or
if Section 2.7 would be violated thereby or (ii) any Revolving Credit Loan or
Swing Line Loan be made, or any Letter of Credit be issued, if the amount of
such Loan to be made or any Letter of Credit to be issued would, after giving
effect to the use of proceeds, if any, thereof, exceed the Available Revolving
Credit Commitments.  During the Revolving Credit Commitment Period, the Company
may use the Revolving Credit Commitments by borrowing, repaying the Revolving
Credit
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
Loans or Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof, and/or by having the Issuing
Lender issue Letters of Credit, having such Letters of Credit expire undrawn
upon or if drawn upon, reimbursing the relevant Issuing Lender for such drawing,
and having the Issuing Lender issue new Letters of Credit.
 
(b)           Each borrowing of Revolving Credit Loans shall be in an aggregate
principal amount of the lesser of (i) $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (ii) the Available Revolving Credit
Commitments, except that any borrowing of a Revolving Credit Loan to be used
solely (x) to pay a like amount of Swing Line Loans may be in the aggregate
principal amount of such Swing Line Loans or (y) to pay the like amount of an
L/C Disbursement may be in the principal amount of such L/C Disbursement.
 
Section 2.2            Proceeds of Revolving Credit Loans.  The Company shall
use the proceeds of Revolving Credit Loans solely for (i) refinancing the
then-unpaid principal amount of term loans outstanding under the Existing Credit
Agreement and paying fees and expenses incurred in connection therewith, (ii)
making payments to the Issuing Lender to reimburse the Issuing Lender for
drawings made under the Letters of Credit, (iii) repaying Swing Line Loans and
Revolving Credit Loans and (iv) financing other working capital or general
corporate purposes of the Company or any of its Subsidiaries.
 
Section 2.3            Issuance of Letters of Credit.  (a)  The Company may from
time to time during the Revolving Credit Commitment Period request any Issuing
Lender to issue a Letter of Credit by delivering to the Administrative Agent at
its address specified in Section 12.2 and the Issuing Lender an L/C Application
completed to the satisfaction of the Issuing Lender, together with the proposed
form of the Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs the Company that it is for any
reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.  Letters of Credit shall be
denominated in Dollars.
 
(b)           Each Letter of Credit issued hereunder shall, among other things,
(i) be in such form requested by the Company as shall be acceptable to the
Issuing Lender in its sole discretion and (ii) subject to paragraph (c) below,
have an expiry date occurring not later than the earlier of (A) 365 days after
the date of issuance of such Letter of Credit and (B) five days prior to the
Revolving Credit Termination Date.  Each L/C Application and each Letter of
Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.
 
(c)           If the Company so requests in the applicable L/C Application, the
Issuing Lender may, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(x) any such Auto-Extension Letter of Credit must permit the Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a certain number of days prior to each
anniversary of such Letter of Credit’s date of issuance (the “Non-Extension
Notice Date”), such number of days to be agreed upon by the Company and the
Issuing Lender at the time such Letter of Credit is issued and (y) such prior
notice shall be deemed to have been given by the Issuing Lender on the effective
date of its resignation as Issuing Lender in accordance with Section
11.9.  Unless otherwise directed by the Issuing Lender, the Company shall not be
required to make a specific request to the Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require)
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
the Issuing Lender to permit the extension of such Letter of Credit at any time
to an expiry date not later than five days prior to the Revolving Credit
Termination Date; provided, however, that the Issuing Lender shall not permit
any such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.5 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Company that one or more of the applicable conditions specified in Section
7.2 is not then satisfied, and in each such case directing the Issuing Lender
not to permit such extension.
 
(d)           Letters of Credit outstanding under the Existing Credit Agreement
shall continue under this Amended Agreement and, from and after the Restatement
Effective Date, shall be subject to and governed by the terms and conditions
hereof.
 
Section 2.4            Participating Interests.  Effective in the case of each
Letter of Credit opened by the Issuing Lender as of the date of the opening
thereof, the Issuing Lender agrees to allot and does allot, to itself and each
other Revolving Credit Lender, and each Revolving Credit Lender severally and
irrevocably agrees to take and does take in such Letter of Credit and the
related L/C Application, an L/C Participating Interest in a percentage equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage.  In
consideration and in furtherance of the foregoing, each such Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for the account of the applicable Issuing Lender, such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of each L/C
Disbursement made by such Issuing Lender, in each case to the extent not
reimbursed by the Company on the date due as provided in Section 2.6, or of any
reimbursement payment required to be refunded to the Company for any reason.
 
Section 2.5            Procedure for Opening Letters of Credit.  Upon receipt of
any L/C Application from the Company in respect of a Letter of Credit, the
Issuing Lender will promptly notify the Administrative Agent thereof.  The
Issuing Lender will process such L/C Application, and the other certificates,
documents and other papers delivered to the Issuing Lender in connection
therewith, upon receipt thereof in accordance with its customary procedures and,
subject to the terms and conditions hereof, shall promptly open such Letter of
Credit by issuing the original of such Letter of Credit to the beneficiary
thereof and by furnishing a copy thereof to the Company; provided that no such
Letter of Credit shall be issued (i) if the amount of such requested Letter of
Credit, together with the sum of (A) the aggregate unpaid amount of Revolving
L/C Obligations outstanding at the time of such request and (B) the maximum
aggregate amount available to be drawn under all Letters of Credit outstanding
at such time, would exceed $75,000,000 or (ii) if Section 2.1 would be violated
thereby.
 
Section 2.6            Payments in Respect of Letters of Credit.  (a)  If the
Issuing Lender shall make any L/C Disbursement in respect of a Letter of Credit,
the Company shall reimburse such L/C Disbursement by paying to the
Administrative Agent an amount equal to such L/C Disbursement in Dollars, not
later than 1:00 P.M., New York City time, on the Business Day immediately
following the day that the Company receives notice of such L/C Disbursement;
provided that the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.7 or 5.1 that such payment be
financed with an ABR Loan, which is a Revolving Credit Loan, or a Swing Line
Loan in an equivalent amount and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Loan which is a Revolving Credit Loan or Swing Line Loan.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(b)           If an Issuing Lender shall make any L/C Disbursement, then, unless
the Company shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Company reimburses such L/C Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Company fails to
reimburse such L/C Disbursement when due pursuant to paragraph (a) of this
Section, then, Section 5.7(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Credit Lender
pursuant to paragraph (a) of this Section to reimburse such Issuing Lender shall
be for the account of such Revolving Credit Lender to the extent of such
payment.  If the Company fails to make such payment when due, then the
Administrative Agent shall notify the applicable Issuing Lender and each other
applicable Revolving Credit Lender of the applicable L/C Disbursement, the
payment then due from the Company in respect thereof and such Revolving Credit
Lender’s Revolving Credit Commitment Percentage thereof.  Promptly following
receipt of such notice, each applicable Revolving Credit Lender shall pay to the
Administrative Agent in Dollars its Revolving Credit Commitment Percentage of
the payment then due from the Company (and Section 5.18(b) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Lender in
Dollars the amounts so received by it from such Revolving Credit
Lender.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and the
applicable Issuing Lender as their interests may appear.  Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse any Issuing
Lender for any L/C Disbursement (other than the funding of ABR Loans or a Swing
Line Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such L/C Disbursement.
 
(c)           Whenever, at any time after the Issuing Lender has made a payment
under any Letter of Credit and has received from any other Revolving Credit
Lender such other Revolving Credit Lender’s pro-rata share of the Revolving L/C
Obligation arising therefrom, the Issuing Lender receives any reimbursement on
account of such Revolving L/C Obligation or any payment of interest on account
thereof, the Issuing Lender will distribute to such other Revolving Credit
Lender, through the Administrative Agent, its pro-rata share thereof in like
funds as received  (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided that, in the event
that the receipt by the Issuing Lender of such reimbursement or such payment of
interest (as the case may be) is required to be returned, such other Revolving
Credit Lender will promptly return to the Issuing Lender, through the
Administrative Agent, any portion thereof previously distributed by the Issuing
Lender to it in like funds as such reimbursement or payment is required to be
returned by the Issuing Lender.
 
Section 2.7            Swing Line Commitment.  (a)  Subject to the terms and
conditions hereof, JPMCB (in such capacity, the “Swing Line Lender”) agrees to
make swing line loans (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to the Company from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $25,000,000; provided that at no time may the sum of the aggregate
outstanding principal amount of the Swing Line Loans and the Aggregate Revolving
Credit Extensions of Credit exceed the Revolving Credit Commitments.  Amounts
borrowed by the Company under this Section may be repaid and, through but
excluding the Revolving Credit Termination Date, reborrowed.  The Swing Line
Loans shall be denominated in Dollars and be ABR Loans, and shall not be
entitled to be converted into Eurodollar Loans.  The Company shall give JPMCB
irrevocable notice (which notice must be received by JPMCB prior to 1:00 P.M.,
New York City time) on the requested Borrowing Date
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
specifying the amount of each requested Swing Line Loan, which shall be in the
minimum amount of $500,000 or a multiple of $100,000 in excess thereof.  The
proceeds of each Swing Line Loan will be made available by JPMCB to the Company
by crediting the account of the Company designated by the Company with such
proceeds by 4:00 P.M., New York City time; provided that Swing Line Loans used
to finance the reimbursement of an L/C Disbursement as provided in Section 2.6
shall be remitted by the Administrative Agent to the applicable Issuing
Lender.  The proceeds of Swing Line Loans may be used solely for the purposes
referred to in Section 2.2.
 
(b)           JPMCB at any time in its sole and absolute discretion may, and on
the fifth day (or if such day is not a Business Day, the next Business Day)
after the Borrowing Date with respect to any Swing Line Loans shall, on behalf
of the Company (which hereby irrevocably directs JPMCB to act on its behalf),
request each Revolving Credit Lender, including JPMCB, to make a Revolving
Credit Loan (which shall be initially an ABR Loan) in an amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the amount
of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the
date such notice is given.  Unless any of the events described in Section 10.1
(f) shall have occurred (in which event the procedures of paragraph (c) of this
Section shall apply) each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to JPMCB for the account of JPMCB at the office
of JPMCB located at 270 Park Avenue, New York, New York 10017 prior to 12:00
Noon (New York City time) in funds immediately available on the Business Day
next succeeding the date such notice is given.  The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the Refunded Swing Line
Loans.
 
(c)           If prior to the making of a Revolving Credit Loan pursuant to
paragraph (b) of this Section one of the events described in paragraph (f) of
Article X shall have occurred, each Revolving Credit Lender will, on the date
such Loan would otherwise have been made, purchase an undivided participating
interest in the Refunded Swing Line Loans in an amount equal to its Revolving
Credit Commitment Percentage of such Refunded Swing Line Loans.  Each Revolving
Credit Lender will immediately transfer to JPMCB, in Same Day Funds, the amount
of its participation.
 
(d)           Whenever, at any time after JPMCB has received from any Revolving
Credit Lender such Revolving Credit Lender’s participating interest in a Swing
Line Loan, JPMCB receives any payment on account thereof, JPMCB will distribute
to such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by JPMCB is required to be returned, such
Revolving Credit Lender will return to JPMCB any portion thereof previously
distributed by JPMCB to it in like funds as such payment is required to be
returned by JPMCB.
 
Section 2.8            Participations.  Each Revolving Credit Lender’s
obligation to purchase participating interests pursuant to Section 2.4 and
clauses (b) and (c) of Section 2.7 is absolute and unconditional as set forth in
Section 5.16.
 
ARTICLE III
AMOUNT AND TERMS OF INCREMENTAL LOANS
 
Section 3.1            Requests for Incremental Loans.  Upon notice to the
Administrative Agent (which shall promptly notify the Lenders) at any time after
the Closing Date but prior to the date falling 12 months prior to the Revolving
Credit Termination Date, the Company may request (i) term loan commitments (each
an “Incremental Term Commitment” and all of them, collectively, the “Incremental
Term Commitments”) and (ii) increases in the aggregate amount of Revolving
Credit Commitments (each
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
    
such increase, a “Revolving Credit Commitment Increase” and all of them,
collectively, the “Revolving Credit Commitments Increases” and together with the
Incremental Term Commitments, the “Incremental Commitments”); provided that (x)
after giving effect to any Incremental Commitment, the aggregate amount of
Incremental Commitments that have been added pursuant to this Section 3.1 shall
not exceed $750,000,000, and (y) any such addition shall be in an aggregate
amount of not less than $20,000,000 or any whole multiple of $5,000,000 in
excess thereof.  Any loans made in respect of any such Revolving Credit
Commitments Increase (the “Incremental Revolving Credit Loans”) shall be made by
increasing the aggregate Revolving Credit Commitments with terms identical to
those of the existing Revolving Credit Loans, except as otherwise provided in
Section 3.2.  Any Loans made in respect of any Incremental Term Commitments (the
“Incremental Term Loans” and, collectively with any Incremental Revolving Credit
Loans, the “Incremental Loans”) shall be made by creating a new tranche of term
loans under this Amended Agreement (an “Incremental Term Loan Tranche”).
 
Section 3.2            Ranking and Other Provisions.  The Incremental Loans (i)
shall rank pari passu or (in the case of Incremental Term Loans) junior in right
of payment and in respect of lien priority as to the Collateral with the
Obligations in respect of the Revolving Credit Commitments, (ii) in the case of
Incremental Term Loans, shall not have a weighted average life that is shorter
than the Revolving Credit Termination Date, (iii) in the case of Incremental
Term Loans, shall not mature earlier than the Revolving Credit Termination Date,
(iv) with respect to any Incremental Revolving Credit Loans, except as otherwise
set forth in this Section 3.2, shall be on terms and pursuant to documentation
identical as, and treated substantially the same as, the Revolving Credit Loans
and (v) with respect to any Incremental Term Loans and except as set forth in
this Section 3.2, the terms and documentation thereof, to the extent not
consistent with those of the Revolving Credit Loans, shall be reasonably
satisfactory to the Administrative Agent.  The Applicable Margin relating to any
Incremental Term Loans shall be agreed between the Company and the applicable
Incremental Lenders, provided that if the initial yield on the Incremental Term
Loans (as determined by the Administrative Agent as set forth below) exceeds
(the amount of such excess being herein referred to as the “Yield Differential”)
the Applicable Margin then in effect for the Revolving Credit Loans (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the outstanding
Revolving Credit Loans but shall exclude any customary arrangement or commitment
fees payable to the Joint Lead Arrangers (or any of their respective affiliates)
in connection with the Revolving Credit Facility), then the Applicable Margin
then in effect for outstanding Revolving Credit Loans shall automatically be
increased by the Yield Differential, effective as of the applicable Incremental
Facility Closing Date.  For purposes of the immediately preceding sentence, the
initial yield on any Incremental Term Loan shall be determined by the
Administrative Agent to be equal to the sum of (x) the Applicable Margin for
Incremental Term Loans that bear interest based on the LIBOR rate and (y) if the
Incremental Term Loans are originally advanced at a discount or the Incremental
Lenders making the same receive a fee directly or indirectly from the Company or
any of its Subsidiaries for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loan Tranche, being referred
to herein as “OID”), the amount of such OID divided by the lesser of (A) the
average life to maturity of the Incremental Loan Term Loan Tranche and (B)
four).  The proceeds of any Incremental Term Loans will be used only to finance
Permitted Acquisitions, Permitted Foreign Acquisitions and Capital Expenditures
permitted under Sections 9.7(k) and 9.8 hereof, respectively.
 
Section 3.3           Notices; Lender Elections.  The notice from the Company to
the Administrative Agent delivered pursuant to Section 3.1 shall set forth the
requested amount and proposed terms of the Incremental Commitments, which
proposed terms shall not be inconsistent with the requirements of Section
3.2.  At the time of the sending of such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the
Lenders).  Incremental Loans (or any portion thereof) may be made by any
existing Lender or by any
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
other bank or financial institution (any such bank or other financial
institution, an “Incremental Lender”), in each case on terms permitted in this
Article III and otherwise on terms reasonably acceptable to the Administrative
Agent, provided that the Administrative Agent (and, in the case of a Revolving
Credit Commitment Increase, the Issuing Lender and the Swing Line Lender) shall
have consented (which consent shall not be unreasonably withheld) to such
Lender’s or Incremental Lender’s, as the case may be, making such Incremental
Loans if such consent would be required under Section 12.6 for an assignment of
Loans to such Lender or Incremental Lender, as the case may be.  No Lender shall
be obligated to provide any Incremental Loans, unless it so agrees.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to provide an Incremental Commitment and, if so, whether by an amount
equal to, greater than, or less than its Commitment Percentage of such requested
increase (which shall be calculated on the basis of the amount of the funded and
unfunded exposure under all the Loans held by each Lender).  Any Lender not
responding within such time period shall be deemed to have declined to provide
an Incremental Commitment.  The Administrative Agent shall notify the Company
and each Lender of the Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase, the Company may also invite
additional Eligible Assignees to become Incremental Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 
Section 3.4           Incremental Facility Amendment.  Incremental Commitments
shall become Commitments (or in the case of any Revolving Credit Commitment
Increase to be provided by an existing Revolving Credit Lender, an increase in
such Revolving Credit Lender’s Revolving Credit Commitment) under this Amended
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Amended Agreement and, as appropriate, the other Credit Documents, executed by
the Company, each Lender agreeing to provide such Commitment, if any, each
Incremental Lender, if any, and the Administrative Agent.  An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Article III.
 
Section 3.5           Effective Date and Allocations.  If any Incremental
Commitments are added in accordance with this Article III, the Administrative
Agent and the Company shall determine the effective date (the “Incremental
Commitments Effective Date”) and the final allocation of such Incremental
Commitments.  The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such Incremental Commitments and the
Incremental Commitments Effective Date.
 
Section 3.6           Conditions to Effectiveness of Increase.  The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent, each Lender party thereto, if any, and
the Incremental Lenders, if any, be subject to the satisfaction on the date
thereof (the “Incremental Facility Closing Date”) of each of the following
conditions:
 
(i)           the Administrative Agent shall have received on or prior to the
Incremental Facility Closing Date each of the following, each dated the
Incremental Facility Closing Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent:  (A) the applicable Incremental Facility Amendment;
(B) certified copies of resolutions of the board of directors of each Credit
Party approving the execution, delivery and performance of the Incremental
Facility Amendment; and (C) a favorable opinion of counsel for the Credit
Parties dated the Incremental Facility Closing Date, to the extent reasonably
requested by the Administrative Agent, addressed to the Administrative Agent and
the Lenders and in form and substance and from counsel reasonably satisfactory
to the Administrative Agent;
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(ii)           (A) the conditions precedent set forth in Section 7.2 shall have
been satisfied both before and after giving effect to such Incremental Facility
Amendment and the additional Extensions of Credit provided thereby (it being
understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Incremental Facility Amendment on the Incremental Facility Closing Date),
(B) all Incremental Loans provided by the applicable Incremental Facility
Amendment shall be made on the terms and conditions provided for above and (C)
after giving effect thereto (x) the Company shall be in compliance with the
covenants set forth in Section 9.1 and (y) the Secured Leverage Ratio of the
Company and its Consolidated Subsidiaries shall be less than 2.75 to 1.00, in
each case, calculated on a pro-forma basis as of the last day of the fiscal
quarter ending on or immediately preceding the Incremental Facility Closing Date
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to the full amount
of the Incremental Loans contemplated by the applicable Incremental Facility
Amendment as if they had been fully drawn on the first day of the Measurement
Period ending on the last day of such fiscal quarter; and
 
(iii)           there shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders (including any Person
becoming a Lender as part of such Incremental Facility Amendment on the related
Incremental Facility Closing Date), as applicable, all fees and expenses
(including reasonable out-of-pocket fees, charges and disbursements of counsel)
invoiced with reasonable supporting documentation that are due and payable on or
before the Incremental Facility Closing Date.
 
Section 3.7            Effect of Incremental Facility Amendment.  On the
Incremental Commitments Effective Date, each Lender or Eligible Assignee which
is providing an Incremental Commitment (i) shall become a “Lender” for all
purposes of this Amended Agreement and the other Credit Documents and (ii) shall
have an Incremental Commitment which shall become a “Commitment” hereunder.
 
Section 3.8            Revolving Credit Commitment Increases.  Upon each
Revolving Credit Commitment Increase pursuant to this Article III, (i) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each existing Lender, if
any, and each Incremental Lender, if any, in each case providing a portion of
such Revolving Credit Commitment Increase (each a “Revolving Credit Commitment
Increase Lender”), and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participation interests hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to such
Revolving Commitment Increase and each such deemed assignment and assumption of
participation interests, the percentage of the aggregate outstanding (A)
participation interests hereunder in Letters of Credit and (B) participation
interests hereunder in Swing Line Loans, in each case, held by each Revolving
Credit Lender (including such Revolving Credit Commitment Increase Lender) will
equal such Revolving Credit Lender’s Revolving Credit Commitment Percentage and
(ii) if, on the date of such Revolving Credit Commitment Increase, there are any
Revolving Credit Loans outstanding, the Administrative Agent shall take those
steps which it deems, in its sole discretion and in consultation with the
Company, necessary and appropriate to result in each Revolving Credit Lender
(including each Revolving Credit Commitment Increase Lender) having a pro-rata
share of the outstanding Revolving Credit Loans based on each such Revolving
Credit Lender’s Revolving Credit Commitment Percentage immediately after giving
effect to such Revolving Credit Commitment Increase, provided that any
prepayment made in connection with the taking of any such steps shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 5.21.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
requirements contained elsewhere in this Amended Agreement shall not apply to
any transaction that may be effected pursuant to the immediately preceding
sentence.
 
Section 3.9            Conflicting Provisions.  The provisions of this Article
III shall supersede any provision of Section 5.18 or Section 12.1 to the
contrary.
 
ARTICLE IV
RESERVED
 
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
Section 5.1            Procedure for Borrowing by the Company.  (a)  The Company
may borrow under the Commitments on any Business Day.   The Company shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to (i) 1:00 P.M., New York City time, three
Business Days prior to the requested Borrowing Date in the case of a proposed
borrowing of Eurodollar Loans and (ii) 11:00 A.M., New York City time, on the
requested Borrowing Date if the borrowing is to be solely of ABR Loans; provided
that any such notice of a borrowing of ABR Loans to finance the reimbursement of
an L/C Disbursement as contemplated by Section 2.6(a) may be given not later
than 1:00 P.M., New York City time, on the date of the proposed borrowing)
specifying (A) the amount of the borrowing, (B) whether such Loans are initially
to be Eurodollar Loans or ABR Loans, or a combination thereof, (C) if the
borrowing is to be entirely or partly Eurodollar Loans, the length of the
Interest Period for such Eurodollar Loans and (D) the amount of such borrowing
to be constituted by Revolving Credit Loans and/or Incremental Loans.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
Lender (which notice shall in any event be delivered to each Lender by 12:00
Noon, New York City time, on such date or, in the case of Loans to be made on
the Restatement Effective Date, promptly following receipt thereof by the
Administrative Agent).  Not later than 1:00 PM, New York City time, on the
Borrowing Date specified in such notice, each Lender shall make available to the
Administrative Agent at the office of the Administrative Agent specified in
Section 12.2 (or at such other location as the Administrative Agent may direct)
in Dollars an amount in Same Day Funds equal to the amount of the Loan to be
made by such Lender.  Subject to Section 2.7(b), loan proceeds received by the
Administrative Agent hereunder shall promptly be made available to the Company
by the Administrative Agent’s crediting the account of the Company designated by
the Company, with the aggregate amount actually received by the Administrative
Agent from the Lenders and in like funds as received by the Administrative
Agent; provided that Revolving Credit Loans made to finance the reimbursement of
an L/C Disbursement as provided in Section 2.6 shall be remitted by the
Administrative Agent to the applicable Issuing Lender.
 
(b)           Any borrowing of Eurodollar Loans by the Company hereunder shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, (i) except as provided in Section 2.1(b), the aggregate
principal amount of all Eurodollar Loans having the same Interest Period shall
not be less than $1,000,000 or a whole multiple of $1,000,000 in excess thereof,
and (ii) no more than ten Interest Periods shall be in effect at any one time
with respect to Eurodollar Loans.
 
Section 5.2            Repayment of Loans; Evidence of Debt.  (a)  The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Credit
Loan and Swingline Loan of such Lender on the Revolving Credit Termination Date
(or such earlier date on which the Revolving Credit Loans become due and payable
pursuant to Article X).  The Company hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 5.7.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Company to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Amended Agreement.
 
(c)           The Administrative Agent shall maintain the Register pursuant to
Section 12.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Company and each Lender’s share thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 5.2(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Company to repay (with applicable interest) the Loans made to such Company
by such Lender in accordance with the terms of this Amended Agreement.
 
Section 5.3            Conversion and Continuation Options.  (a)  The Company
may elect from time to time to convert Eurodollar Loans into ABR Loans by giving
the Administrative Agent irrevocable notice of such election, to be received by
the Administrative Agent prior to 12:00 Noon, New York City time, at least three
Business Days prior to the proposed conversion date, provided that any such
conversion of Eurodollar Loans shall only be made on the last day of an Interest
Period with respect thereto.  The Company may elect from time to time to convert
all or a portion of the ABR Loans (other than Swing Line Loans) then outstanding
to Eurodollar Loans by giving the Administrative Agent irrevocable notice of
such election, to be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, at least three Business Days prior to the proposed
conversion date, specifying the Interest Period selected therefor, and, if no
Default or Event of Default has occurred and is continuing, such conversion
shall be made on the requested conversion date or, if such requested conversion
date is not a Business Day, on the next succeeding Business Day.  Upon receipt
of any notice pursuant to this Section 5.3, the Administrative Agent shall
promptly, but in any event by 2:00 P.M., New York City time, notify each Lender
thereof.  All or any part of the outstanding Loans (other than Swing Line Loans)
may be converted as provided herein, provided that partial conversions of Loans
shall be in the aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and the aggregate principal amount of the
resulting Eurodollar Loans outstanding in respect of any one Interest Period
shall be at least $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.
 
(b)           So long as no Default or Event of Default has occurred and is
continuing, the Company may elect from time to time to continue Eurodollar Loans
upon the expiration of the then current Interest Period with respect to such
Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election, to be received by the Administrative Agent prior to 1:00 P.M., New
York City time, at least three Business Days prior to the end of such Interest
Period, in each case specifying the new Interest Period selected therefor,
provided that any such continuation shall only be made on the last day of an
Interest Period with respect thereto.  So long as no Default or Event of Default
has occurred and is continuing, such continuation shall become effective on the
last day of such Interest Period.  If the Company fails to timely deliver such
notice with respect to a Eurodollar Loan, such Eurodollar Loan shall be
continued into a Eurodollar Loan with a one month Interest Period on the last
day of such Interest Period.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
Section 5.4            Changes of Commitment Amounts.  (a)  The Company shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate or, from time to time, reduce the Revolving
Credit Commitments subject to the provisions of this Section 5.4.  To the
extent, if any, that the sum of the Revolving Credit Loans, Swing Line Loans,
and Revolving L/C Obligations then outstanding and the amounts available to be
drawn under outstanding Letters of Credit exceeds the amount of the Revolving
Credit Commitments as then reduced, the Company shall be required to make a
prepayment equal to such excess amount, the proceeds of which shall be applied
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Revolving Credit Loans then outstanding, third, to payment of any
Revolving L/C Obligations then outstanding, and last, to cash collateralize any
outstanding Letters of Credit on terms reasonably satisfactory to the
Administrative Agent.  Any such termination of the Revolving Credit Commitments
shall be accompanied by prepayment in full of the Revolving Credit Loans, Swing
Line Loans and Revolving L/C Obligations then outstanding and by cash
collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent.  Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so cash
collateralized shall no longer be considered a “Letter of Credit”, as defined in
Section 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
Section 5.11 shall continue to accrue to the Issuing Lender (or, in the event of
any such automatic reinstatement, as provided in Section 5.11) with respect to
such Letter of Credit until the expiry thereof.
 
(b)           Interest accrued on the amount of any partial prepayment pursuant
to this Section 5.4 to the date of such partial prepayment shall be paid on the
Interest Payment Date next succeeding the date of such partial prepayment.  In
the case of the termination of the Revolving Credit Commitments, interest
accrued on the amount of any prepayment relating thereto and any unpaid
commitment fee accrued hereunder shall be paid on the date of such
termination.  Any such partial reduction of the Revolving Credit Commitments
shall be in an amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect.
 
Section 5.5            Optional Prepayments.  The Company may at any time and
from time to time prepay Loans, in whole or in part, upon at least one Business
Day’s irrevocable notice to the Administrative Agent (to be received no later
than 3:00 PM, New York City time, on such Business Day) in the case of ABR Loans
and two Business Days’ irrevocable notice to the Administrative Agent (to be
received no later than 3:00 PM, New York City time, on such Business Day) in the
case of Eurodollar Loans and specifying the date and amount of prepayment;
provided that Eurodollar Loans prepaid on other than the last day of any
Interest Period with respect thereto shall be prepaid subject to the provisions
of Section 5.21.  Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof.  If such notice is given, the Company shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein.  Accrued interest on the amount
of any Loans paid in full pursuant to this Section 5.5 shall be paid on the date
of such prepayment.  Accrued interest on the amount of any partial prepayment
shall be paid on the Interest Payment Date next succeeding the date of such
partial prepayment.  Partial prepayments shall be in an aggregate principal
amount equal to the lesser of (A) $1,000,000 or a whole multiple of $500,000 in
excess thereof and (B) the aggregate unpaid principal amount of the applicable
Loans, as the case may be.
 
Section 5.6            Mandatory Prepayments.
 
(a)           [Reserved].
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(b)           Subject to paragraph (f) below, following the consummation of any
Asset Sale by the Company or any of its Subsidiaries, in the case of cash
proceeds, and following receipt of cash proceeds representing payments under
notes or other securities received in connection with any non-cash consideration
obtained in connection with such Asset Sale, an amount equal to 100% of the Net
Proceeds of such Asset Sale shall be applied by the Company on the date of
receipt thereof to the prepayment of the Loans.  Notwithstanding the foregoing,
if no Default or Event of Default shall have occurred and shall be continuing at
the time of such Asset Sale or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Proceeds except to the extent
that within 360 days of receipt of such proceeds, they have neither been
reinvested in productive assets of a kind then used or usable in the business of
the Company and its Subsidiaries nor contractually committed (and any such
proceeds not applied to such contractual commitments at the time required shall
be deemed to be Net Proceeds to be applied as set forth in this Section) to be
used for such purposes, at which time all such proceeds shall be deemed to be
Net Proceeds; provided, that proceeds received from Asset Sales of any Qualified
Domestic Assets shall be deemed to have been “reinvested” for purposes of this
Section 5.6(b) only to the extent that such proceeds are reinvested (i) pursuant
to, and subject to the limitations set forth in, Section 9.7(b)(ii) hereof, or
(ii) in assets which will constitute Qualified Domestic Assets, subject only to
the perfection of the Liens of the Collateral Agent as required in clause (ii)
of the definition thereof.
 
(c)           Each prepayment of Loans pursuant to clause (b) above shall be
applied:  first, to the next four quarterly principal repayment installments and
then to the remaining principal repayment installments, in each case ratably to
each Incremental Term Loan Tranche (if any) and to the principal repayment
installments thereof, and second, to the Revolving Credit Facility in the manner
set forth in paragraph (d) below.
 
(d)           Payments in respect of the Revolving Credit Facility pursuant to
this Section 5.6, first, shall be applied ratably (i) to reimburse the Issuing
Lenders for all unreimbursed L/C Disbursements for which the Issuing Lenders
have not received payment from the Revolving Credit Lenders pursuant to the
third sentence of Section 2.6(b), (ii) to reimburse those Revolving Credit
Lenders which, pursuant to the fourth sentence of Section 2.6(b), have
previously made payments to an Issuing Lender pursuant to the third sentence of
Section 2.6(b) and (iii) to repay Swing Line Loans which are not Refunded Swing
Line Loans, second, shall be applied ratably to repay outstanding Revolving
Credit Loans, and third, shall be used to Cash Collateralize all undrawn Letters
of Credit then outstanding.  Any amount remaining following the application
required by the preceding sentence in full may be retained by the Company for
use in the ordinary course of business, and the Revolving Credit Facility shall
be automatically and permanently reduced dollar for dollar by the amount so
retained.
 
(e)           [Reserved.]
 
(f)           Upon receipt by the Company or any of its Subsidiaries of the
amounts required to be paid pursuant to paragraph (b) above from any Asset Sale
consisting of the sale of shares of capital stock of any Subsidiary of the
Company (or, upon receipt by the Company or its Subsidiaries of such amounts as
are permitted to be retained in accordance with paragraph (b) of this Section
5.6), (i) the Administrative Agent shall release to the Company, without
representation, warranty or recourse, express or implied, those of such shares
of capital stock of such Subsidiary held by it as Pledged Stock (as defined in
the Pledge Agreement) and (ii) the Agents and the Lenders will, upon the request
of the Company, execute and deliver any instrument or other document in a form
acceptable to the Administrative Agent which may reasonably be required to
evidence such release.
 
(g)           In the event and on such occasion that the Aggregate Revolving
Credit Extensions of Credit and Swing Line Loans exceed the aggregate Revolving
Credit Commitments, the Company shall prepay Revolving Credit Loans or Swing
Line Loans (or, if no such Loans are
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
outstanding, deposit cash collateral in an account with the Administrative Agent
on terms reasonably satisfactory to the Administrative Agent) in an aggregate
amount equal to such excess.
 
(h)           The Company shall give the Administrative Agent (which shall
promptly notify each Lender) notice as specified in Section 5.5 of each
prepayment pursuant to Section 5.5 setting forth the date and amount
thereof.  Prepayments of Eurodollar Loans pursuant to this Section 5.6, if not
on the last day of the Interest Period with respect thereto, shall, at the
Company’s option, as long as no Default or Event of Default has occurred and is
continuing, be prepaid subject to the provisions of Section 5.21 or such
prepayment (after application to any ABR Loans, in the case of prepayments by
the Company) shall be deposited with the Collateral Agent as cash collateral for
such Eurodollar Loans on terms reasonably satisfactory to the Collateral Agent
and thereafter shall be applied to the prepayment of the Eurodollar Loans on the
last day of the respective Interest Periods for such Eurodollar Loans next
ending most closely to the date of receipt of such Net Proceeds as contemplated
by paragraph (b) above.  After such application, any remaining interest earned
on such cash collateral shall be paid to the Company.
 
(i)           Upon the Revolving Credit Termination Date the Company shall, with
respect to each then outstanding Letter of Credit, if any, either (i) cause such
Letter of Credit to be cancelled without such Letter of Credit being drawn upon
or (ii) Cash Collateralize the Revolving L/C Obligations with respect to such
Letter of Credit with a letter of credit issued by banks or a bank satisfactory
to the Administrative Agent on terms satisfactory to the Administrative Agent.
 
Section 5.7            Interest Rates and Payment Dates.  (a)  Each Eurodollar
Loan shall bear interest for each day during each Interest Period with respect
thereto on the unpaid principal amount thereof at a rate per annum equal to the
Eurodollar Rate determined for such Interest Period plus the Applicable Margin.
 
(b)           ABR Loans shall bear interest for the period from and including
the date thereof until maturity thereof on the unpaid principal amount thereof
at a rate per annum equal to the ABR plus the Applicable Margin.
 
(c)           While an Event of Default exists (and without limiting the rights
of the Lenders under Article X), the Company shall pay interest on the principal
amount of all outstanding Obligations at a fluctuating interest rate per annum
equal to (A) in the case of overdue principal, 2.00% above the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section (provided that for all purposes of determining the Applicable Margin for
purposes of this paragraph (c), the Applicable Level for Revolving Credit Loans
and Swing Line Loans shall be deemed to be Level I) or (B) in the case of
overdue interest and fees, 2.00% above the rate described in paragraph (b) of
this Section for Revolving Credit Loans which are ABR Loans (provided that for
all purposes of determining the Applicable Margin for purposes of this paragraph
(c), the Applicable Level for Revolving Credit Loans and Swing Line Loans shall
be deemed to be Level I), in each case from the date of such nonpayment or Event
of Default, as applicable, until such amount is paid in full (as well after as
before judgment).
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable on demand by the Administrative Agent made at the request of
the Required Lenders.
 
Section 5.8            Computation of Interest and Fees.  (a)  Interest in
respect of ABR Loans at any time the ABR is calculated based on the Prime Rate
shall be calculated on the basis of a 365 or 366, as the case may be, day year
for the actual days elapsed.  Interest in respect of Eurodollar Loans and ABR
Loans at any time the ABR is not calculated based on the Prime Rate and all fees
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed.  The Administrative Agent
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
shall as soon as practicable notify the Company and the Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change in the ABR becomes effective.  The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Amended Agreement shall be conclusive and
binding on the Company and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.
 
Section 5.9            Commitment Fees.
 
(a)           The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in Dollars from and including the
Restatement Effective Date until the date on which the Applicable Level is
determined for the first fiscal quarter ending after the Restatement Effective
Date, on such Lender’s Available Revolving Credit Commitment outstanding from
time to time, at a rate per annum for each day during the period for which
payment is made equal to 0.450%.  Thereafter, the Company agrees to pay to the
Administrative Agent, for the account of each Lender, a commitment fee in
Dollars on such Lender’s Available Revolving Credit Commitments outstanding from
time to time, at a rate per annum for each day during the period for which
payment is made, equal to the rate per annum set forth below opposite the
Applicable Level in effect on such day:
 
Applicable Level
Rate per Annum
I
0.50%
II
0.45%
III
0.40%
IV
0.35%



(b)           The commitment fee provided for in this Section 5.9 shall be
payable quarterly in arrears on the last day of each fiscal quarter ending after
the Restatement Effective Date and on the Revolving Credit Termination Date with
respect to the Available Revolving Credit Commitments.
 
Section 5.10            Certain Fees.  The Company agrees to pay to the
Administrative Agent for its own account a non-refundable agent’s fee in the
amount and payable on such dates as provided in the Administrative Agency Fee
Letter (as the same may be amended, supplemented, and restated or otherwise
modified from time to time).
 
Section 5.11            Letter of Credit Fees.  (a)  In lieu of any letter of
credit commissions and fees provided for in any L/C Application relating to
Letters of Credit (other than standard administrative issuance, amendment and
negotiation fees), the Company agrees to pay the Administrative Agent a Letter
of Credit fee in Dollars, for the account of the Issuing Lender and the
Participating Lenders, on the daily outstanding amount available to be drawn
under each Letter of Credit at a rate per annum equal to the Applicable Margin
for Revolving Credit Loans which are Eurodollar Loans in effect on such day,
whether or not there are any such Eurodollar Loans outstanding at such time,
payable in arrears, on the last day of each fiscal quarter of the Company and on
the Revolving Credit Termination Date.
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
In addition, the Company shall pay to the Issuing Lender with respect to each
Letter of Credit, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee in Dollars to be agreed with the applicable
Issuing Lender but not greater than 1/8 of 1% per annum on the average
outstanding amount available to be drawn under such Letter of Credit, solely for
its own account as Issuing Lender of such Letter of Credit and not on account of
its L/C Participating Interest therein.
 
(b)           In connection with any payment of fees pursuant to this Section
5.11, the Administrative Agent agrees to provide to the Company a statement of
any such fees so paid; provided that the failure by the Administrative Agent to
provide the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.
 
Section 5.12            Letter of Credit Reserves.  (a)  If any Change in Law
after the date of this Amended Agreement shall either (i) impose, modify, deem
or make applicable any reserve, special deposit, assessment or similar
requirement against letters of credit issued by the Issuing Lender or (ii)
impose on the Issuing Lender any other condition regarding this Amended
Agreement or any Letter of Credit, and the result of any event referred to in
clause (i) or (ii) above shall be to increase the cost to the Issuing Lender of
issuing or maintaining any Letter of Credit (which increase in cost shall be the
result of the Issuing Lender’s reasonable allocation of the aggregate of such
cost increases resulting from such events), then, upon demand by the Issuing
Lender, the Company shall immediately pay to the Issuing Lender, from time to
time as specified by the Issuing Lender, additional amounts which shall be
sufficient to compensate the Issuing Lender for such increased cost, together
with interest on each such amount from the date demanded until payment in full
thereof at a rate per annum equal to the ABR plus the Applicable Margin for
Revolving Credit ABR Loans.  A certificate submitted by the Issuing Lender to
the Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.
 
(b)           In the event that at any time after the date hereof any Change in
Law with respect to the Issuing Lender shall, in the opinion of the Issuing
Lender, require that any obligation under any Letter of Credit be treated as an
asset or otherwise be included for purposes of calculating the appropriate
amount of capital to be maintained by the Issuing Lender or any corporation
controlling the Issuing Lender, and such Change in Law shall have the effect of
reducing the rate of return on the Issuing Lender’s or such corporation’s
capital, as the case may be, as a consequence of the Issuing Lender’s
obligations under such Letter of Credit to a level below that which the Issuing
Lender or such corporation, as the case may be, could have achieved but for such
Change in Law (taking into account the Issuing Lender’s or such corporation’s
policies, as the case may be, with respect to capital adequacy) by an amount
deemed by the Issuing Lender to be material, then from time to time following
notice by the Issuing Lender to the Company of such Change in Law, within 15
days after demand by the Issuing Lender, the Company shall pay to the Issuing
Lender such additional amount or amounts as will compensate the Issuing Lender
or such corporation, as the case may be, for such reduction.  If the Issuing
Lender becomes entitled to claim any additional amounts pursuant to this Section
5.12(b), it shall promptly notify the Company of the event by reason of which it
has become so entitled.  A certificate submitted by the Issuing Lender to the
Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.
 
(c)           The Company agrees that the provisions of the foregoing paragraphs
(a) and (b) and the provisions of each L/C Application providing for
reimbursement or payment to the Issuing Lender in the event of the imposition or
implementation of, or increase in, any reserve, special deposit, capital
adequacy or similar requirement in respect of the Letter of Credit relating
thereto shall apply equally to each Participating Lender in respect of its L/C
Participating Interest in such Letter of Credit, as
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
if the references in such paragraphs and provisions referred to, where
applicable, such Participating Lender or any corporation controlling such
Participating Lender.
 
Section 5.13            Further Assurances.  The Company hereby agrees, from
time to time, to do and perform any and all acts and to execute any and all
further instruments reasonably requested by the Issuing Lender to effect more
fully the purposes of this Amended Agreement and the issuance of Letters of
Credit hereunder.  The Company further agrees to execute any and all instruments
reasonably requested by the Issuing Lender in connection with the obtaining
and/or maintaining of any insurance coverage applicable to any Letters of
Credit.
 
Section 5.14            Obligations Absolute.  The payment obligations of the
Company under this Amended Agreement with respect to the Letters of Credit shall
be unconditional and irrevocable and shall be paid strictly in accordance with
the terms of this Amended Agreement under all circumstances, including, without
limitation, the following circumstances:
 
(i)           the existence of any claim, set-off, defense or other right which
the Company or any of its Subsidiaries may have at any time against any
beneficiary, or any transferee, of any Letter of Credit (or any Persons for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender,
any Agent or any Lender, or any other Person, whether in connection with this
Amended Agreement, the Related Documents, any Credit Documents, the transactions
contemplated herein, or any unrelated transaction;
 
(ii)           any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(iii)           payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or
 
(iv)           any other circumstances or happening whatsoever, whether or not
similar to any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.
 
Section 5.15            Assignments.  No Participating Lender’s participation in
any Letter of Credit or any of its rights or duties hereunder shall be
subdivided, assigned or transferred (other than in connection with a transfer of
part or all of such Participating Lender’s Revolving Credit Commitment in
accordance with Section 12.6) without the prior written consent of the Issuing
Lender, which consent will not be unreasonably withheld.  Such consent may be
given or withheld without the consent or agreement of any other Participating
Lender.  Notwithstanding the foregoing, a Participating Lender may
subparticipate its L/C Participating Interest without obtaining the prior
written consent of the Issuing Lender.
 
Section 5.16            Participations.  Each Revolving Credit Lender’s
obligation to purchase participating interests pursuant to Sections 2.4 and
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Issuing Lender, the Company, or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
the Company;
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(iv) any breach of this Amended Agreement by the Company or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
Section 5.17            Inability to Determine Interest Rate for Eurodollar
Loans.  In the event that (i) the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Company) that by
reason of circumstances affecting the interbank eurodollar market generally,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for any Interest Period with respect to (A) proposed Loans that the Company has
requested be made as Eurodollar Loans, (B) any Eurodollar Loans that will result
from the requested conversion of all or part of ABR Loans into Eurodollar Loans
or (C) the continuation of any Eurodollar Loan as such for an additional
Interest Period, (ii) the Administrative Agent is advised by the Required
Lenders that the Eurodollar Rate determined or to be determined for any Interest
Period will not adequately and fairly reflect the cost to Lenders constituting
the Required Lenders of making or maintaining their affected Eurodollar Loans
during such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (iii) deposits in Dollars in the relevant amount
and for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period.  If such
notice is given, (i) any requested Eurodollar Loans shall be made in Dollars as
ABR Loans, (ii) any ABR Loans that were to have been converted to Eurodollar
Loans shall be continued as ABR Loans, and (iii) any outstanding Eurodollar
Loans shall be converted, on the last day of the then current Interest Period
applicable thereto, into ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.
 
Section 5.18            Pro Rata Treatment and Payments.  (a)  Each borrowing of
any Loans (other than Swing Line Loans) by the Company from the Lenders, each
payment by the Company on account of any fee hereunder (other than as set forth
in Sections 5.10 and 5.11) and any reduction of the Revolving Credit Commitments
or Incremental Commitments of the Lenders hereunder shall be made pro-rata
according to the Commitment Percentages of the Lenders.  Each payment (including
each prepayment) by the Company on account of principal of and interest on the
Loans (other than Swing Line Loans and other than as set forth in Sections 5.6,
5.19, 5.20 and 5.21) shall be made pro-rata according to the Commitment
Percentages of the Lenders.  All payments (including prepayments) to be made by
the Company on account of principal, interest and fees shall be made without
set-off or counterclaim and shall be made to the Administrative Agent, for the
account of the Lenders, at the Administrative Agent’s office located at 270 Park
Avenue, New York, New York 10017, in Same Day Funds.  The Administrative Agent
shall promptly distribute such payments ratably to each Lender in like funds as
received to the extent required by this Amended Agreement.  If any payment
hereunder (other than payments on Eurodollar Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension unless the result
of such extension would be to extend such payment into another calendar month in
which event such payment shall be made on the immediately preceding Business
Day.  All payments hereunder shall be made in Dollars.
 
(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing Date (or with respect to an ABR Loan,
on the Borrowing Date) that such Lender will not make the amount which would
constitute its Commitment Percentage of the borrowing on
 
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
such date available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Borrowing Date in accordance with Section 5.1, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company a corresponding amount.  If such amount is made available to the
Administrative Agent by such Lender on a date after such Borrowing Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate during such period
as quoted by the Administrative Agent, times (ii) the amount of such Lender’s
Commitment Percentage of such borrowing, times (iii) a fraction the numerator of
which is the number of days that elapse from and including such Borrowing Date
to the date on which such Lender’s Commitment Percentage of such borrowing shall
have become immediately available to the Administrative Agent and the
denominator of which is 360.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
5.18(b) shall be conclusive, absent manifest error.  If such Lender’s Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand, from
the Company without prejudice to any rights which the Company or the
Administrative Agent may have against such Lender hereunder.  Nothing contained
in this Section 5.18(b) shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.
 
(c)           The failure of any Lender to make the Loan to be made by it on any
Borrowing Date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on such Borrowing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such Borrowing Date.
 
(d)           All payments and prepayments (other than mandatory prepayments as
set forth in Section 5.6 and other than prepayments as set forth in Section 5.20
with respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $1,000,000 or a whole multiple of
$500,000 in excess thereof.
 
Section 5.19            Illegality.  Notwithstanding any other provisions
herein, if any Requirement of Law or any change therein or in the interpretation
or application thereof occurring after the Restatement Effective Date shall make
it unlawful for such Lender to make or maintain Eurodollar Loans as contemplated
by this Amended Agreement, the commitment of such Lender hereunder to make
Eurodollar Loans or to convert all or a portion of ABR Loans into Eurodollar
Loans shall forthwith be cancelled and such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall, if required by law and if such Lender so
requests, be converted automatically to ABR Loans on the date specified by such
Lender in such request.  To the extent that such affected Eurodollar Loans are
converted into ABR Loans, all payments of principal which would otherwise be
applied to such Eurodollar Loans shall be applied instead to such Lender’s ABR
Loans.  The Company hereby agrees promptly to pay any Lender, upon its demand,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this Section
5.19 including, but not limited to, any interest or fees payable by such Lender
to lenders of funds obtained by it in order to make or maintain its Eurodollar
Loans hereunder (such Lender’s notice of such costs, as certified to the Company
through the Administrative Agent, to be conclusive absent manifest error).
 
Section 5.20            Requirements of Law.  (a)  In the event that, at any
time after the date hereof, the adoption of any Requirement of Law, or any
change therein or in the interpretation or application thereof or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority:
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(i)           does or shall subject any Agent or Lender (or its Lending Office)
to any fee of any kind whatsoever with respect to this Amended Agreement, any
Note or any Eurodollar Loans made by it, or change the basis of imposition of
any such fee;
 
(ii)           does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)           does or shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting, renewing or maintaining advances or extensions of credit or
to reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans, then, in any such case, the Company, shall promptly pay such
Lender, on demand, any additional amounts necessary to compensate such Lender
for such additional cost or reduced amount receivable as determined by such
Lender with respect to such Eurodollar Loans together with interest on each such
amount from the date demanded until payment in full thereof at a rate per annum
equal to the ABR plus the Applicable Margin for Revolving Credit Loans which are
ABR Loans.
 
(b)           In the event that at any time after the date hereof any Change in
Law with respect to any Lender shall, in the opinion of such Lender, require
that any Commitment of such Lender be treated as an asset or otherwise be
included for purposes of calculating the appropriate amount of capital to be
maintained by such Lender or any corporation controlling such Lender, and such
Change in Law shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital, as the case may be, as a consequence of
such Lender’s obligations hereunder to a level below that which such Lender or
such corporation, as the case may be, could have achieved but for such Change in
Law (taking into account such Lender’s or such corporation’s policies, as the
case may be, with respect to capital adequacy), then from time to time following
notice by such Lender to the Company of such Change in Law as provided in
paragraph (c) of this Section 5.20, within 15 days after demand by such Lender,
the Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation, as the case may be, for such
reduction.
 
(c)           If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 5.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so
entitled.  The Company shall not be required to make any payments to any Lender
for any additional amounts pursuant to this Section 5.20 unless such Lender has
given written notice to the Company, through the Administrative Agent, of its
intent to request such payments prior to or within 180 days after the date on
which such Lender became entitled to claim such amounts.  If any Lender has
notified the Company through the Administrative Agent of any increased costs
pursuant to paragraph (a) of this Section 5.20, the Company at any time
thereafter may, upon at least two Business Days’ notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and subject to Section
5.21, prepay or convert into ABR Loans all (but not a part) of the Eurodollar
Loans then outstanding.  Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of paragraph (a) of this Section 5.20 with
respect to such Lender, it will, if requested by the Company, and to the extent
permitted by law or by the relevant Governmental Authority, endeavor in good
faith to avoid or minimize the increase in costs or reduction in payments
resulting from such event (including, without limitation, endeavoring to change
its Lending Office); provided, however, that such avoidance or minimization can
be made in such a manner that such Lender, in its sole determination, suffers no
economic, legal or regulatory disadvantage.  If any Lender has notified the
Company, through the
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
Administrative Agent, of any increased costs pursuant to paragraph (b) of this
Section 5.20, the Company at any time thereafter may, upon at least three
Business Days’ notice to the Administrative Agent (which shall promptly notify
the Lender thereof), and subject to Section 5.21, reduce or terminate the
Revolving Credit Commitments in accordance with Section 5.4.
 
(d)           A certificate submitted by such Lender, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error.  The
covenants contained in this Section 5.20 shall survive the termination of this
Amended Agreement and repayment of the outstanding Loans.
 
(e)           Notwithstanding anything to the contrary herein, this Section 5.20
shall not apply to any Taxes which shall be governed solely by Section 5.23.
 
Section 5.21            Indemnity.  The Company agrees to indemnify each Lender
and to hold such Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Company in payment of
the principal amount of or interest on any Eurodollar Loans of such Lender, (b)
default by the Company in making a borrowing of Eurodollar Loans after the
Company has given a notice in accordance with Section 5.1 or in making a
conversion of ABR Loans to Eurodollar Loans after the Company has given notice
in accordance with Section 5.3 or in continuing Eurodollar Loans for an
additional Interest Period after the Company has given a notice in accordance
with clause (b) of the definition of Interest Period, (c) default by the Company
in making any prepayment of Eurodollar Loans after the Company has given a
notice in accordance with Section 5.5, (d) a payment or prepayment of a
Eurodollar Loan or conversion of any Eurodollar Loan into an ABR Loan, in either
case on a day which is not the last day of an Interest Period with respect
thereto or (e) any assignment of a Eurodollar Loan other than on the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 5.22; in each case including, but not limited to, any such loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder.  This
covenant shall survive termination of this Amended Agreement and payment of the
outstanding Obligations.  The Company shall not be required to make any payments
to any Lender for any additional amounts pursuant to this Section 5.21 unless
such Lender has given written notice to the Company, through the Administrative
Agent, of its intent to request such payments prior to or within 180 days after
the date on which such Lender became entitled to claim such amounts.  A
certificate submitted by a Lender, through the Administrative Agent, to the
Company as to an amount due under this Section 5.21 shall be conclusive in the
absence of manifest error.
 
Section 5.22            Replacement of Lenders.  In the event any Lender (i) is
a Non-Funding Lender, (ii) exercises its rights pursuant to Section 5.19 or
(iii) requests payments pursuant to Sections 5.20 or 5.23, the Company may
require, at the Company’s expense and subject to Section 5.21, such Lender or
the Issuing Lender to assign, at par plus accrued interest and fees, without
recourse (in accordance with Section 12.6) all of its interests, rights and
obligations hereunder (including all of its Revolving Commitments and the Loans
and other amounts at the time owing to it hereunder and its interest in the
Letters of Credit) to a bank, financial institution or other entity specified by
the Company; provided that (i) such assignment shall not conflict with or
violate any law, rule or regulation or order of any court or other Governmental
Authority, (ii) the Company shall have received the written consent of the
Administrative Agent (and, in the case of an assignment of a Revolving
Commitment, of the Issuing Lender and Swing Line Lender), which consent shall
not unreasonably be withheld, to such assignment, (iii) the Company shall have
paid to the assigning Lender all monies other than principal owing hereunder to
it and (iv) in the case of a required assignment by the Issuing Lender, the
Letters of Credit shall be canceled and returned to the Issuing Lender.
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
Section 5.23            Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Company hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Company shall be required by applicable Law to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes or Other Taxes (including deductions applicable
to additional sums payable under this Section) the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions and (iii) the Company shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
 
(b)           Without limiting the provisions of paragraph (a) above, the
Company shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Law.
 
(c)           The Company shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 20 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (which demand shall be made within 120 days of the
earlier of (x) if the Administrative Agent, such Lender or the Issuing Lender
received written notice from a Governmental Authority demanding payment of such
Indemnified Taxes or Other Taxes, the date the Administrative Agent, such Lender
or the Issuing Lender received such written notice or (y) the date the
Administrative Agent, such Lender or the Issuing Lender filed a tax return on
which such Indemnified Taxes or Other Taxes is reflected).  A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           i)  Each Lender, if requested by the Company or the Administrative
Agent, shall deliver documentation prescribed by applicable Laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.
 
(ii)           Each Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Amended Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(A)           duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party;
 
(B)           duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form);
 
(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8IMY, W-8ECI or
W-8BEN (or successor form); or
 
(D)           any other form prescribed by applicable Laws (including Internal
Revenue Service Form W-8IMY) as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Company to determine the withholding or deduction required to be
made.
 
(iii)           Each Lender shall deliver to the Company and the Administrative
Agent such additional duly completed forms, certificates or documentation
described in this Section (e) which such Lender is legally entitled to so
deliver prior to the expiration or obsolescence of any such forms, certificates
or documentation previously delivered by it pursuant to this Section
(e).  Further, each Lender shall promptly notify the Company and the
Administrative Agent if it is no longer able to deliver, or it is required to
withdraw or change the information on, any form, certificate or documentation
previously delivered by it pursuant to this Section (e) and such Lender shall
deliver to the Company and the Administrative Agent such additional duly
completed forms, certificates or documentation described in this Section (e)
which such Lender is legally entitled to so deliver.
 
(f)           Any Lender claiming additional amounts payable pursuant to this
Section 5.23 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if, in the reasonable judgment of such Lender, the making of such
change (i) would eliminate or reduce any such additional amounts payable to such
Lender in the future and (ii) would not subject such Lender to any unreimbursed
out-of-pocket cost or expense and would not otherwise be disadvantageous to such
Lender.
 
(g)           If the Administrative Agent, any Lender or the Issuing Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 5.23, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section 5.23 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender if the Administrative Agent, such Lender
 
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
or the Issuing Lender is required to repay such refund to such Governmental
Authority.  This Section (g) shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.
 
(h)           If a payment made by the Company hereunder or under any other
Credit Document would be subject to United States federal withholding tax
imposed pursuant to FATCA if any Lender or any Issuing Lender fails to comply
with applicable reporting and other requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or such Issuing Lender shall use commercially reasonable efforts to deliver to
the Company and the Administrative Agent, at the time or times prescribed by
applicable Law or as reasonably requested by the Company or the Administrative
Agent, (A) two accurate, complete and signed certifications prescribed by
applicable law and/or reasonably satisfactory to the Company and the
Administrative Agent that establish that such payment is exempt from United
States federal withholding tax imposed pursuant to FATCA and (B) any other
documentation reasonably requested by the Company or the Administrative Agent
sufficient for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such Issuing Lender
has complied with such applicable reporting and other requirements of FATCA.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lenders to enter into this Amended Agreement and to make
the Loans and to induce the Issuing Lenders to issue, and the Participating
Lenders to participate in, the Letters of Credit, the Company hereby represents
and warrants to each Lender and each Agent, on and as of the Restatement
Effective Date and on the date of each Loan made or Letter of Credit issued
thereafter, that:
 
Section 6.1            Corporate Existence; Compliance with Law.  Each Credit
Party and its Subsidiaries (i) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(ii) has the corporate power and authority and the legal right to own and
operate its property, to lease the property it operates and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such power, authority, or rights could not reasonably be expected to
have a Material Adverse Effect, (iii) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect and (iv) is in compliance with all
applicable Requirements of Law (including, without limitation, occupational
safety and health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or legally enforceable standards of conduct
concerning, any Materials of Environmental Concern, the Patriot Act, and any and
all anti-terrorism laws), except to the extent that the failure to comply
therewith could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect.
 
Section 6.2            Corporate Power; Authorization.  Each Credit Party has
the corporate power and authority and the legal right to make, deliver and
perform the Credit Documents to which it is a party; the Company has the
corporate power and authority and legal right to borrow hereunder and to have
Letters of Credit issued for its account hereunder.  Each Credit Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Credit Documents to which it
 
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
is a party and, in case of the Company, to authorize the borrowings hereunder
and the issuance of Letters of Credit for its account hereunder.  No consent or
authorization of, or filing with, any Person (including, without limitation, any
Governmental Authority) is required in connection with the execution, delivery
or performance by any Credit Party, or the validity or enforceability against
any Credit Party, of any Credit Document to the extent that it is a party
thereto, other than any such consent or authorization which has been obtained or
filing which has been made to the extent required hereunder, or the failure of
which to obtain could have a Material Adverse Effect.
 
Section 6.3            Enforceable Obligations.  Each of the Credit Documents
has been duly executed and delivered on behalf of each Credit Party party
thereto and each of such Credit Documents constitutes the legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 6.4            No Conflict With Law or Contractual Obligations.  The
performance of each Credit Document, and the use of the proceeds of the Loans
and of drawings under the Letters of Credit will not violate any Requirement of
Law or any material Contractual Obligation applicable to or binding upon any
Credit Party, any of its Subsidiaries or any of its properties or assets, and
will not result in the creation or imposition of (or the obligation to create or
impose) any Lien (other than any Liens created pursuant to the Credit Documents)
on any of its or their respective properties or assets pursuant to any
Requirement of Law applicable to it or them, as the case may be, or any of its
or their Contractual Obligations, except, in the case of any Contractual
Obligations, for any such violations which could not reasonably be expected to
have a Material Adverse Effect.
 
Section 6.5            No Material Litigation.  No litigation or investigation
or proceeding of or by any Governmental Authority or any other Person is pending
or has been overtly threatened against any Credit Party or any of its
Subsidiaries, (i) with respect to the validity, binding effect or enforceability
of any Credit Document, or with respect to the Loans made hereunder, the use of
proceeds thereof or of any drawings under a Letter of Credit, and the other
transactions contemplated hereby or thereby, or (ii) which could reasonably be
expected to have a Material Adverse Effect.
 
Section 6.6            Investment Company Act.  Neither any Credit Party nor any
of its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended).
 
Section 6.7            Federal Reserve Regulations.  No part of the proceeds of
any of the Loans or any drawing under a Letter of Credit will be used to
“purchase” or “carry” “margin stock” within the meaning of Regulation U of the
Board or for any other purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of the Board.  Neither the Company
nor any of its Subsidiaries is engaged or will engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under said Regulation U.
 
Section 6.8            No Default.  Neither the Company nor any of its
Subsidiaries is in default in the payment or performance of any of its or their
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
is in default under any order, award or decree of any Governmental Authority or
arbitrator binding upon or affecting it or them or by which any of its or their
properties or assets may be bound or affected in any respect which could
reasonably be expected to have a Material Adverse Effect, and no
 
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
such order, award or decree could reasonably be expected to materially adversely
affect the ability of the Company and its Subsidiaries taken as a whole to carry
on their businesses as presently conducted or the ability of any Credit Party to
perform its obligations under any Credit Document to which it is a party.
 
Section 6.9            Taxes.  Each of the Company and its Subsidiaries has
filed or caused to be filed or has timely requested an extension to file or has
received an approved extension to file all Federal and all other material tax
returns which are required to have been filed, and has paid all material Taxes
shown to be due and payable on said returns or extension requests or on any
assessments made against it or any of its property and all other material Taxes
imposed on it or any of its property by any Governmental Authority (other than
those the amount or validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the Company or its Subsidiaries, as the
case may be); and no claims are being asserted in writing with respect to any
such material Taxes (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in the
books of the Company or its Subsidiaries, as the case may be).
 
Section 6.10            Subsidiaries.  The Subsidiaries of the Company listed on
Schedule 6.10(a) constitute all of the Domestic Subsidiaries of the Company and
the Subsidiaries listed on Schedule 6.10(b) constitute all of the Foreign
Subsidiaries of the Company, in each case, as of the Restatement Effective Date.
 
Section 6.11            Ownership of Property; Liens.  Except as set forth in
Schedule 6.11, the Company and each of its Subsidiaries has valid and subsisting
Leasehold interests in all its respective material Real Property, and good title
to or valid and subsisting Leasehold interests in all of its respective material
other property, except, in each case, as such failure to have good and valid
title or valid and subsisting Leasehold interests could not reasonably be
expected to have a Material Adverse Effect, and none of such property is
subject, except as permitted hereunder, to any Lien (including, without
limitation, and subject to Section 9.3 hereof, Federal, state and other Tax
liens).
 
Section 6.12            ERISA.  No “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) or a failure to meet the
minimum funding standard (as defined in Section 302 of ERISA) or Reportable
Event (other than a Reportable Event with respect to which the 30-day notice
requirement under Section 4043 of ERISA has been waived) has occurred during the
five years preceding each date on which this representation is made or deemed
made with respect to any Single Employer Plan in each case the consequences of
which could reasonably be expected to have a Material Adverse Effect.  The
present value of all accrued benefits under each Single Employer Plan maintained
by the Company or a Commonly Controlled Entity (based on those assumptions used
to fund such Plan) did not, as of the most recent annual valuation date in
respect of each such Plan, exceed the fair market value of the assets of the
Plan (including for these purposes accrued but unpaid contributions) allocable
to such benefits by an amount that could reasonably be expected to have a
Material Adverse Effect.  The liability to which the Company would become
subject under ERISA if the Company or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date hereof could not reasonably be expected to have
a Material Adverse Effect.  No Multiemployer Plan is either in Reorganization or
Insolvent in any case the consequences of which could reasonably be expected to
have a Material Adverse Effect.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
Section 6.13            Environmental Matters.
 
(a)           The Properties do not contain any Materials of Environmental
Concern in concentrations which constitute a violation of, or could reasonably
be expected to give rise to liability under, Environmental Laws that could
reasonably be expected to have a Material Adverse Effect.
 
(b)           The Properties and all operations at the Properties are in
compliance with all applicable Environmental Laws, except for failure to be in
compliance that could not reasonably be expected to have a Material Adverse
Effect, and there is no contamination at, under or about the Properties that
could reasonably be expected to have a Material Adverse Effect.
 
(c)           Neither the Company nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to the Properties that could reasonably be expected to have a
Material Adverse Effect, nor does the Company have knowledge that any such
action is being contemplated, considered or threatened.
 
(d)           There are no judicial proceedings or governmental or
administrative actions pending or threatened under any Environmental Law to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties that could reasonably be expected to have a Material Adverse
Effect, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders under any Environmental Law with respect
to the Properties that could reasonably be expected to have a Material Adverse
Effect.
 
Section 6.14            Accuracy and Completeness of Financial Statements.
 
(a)           (i)  The audited consolidated balance sheet of the Company and its
Subsidiaries at December 31, 2009 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal year ended on
such date, reported on by Deloitte & Touche, LLP, and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of September
30, 2010, and the related consolidated statements of income, shareholders’
equity and cash flows for the nine-month period ended on such date, fairly
present in all material respects (except, with respect to interim reports, for
year-end adjustments and absence of detailed footnote disclosures) the
consolidated financial position of the Company and its Subsidiaries as at such
date, and the consolidated results of their operations and cash flows for the
fiscal periods then ended and, in the case of the statements referred to in the
foregoing clause (ii), the portion of the fiscal year through such date, in each
case, in accordance with GAAP consistently applied throughout the periods
involved (except as noted therein).
 
(b)           The Projections delivered pursuant to Section 7.1(b) hereof were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s estimate of its future financial condition and performance.
 
Section 6.15            Absence of Undisclosed Liabilities.  Except as reflected
in the consolidated balance sheet of the Company as of September 30, 2010 and
except for the Loans incurred on the Restatement Effective Date, neither the
Company nor any of its Subsidiaries has or is subject to any liabilities
(absolute, accrued, contingent or otherwise), except liabilities or obligations
which could not, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Effect.
 
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
Section 6.16            No Material Adverse Change.  Since December 31, 2009,
there has not been any event, occurrence, fact, condition, change, development
or effect which individually or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect.
 
Section 6.17            Solvency.  The Company is, individually and together
with its Subsidiaries on a consolidated basis, Solvent.  No Credit Party intends
to, nor will it permit any of its Subsidiaries to, nor does it believe that it
or any of its Subsidiaries has or will incur debts beyond its ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by it or any such Subsidiary and the timing of the amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.
 
Section 6.18            Intellectual Property.  The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any of its
Subsidiaries infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
Section 6.19             Creation and Perfection of Security Interests.
 
(i)           Article 9 Collateral.  Each of the Security Agreement and the
Pledge Agreements is effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein to secure the Finance
Obligations, and each of the Security Agreement and the Pledge Agreements
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in such of the Collateral in which a
security interest can be perfected under Article 9 of the UCC to secure the
Finance Obligations, in each case prior and superior in right to any other
Person, other than with respect to Permitted Liens.
 
(ii)           Intellectual Property.  The Security Agreement, together with the
Assignment of Patents and Trademarks, substantially in the form of Exhibit A to
the Security Agreement, which has been filed in the United States Patent and
Trademark Office and the Assignment of Copyrights, substantially in the form of
Exhibit B to the Security Agreement, which has been filed in the United States
Copyright Office, constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in the United
States patents, trademarks, copyrights, licenses and other intellectual property
rights covered in such Assignments to secure the Finance Obligations, in each
case prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Credit Parties
after the Restatement Effective Date).
 
(iii)           Status of Liens.  The Collateral Agent, for the ratable benefit
of the Secured Parties, will at all times have the Liens provided for in the
Collateral Documents and, subject to the filing by the Collateral Agent of
continuation statements to the extent required by the UCC, the Collateral
Documents will at all times constitute valid and continuing liens of record and
first priority perfected security interests in all the Collateral referred to
therein to secure the Finance Obligations, except as priority may be affected by
Permitted Liens.  As of the
 
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
Restatement Effective Date, no filings or recordings are required in order to
perfect the security interests created under the Collateral Documents, except
for filings or recordings listed on Schedule 4.01 to the Security Agreement, all
of which listed filings and recordings have been made.
 
Section 6.20            Accuracy and Completeness of Disclosure.  The Company
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Company or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Amended Agreement or delivered hereunder or under any other Credit Document (in
each case as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
Section 6.21            Qualified Domestic Assets.  Qualified Domestic Assets
have a book value at least equal to the Minimum Qualified Domestic Asset Amount.
 
Section 6.22            OFAC.  No Credit Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) knowingly engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii)
is a person on the list of Specially Designated Nationals and Blocked Persons or
targeted by any other U.S. Department of Treasury’s Office of Foreign Assets
Control regulation or executive order.  Each Credit Party is in compliance, in
all material respects, with the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto.
 
Section 6.23            Patriot Act.  Each Credit Party is in compliance, in all
material respects, with the Uniting And Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act of 2001).
 
Section 6.24            FCPA.  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
Section 7.1            Conditions to Restatement Effective Date.  This Amended
Agreement, the amendment and restatement of the Existing Credit Agreement
effected hereby and the obligation of each Lender to make its extensions of
credit to be made hereunder on the Restatement Effective Date
 
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.1):
 
(a)           Deliverables.  The Administrative Agent’s receipt of the
following, each of which shall be originals, telecopies or pdf or similar
electronic transmission (to be followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, if applicable, each dated the Restatement Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)           This Amended Agreement; Evidence of Required Lender
Consent.  Executed counterparts of this Amended Agreement signed by the Lenders
(including at least those number of lenders under the Existing Credit Agreement
as shall constitute the Required Lenders thereunder), the Company and the
Agents, or written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission (including Adobe pdf
file) of a signed signature page of this Amended Agreement) that each such party
has signed a counterpart signature page of this Amended Agreement.
 
(ii)           Collateral Documents.  Subject to Section 8.12(b), executed
counterparts of all Collateral Documents, together with:
 
(A)           a Perfection Certificate from the Company and from each other
Credit Party, as applicable;
 
(B)           to the extent not on file with the appropriate Governmental
Authority, appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC or other applicable local Law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents;
 
(C)           copies of reports from CT Corporation or another independent
search service reasonably satisfactory to the Collateral Agent listing all
effective financing statements, notices of tax, PBGC or judgment liens or
similar notices that name any of the Company or any other Credit Party (under
its present name and any previous name and, if requested by the Collateral
Agent, under any trade names), as debtor or seller that are filed in the
jurisdictions referred to in clause (ii)(B) above (regardless of whether or not
financing statements are then on file) or in any other jurisdiction having files
which must be searched in order to determine fully the existence of the UCC
security interests, notices of the filing of federal tax Liens (filed pursuant
to Section 6323 of the Code), Liens of the PBGC (filed pursuant to Section 4068
of ERISA) or judgment Liens on any Collateral, together with copies of such
financing statements, notices of tax, PBGC or judgment Liens or similar notices
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens or for which the Collateral Agent shall have received
termination statements (Form UCC-3 or such other termination statements as shall
be required by local Law) authenticated and authorized for filing);
 
(D)           searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be
 
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral;
 
(E)           to the extent not previously delivered to the Collateral Agent,
all of the Pledged Collateral, which Pledged Collateral shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Collateral Agent; and
 
(F)           evidence of the completion of all other filings and recordings of
or with respect to the Collateral Documents and of all other actions as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
security interests intended to be created by the Collateral Documents (including
receipt of duly executed payoff letters, UCC-3 termination statements and
landlords’ and bailees’ waiver and consent agreements).
 
(iii)           Intellectual Property Security Agreements.  To the extent not on
file with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a short form assignment or grant of security
interest in intellectual property, in substantially the form of Exhibit A to the
Security Agreement (for patents and trademarks) or Exhibit B to the Security
Agreement (for copyrights), duly executed by each Credit Party, together with
evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens in intellectual property created under
Security Agreement and under such short form assignments or grants of security
interests has been taken.
 
(iv)           Organization Documents.  To the extent not previously delivered
to the Administrative Agent, true and correct copies of the Organization
Documents of each Credit Party, certified as to authenticity by the Secretary or
Assistant Secretary of each such Credit Party.
 
(v)           Corporate Documents.  Copies of certificates from the Secretary of
State or other appropriate authority of such jurisdiction, evidencing good
standing of each Credit Party in its jurisdiction of incorporation and in each
state where the ownership, lease or operation of property or the conduct of
business requires it to qualify as a foreign corporation except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
 
(vi)           Legal Opinions.  Opinions addressed to the Administrative Agent,
the Collateral Agent and the Lenders of (A) Shearman & Sterling LLP, New York
counsel to the Company, and (B) Ryan M. Patch, general counsel to the Company,
each in form and substance reasonably satisfactory to the Administrative
Agent.  Such opinions shall also cover such other matters incident to the
transactions contemplated by this Amended Agreement as the Administrative Agent
shall reasonably require.
 
(vii)           Closing Certificates.  A closing certificate of the Company,
substantially in the form of Exhibits B-1 and B-2 hereto, respectively, with
appropriate insertions and attachments, satisfactory in form and substance to
the Administrative Agent and its counsel, executed by (A) the President or any
Vice President and (B) the Secretary or any Assistant Secretary of the Company.
 
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(b)           Payment of Accrued Interest.  The Company shall have paid to the
Administrative Agent for the respective accounts of the Lenders under the
Existing Credit Agreement, all interest on the outstanding Loans under the
Existing Credit Agreement at the rates specified therein accrued to but
excluding the Restatement Effective Date.
 
(c)           Financial Projections.  The Lenders shall have received forecasts
of the financial performance of the Company and its subsidiaries (x) on a
quarterly basis, through 2011 and (y) on an annual basis, through 2015
satisfactory to the Lenders.
 
(d)           Fees.  The Administrative Agent shall have received, for the
respective accounts of the Persons entitled to the same, all costs, expenses,
fees and other compensation payable to the Lenders, the Agents and the Joint
Lead Arrangers on or prior to the Restatement Effective Date, including, without
limitation, reasonable fees of one legal counsel to the Lenders and one local
counsel in each appropriate jurisdiction and any and all fees due pursuant to
the Administrative Agency Fee Letter.
 
(e)           Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Amended Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.  Any information submitted to any of the Lenders by or on behalf of
the Company or any of its Subsidiaries or affiliates shall be accurate and
complete in all material respects.
 
(f)           Regulatory Authority Information.  The Company and each Subsidiary
shall have provided the documentation and other information to the Lenders that
is required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).
 
The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
Section 7.2            Conditions to All Loans and Letters of Credit.  The
obligation of each Lender to make any Loan (other than any Revolving Credit Loan
the proceeds of which are to be used to repay Refunded Swing Line Loans) and the
obligation of each Issuing Lender to issue any Letter of Credit is subject to
the satisfaction of the following conditions precedent on the relevant Borrowing
Date:
 
(a)           Representations and Warranties.  Each of the representations set
forth in Article VI, or which are contained in any other Credit Document shall,
to the extent already qualified by materiality, be true and correct in all
respects, and, if not so already qualified, shall be true and correct in all
material respects, in any case on and as of the date such Loan is made (or such
Letter of Credit is issued) as if made on and as of such date (unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 
(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Loan to be made or the Letter of Credit to be issued on such Borrowing Date.
 
(c)           Notice. The Administrative Agent and, if applicable, the
applicable Issuing Lender or the Swing Line Lender shall have received a notice
of borrowing request or credit extension in accordance with the requirements of
Article V hereof.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in paragraphs (a) and (b) of this Section 7.2 have been satisfied.
 
Section 7.3            Effectiveness of Amendment and Restatement.  Until this
Amended Agreement become effective in accordance with the requirements of
Section 7.1, the Existing Credit Agreement shall remain in full force and effect
and shall not be affected hereby.  On the Restatement Effective Date, the
Existing Credit Agreement will be automatically amended and restated to read as
set forth in this Amended Agreement.  The rights and obligations of the parties
hereto shall be governed (i) prior to the Restatement Effective Date, by the
Existing Credit Agreement and (ii) on and after the Restatement Effective Date,
by this Amended Agreement, it being understood and agreed that the definitions
of “Applicable Level”, “Applicable Margin” and the provisions of Sections 5.9,
5.10, 5.12, 5.19, 5.20, 5.21, 5.23 and 12.5 as in effect immediately prior to
the Restatement Effective Date will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date.  Once the Restatement Effective Date
has occurred, all references to the “Credit Agreement” in any Credit Document or
any other document, instrument, agreement, or writing shall be deemed to refer
to the Existing Credit Agreement as amended and restated hereby.
 
Section 7.4            Acknowledgement and Affirmation of Security
Interests.  (a) Each Credit Party hereby acknowledges that it has reviewed the
terms and provisions of this Amended Agreement and consents to the amendment of
the Existing Credit Agreement effected pursuant to this Amended Agreement.  Each
Credit Party hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of all “Obligations” under
each of the Credit Documents to which it is a party (in each case as such terms
are defined in the applicable Credit Document).
 
(b)           Each Credit Party acknowledges and agrees that (i) any of the
Credit Documents to which it is a party or is otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid,
enforceable, ratified and confirmed in all respects and shall not be impaired or
limited by the execution or effectiveness of this Amended Agreement, and (ii)
all security interests created under any of the Collateral Documents shall
continue in full force and effect pursuant to the terms of such Collateral
Document.  Each Credit Party represents and warrants that all representations
and warranties contained in this Amended Agreement and the other Credit
Documents to which it is a party or is otherwise bound are true and correct in
all material respects on and as of the Restatement Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.
 
(c)           Each Credit Party acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amended Agreement, such Credit
Party (other than the Company) is not required by the terms of the Existing
Credit Agreement or any other Credit Document to consent to the amendments to
the Existing Credit Agreement effected pursuant to this Amended Agreement and
(ii) nothing in the Existing Credit Agreement, this Amended Agreement or any
other Credit Document shall be deemed to require the consent of such Credit
Party (other than the Company) to any future amendments to the Existing Credit
Agreement or the Agreement.
 
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or Revolving L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit or any other amount is
owing to any Lender (other than Unmatured Surviving Obligations), any Agent or
any Issuing Lender hereunder, it shall, and, in the case of the agreements
contained in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, and 8.12
cause each of its Subsidiaries to:
 
Section 8.1            Financial Statements.  Furnish to the Administrative
Agent (with sufficient copies for each Lender):
 
(a)           Audited Annual Financial Statements.  As soon as available, but in
any event within 90 days after the end of each fiscal year of the Company,
commencing with the fiscal year ending December 31, 2010, a copy of the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by certified public accountants of nationally recognized
standing acceptable to the Required Lenders.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, commencing with the quarterly period
ending March 31, 2011, the unaudited consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Company and its Consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer on behalf of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments).
 
(c)           Annual Budget.  As soon as available, but in any event within 90
days after the beginning of each fiscal year of the Company to which such budget
relates, an annual operating budget of the Company and its Subsidiaries, on a
consolidated basis, as adopted by the board of directors of the Company.
 
All financial statements shall be prepared in reasonable detail in accordance
with GAAP in all material respects (provided that interim statements may be
condensed and may exclude detailed footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such officer and disclosed therein and except that interim
financial statements need not be restated for changes in accounting principles
which require retroactive application, and operations which have been
discontinued (as such term is used in Statement of Financial Accounting
Standards No. 144) during the current year need not be shown in interim
financial statements as such either for the current period or comparable prior
period).  In the event the Company changes its accounting methods because of
changes in GAAP, the Company shall also provide, if necessary for the
determination of compliance with this Section 8.1 and Sections 5.6, 5.7, 5.9,
8.2, 9.1, 9.2, 9.3, 9.7, 9.8, 9.9, and 9.12, a statement of reconciliation
conforming such financial statements to GAAP.
 
Section 8.2            Certificates; Other Information.  Furnish to the
Administrative Agent (with sufficient copies for each Lender):
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
 
(a)           Auditors’ Certificate.  Concurrently with the delivery of the
consolidated financial statements referred to in Section 8.1(a), a letter from
the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary to express their
opinion on such financial statements that there is no Default or Event of
Default under any financial covenants hereunder, except as specified in such
letter.
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 8.1(a) and (b), a certificate of a
Responsible Officer on behalf of the Company:  (i) stating that, to the best of
such officer’s knowledge, the Company and its Subsidiaries have observed or
performed all of its covenants and other agreements, and satisfied every
applicable condition, contained in this Amended Agreement and the other Credit
Documents to be observed, performed or satisfied by it, and that such officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate; (ii) showing in detail as of the end of the related fiscal
period the figures and calculations supporting such statement in respect of
Section 9.1, clauses (f), (h), (j), (k) and (m) of Section 9.2, clause (b) of
Section 9.4, clauses (i) and (j) of Section 9.6, clauses (a), (b), (k) and (m)
of Section 9.7, Section 9.8, clauses (c) and (d) of Section 9.9, and Section
9.12; (iii) showing in detail as of the end of the related fiscal period for
purposes of calculating the Applicable Level the ratio of Consolidated Total
Indebtedness to Consolidated EBITDA and the calculations supporting such
statement and if applicable, stating the Applicable Margin payable as a result
of such ratio; (iv) showing in detail as of the end of the related fiscal period
for purposes of calculating the Secured Leverage Ratio, the ratio of (A)(1)
Consolidated Total Secured Indebtedness minus (2) Cash on Hand of the Company
and its Consolidated Subsidiaries to (B) Consolidated EBITDA, and the
calculations supporting such statement; (v) if not specified in the financial
statements delivered pursuant to Section 8.1, specifying on a consolidated basis
the aggregate amount of interest paid or accrued by the Company and its
Subsidiaries, and the aggregate amount of depreciation, depletion and
amortization charged on the books of the Company and its Subsidiaries, during
such accounting period; (vi) listing all Indebtedness (other than Indebtedness
hereunder) in each case incurred since the date of the previous consolidated
balance sheet of the Company delivered pursuant to Section 8.1(a) or (b); (vii)
setting forth in reasonable detail the reconciliation of Consolidated EBITDA to
Consolidated Net Income of the Company; and (viii) demonstrating in detail as of
the end of the related fiscal period that Qualified Domestic Assets had a book
value at least equal to the Minimum Qualified Domestic Asset Amount.
 
(c)           Accountants’ Management Letters.  Promptly upon receipt thereof,
copies of all final reports submitted to the Company by independent certified
public accountants in connection with each annual, interim or special audit of
the books of the Company made by such accountants.
 
(d)           Reports to Holders of Debt Securities.  Promptly, after the
furnishing thereof, copies of any statement or report furnished to holders
generally of any debt securities constituting Material Indebtedness of the
Company or any Subsidiary thereof pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 8.1 or any other clause of this Section 8.2 and not
otherwise filed with the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its functions.
 
(e)           Other Information.  Promptly, such additional financial and other
information as any Lender, through the Administrative Agent, may from time to
time reasonably request.
 
Information required to be delivered pursuant to Section 8.1 or 8.2 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which each Lender has
been granted access.  Information delivered pursuant to Section 8.1 or 8.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
The Company hereby acknowledges that (i) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company  hereby agrees that so long as the Company is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Company Materials that may be distributed to the Public Lenders
and that: (A) all such Company Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Company Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 12.13); (C) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.           
 
Section 8.3            Payment of Other Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all of its obligations and liabilities of whatever nature, except
(i) when the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Company or any of its
Subsidiaries, as the case may be and (ii) for trade and other accounts payable
in the ordinary course of business in accordance with customary trade terms and
which are not overdue for a period of more than 60 days (or any longer period if
longer payment terms are accepted in the ordinary course of business) or, if
overdue for more than 60 days (or such longer period), as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of the Company and its Subsidiaries, as the case may be.
 
Section 8.4            Continuation of Business and Maintenance of Existence and
Material Rights and Privileges.  Continue to engage in business of the same
general type as now conducted by it, and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations, necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, accreditations, certifications, authorizations, licenses, permits,
approvals and registrations the loss of which could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, and except as
otherwise permitted by Sections 9.6, 9.7, 9.8 and 9.9.
 
Section 8.5            Compliance with All Applicable Laws and Regulations and
Material Contractual Obligations.  Comply with all applicable Requirements of
Law (including, without limitation, any and all Environmental Laws, tax, and
ERISA laws) and Contractual Obligations except to the extent that the failure to
comply therewith could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  Without limiting the foregoing,
the Company (i) shall retire and cancel each share of its common stock
repurchased in any Qualified Stock Repurchase promptly following the
consummation of such repurchase and ensure that all such shares revert to the
status of
 
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
authorized and unissued shares and (ii) shall not sell, reissue, transfer,
pledge or otherwise assign or dispose of any such shares to any other Person
after such repurchase.
 
Section 8.6            Maintenance of Property; Insurance.  Keep all property
useful and necessary in its business in good working order and condition
(ordinary wear and tear excepted), and maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and with only such deductibles as are usually maintained by, and against
at least such risks as are usually insured against in the same general area by,
companies engaged in the same or a similar business (in any event including
general liability, contractual liability, personal injury, workers’
compensation, employers’ liability, automobile liability and physical damage
coverage, all risk property, business interruption, fidelity and crime
insurance); provided that the Company may implement programs of self insurance
in the ordinary course of business and in accordance with industry standards for
a company of similar size so long as reserves are maintained in accordance with
GAAP for the liabilities associated therewith.
 
Section 8.7            Maintenance of Books and Records.  Keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities which
permit financial statements to be prepared in conformity with GAAP and all
Requirements of Law.
 
Section 8.8            Right of the Lenders to Inspect Property and Books and
Records.  Permit representatives of any Lender upon reasonable notice during
business hours and with a Responsible Officer present to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired upon
reasonable notice, and to discuss the business, operations, properties and
financial and other condition of the Company and its Subsidiaries with officers
and employees thereof, and with their independent certified public accountants.
 
Section 8.9            Notices.  Promptly give notice to the Administrative
Agent and each Lender:
 
(i)           of the occurrence of any Default or Event of Default;
 
(ii)           of any (A) default or event of default under any instrument or
other agreement, guarantee or collateral document of the Company or any of its
Subsidiaries which default or event of default has not been waived and could
reasonably be expected to have a Material Adverse Effect, or any other default
or event of default under any such instrument, agreement, guarantee or other
collateral document which, but for the proviso to clause (e) of Section 10.1,
would have constituted a Default or Event of Default under this Amended
Agreement, or (B) litigation, investigation or proceeding which may exist at any
time between the Company or any of its Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against the Company or any of its Subsidiaries by any Governmental Authority,
which in any such case could reasonably be expected to have a Material Adverse
Effect;
 
(iii)           of any litigation or proceeding affecting the Company or any of
its Subsidiaries (A) in which more than $10,000,000 of the amount claimed is not
covered by insurance or (B) in which injunctive or similar relief is sought
which if obtained could reasonably be expected to have a Material Adverse
Effect;
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
 
(iv)           of the following events, as soon as practicable after, and in any
event within 30 days after, the Company knows thereof:  (A) the occurrence of
any Reportable Event with respect to any Single Employer Plan which Reportable
Event could reasonably be expected to have a Material Adverse Effect, or (B) the
institution of proceedings or the taking of any other action by PBGC, the
Company or any Commonly Controlled Entity to terminate, withdraw from or
partially withdraw from any Plan and, with respect to a Multiemployer Plan, the
Reorganization or Insolvency of such Plan, in each of the foregoing cases which
could reasonably be expected to have a Material Adverse Effect, and in addition
to such notice, deliver to the Administrative Agent and each Lender whichever of
the following may be applicable:  (x) a certificate of a Responsible Officer on
behalf of the Company setting forth details as to such Reportable Event and the
action that the Company or such Commonly Controlled Entity proposes to take with
respect thereto, together with a copy of any notice of such Reportable Event
that may be required to be filed with PBGC, or (y) any notice delivered by PBGC
evidencing its intent to institute such proceedings or any notice to PBGC that
such Plan is to be terminated, as the case may be;
 
(v)            of a failure or anticipated failure by the Company to make
payment when due and payable on any Senior Notes; and
 
(vi)           of a material adverse change known by the Company or any of its
Subsidiaries in the business, financial condition, assets, liabilities,
properties or results of operations of the Company and its Subsidiaries taken as
a whole.
 
Each notice pursuant to this Section 8.9 shall be accompanied by a statement of
a Responsible Officer on behalf of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (i) through (v))
stating what action the Company proposes to take with respect thereto.
 
Section 8.10            Minimum Qualified Domestic Assets; Subsidiary Guaranties
and Collateral.
 
(a)           Subsidiary Guarantors.  The Company will take, and will cause each
of its Subsidiaries to take, such actions from time to time as shall be
necessary to ensure that Qualified Domestic Assets at all times from and after
the Existing Credit Agreement Effective Date have a book value at least equal to
the Minimum Qualified Domestic Asset Amount.  Accordingly, and without limiting
the generality of the foregoing, if the Company or any of its direct or indirect
Subsidiaries shall form or acquire any Subsidiary after the Restatement
Effective Date, the Company, as soon as practicable and in any event within 30
days after such formation or acquisition, will provide the Collateral Agent with
notice of such formation or acquisition setting forth in reasonable detail a
description of all of the assets of such new Subsidiary and identifying which of
such assets comprise a portion of Consolidated Total Domestic Assets.  If such
new Subsidiary (alone or together with other Subsidiaries which are not
Wholly-Owned Domestic Subsidiary Guarantors) owns, or at any time after the
Existing Credit Agreement Effective Date one or more Subsidiaries (including any
such new Subsidiary) which are not at the time Wholly-Owned Domestic Subsidiary
Guarantors (excluding ATS and ALC if but only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount) individually or collectively own, assets having a book value exceeding
the product of (i) 7.5% (expressed as a decimal) multiplied by (ii) the
aggregate book value of Consolidated Total Domestic Assets (a “Qualified
Domestic Asset Trigger Event”), the Company will, to the extent necessary to
ensure that Qualified Domestic Assets at the time have a book value at least
equal to the Minimum Qualified Domestic Asset Amount, cause one or more Domestic
Subsidiaries which are not Wholly-Owned Domestic Subsidiary Guarantors at the
time (each an “Affected Subsidiary”; provided that in no event shall any member
of the TSI/Reinhardt Group be required to become an “Affected Subsidiary”) to
 
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
become Credit Parties (and their assets to become Qualified Domestic Assets),
and cause each Affected Subsidiary:
 
(i)           within 20 days after any Qualified Domestic Asset Trigger Event,
to execute a Credit Party Accession Agreement pursuant to which each Affected
Subsidiary shall agree to become a “Guarantor” under the Guaranty, an “Obligor”
under the Security Agreement and an “Obligor” under the Pledge Agreements and/or
an obligor under such other Collateral Documents as may be applicable to such
Subsidiary;
 
(ii)           within 60 days after any Qualified Domestic Asset Trigger Event,
cause each Affected Subsidiary and each direct and indirect parent of such
Affected Subsidiary (if it has not already done so) to duly execute and deliver
to the Collateral Agent (A) in the case of any parcel of Real Property having a
fair market value exceeding $25,000,000, deeds of trust, trust deeds, deeds to
secure debt, Mortgages, leasehold mortgages, leasehold deeds of trust, (B) a
certification from a registered engineer or land surveyor in a form reasonably
satisfactory to the Collateral Agent or other evidence reasonably acceptable to
the Collateral Agent that none of the improvements on any Real Property are
located within any area designated by the director of the Federal Emergency
Management Agency as a “special flood hazard” area or if any improvements on the
Real Property are located within a “special flood hazard” area, evidence of a
flood insurance policy (if such insurance is required by applicable Law) from a
company and in an amount satisfactory to the Collateral Agent for the applicable
portion of the premises, naming the Collateral Agent, for the benefit of the
Lenders, as mortgagee, and (C) other security and pledge agreements, as
specified by and in form and substance satisfactory to the Collateral Agent
(including delivery of all Pledged Collateral (as defined in the Pledge
Agreements) in and of each Affected Subsidiary, and other instruments of the
type specified in Section 7.1(a)(ii) and (iii) of either the Existing Credit
Agreement or this Amended Agreement), securing payment of all the Finance
Obligations of such Affected Subsidiary or such parent, as the case may be,
under the Credit Documents and constituting Liens on all such real and personal
properties;
 
(iii)           within 90 days after any Qualified Domestic Asset Trigger Event,
to cause each Affected Subsidiary and each direct and indirect parent of each
Affected Subsidiary (if it has not already done so) to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements,
the giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
Collateral Documents and any other security and pledge agreements delivered
pursuant to this Section 8.10(a), enforceable against all third parties in
accordance with their terms;
 
(iv)           within 90 days after any Qualified Domestic Asset Trigger Event,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the
Credit Parties acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request;
 
(v)           as promptly as practicable after any Qualified Domestic Asset
Trigger Event, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent;
and
 
(vi)           deliver such proof of organizational authority, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by each Credit Party pursuant to Section 7.1 on the Restatement
Effective Date or as the Administrative Agent, the Collateral Agent or the
Required Lenders shall have requested.
 
This paragraph (a) shall not require control agreements and perfection by
“control” with respect to Collateral constituting deposit accounts or securities
accounts.
 
(b)           Pledge of Equity Interests.  Each Credit Party shall pledge the
capital stock, or other Equity Interests and intercompany indebtedness, owned by
it (unless such a pledge is expressly not required by this Amended Agreement or
the Pledge Agreements) pursuant to the Pledge Agreements, it being understood
and agreed that, notwithstanding anything that may be to the contrary herein
(other than Section 9.6(i), Section 9.7(k) and the final paragraph of Section
9.7), the Pledge Agreement shall not require the Company to pledge:
 
(i)           except to the extent set forth in Section 8.10(e), any of the
outstanding capital stock of, or other equity interests in, any Subsidiary of
the Company which is owned by another Subsidiary of the Company,
 
(ii)           except to the extent set forth in Section 8.10(e), more than 65%
of the outstanding capital stock of, or other equity interests in, any Foreign
Subsidiary owned directly by the Company;
 
(iii)           any of the outstanding capital stock of, or other equity
interests in, (A) ATS or ALC if and so long as the aggregate book value of their
Excluded Domestic Assets does not exceed the Allowed Exclusion Amount, or (B)
any member of the TSI/Reinhardt Group; or
 
(iv)           any of the outstanding capital stock of, or other equity
interests, in any Subsidiary where such pledge would (A) be prohibited by
applicable law, (B) result in material adverse tax consequences to the Company,
(C) in the case of any non-wholly owned Subsidiary or joint venture existing on
the Existing Credit Agreement Effective Date, result in a breach of a joint
venture agreement, operating agreement or other similar document or agreement in
the form existing on the Existing Credit Agreement Effective Date, (D) in the
case of any non-wholly owned Subsidiary or joint venture created or acquired
after the Existing Credit Agreement Effective Date, result in a breach of a
joint venture agreement, operating agreement or other similar document or
agreement, provided that the Company shall use its commercially reasonable
efforts to obtain all consents or take such other actions as may be necessary to
enable the pledge of such capital stock or other equity interests, or (E) cause
the Company to incur costs associated with such pledge that are excessive in
comparison to the benefits afforded to the Lenders, as reasonably determined by
the Administrative Agent), and provided further that to the extent the Company
does not ultimately acquire 100% of the outstanding capital stock or other
equity interests of any acquired or newly formed Subsidiary in any Permitted
Acquisition, notwithstanding clause (iv)(D) above but except as provided in
clauses (ii) or (iv)(A),(B) and (E) above, the Collateral Agent shall receive a
pledge of all outstanding capital stock or other equity interests of such entity
held by the Company.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(c)           Additional Security.  Each Credit Party will cause, (i) each
parcel of its owned Real Property acquired after the Restatement Effective Date
having a fair market value of $25,000,000 or more (except any such parcel as to
which the costs of providing a Mortgage are excessive in relation to the benefit
afforded to the parties secured thereby, as determined in the reasonable
discretion of the Administrative Agent) and all of its personal property and
(ii) upon the occurrence of an Event of Default, all other assets and properties
of such Credit Party as are not covered by the original Collateral Documents and
as may be requested by the Collateral Agent or the Required Lenders in their
sole reasonable discretion to be subject at all times to first priority (subject
only to Permitted Liens), perfected and, in the case of owned Real Property,
title insured Liens in favor of the Collateral Agent pursuant to the Collateral
Documents or such other security agreements, pledge agreements, mortgages or
similar collateral documents as the Collateral Agent shall request in its sole
reasonable discretion (collectively, the “Additional Collateral Documents”).
 
In furtherance of the foregoing terms of this subparagraph (c), upon the
acquisition of any owned Real Property referred to in the preceding paragraph by
any Credit Party, if such owned Real Property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
deed of trust or mortgage lien in favor of the Administrative Agent for the
benefit of the Secured Parties, then such Credit Party shall, at the Company’s
expense:
 
(i)           within 30 days after such acquisition, furnish to the
Administrative Agent a description of the owned Real Property so acquired in
detail satisfactory to the Administrative Agent;
 
(ii)           within 45 days after such acquisition, cause the applicable
Credit Party to duly execute and deliver to the Collateral Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, instruments of accession to the
Collateral Documents and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Finance Obligations of the applicable Credit Party under the
Credit Agreement and constituting Liens on all such owned Real Properties;
provided that the Administrative Agent may, in its reasonable discretion, extend
such time period from 45 days up to a maximum of 90 days;
 
(iii)           within 60 days after such acquisition, cause the applicable
Credit Party to take whatever action (including the recording of mortgages, the
filing of UCC financing statements, the giving of notices and the endorsement of
notices on title documents) as may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on such owned Real Property, enforceable against all third parties;
 
(iv)           within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent, the Collateral Agent, and the other Secured Parties, of
counsel for the Credit Parties acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above and as to such other matters
as the Administrative Agent may reasonably request; provided that the
Administrative Agent may, in its reasonable discretion, extend such time period
from 45 days up to a maximum of 90 days;
 
(v)           as promptly as practicable after any acquisition of any such owned
Real Property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Collateral Agent with respect to such owned Real Property
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such owned Real Property, such items
shall, promptly after the receipt thereof, be delivered to the Administrative
Agent; and
 
(vi)           deliver such proof of organizational authority, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by each Credit Party pursuant to Section 7.1 on the Restatement
Effective Date or as the Administrative Agent, the Collateral Agent or the
Required Lenders shall have requested.
 
If, subsequent to The Restatement Effective Date, a Credit Party shall acquire
any intellectual property, securities, instruments, chattel paper or other
personal property required to be delivered to the Collateral Agent as Collateral
hereunder or under any of the Collateral Documents, the Company shall promptly
(and in any event within three Business Days after any Responsible Officer of
any Credit Party acquires knowledge of the same) notify the Collateral Agent of
the same.  Each of the Credit Parties shall adhere to the covenants regarding
the location of personal property as set forth in the Collateral Documents.
 
(d)           Real Property Appraisals.  If the Collateral Agent or the Required
Lenders determine that there is a Requirement of Law for them to have appraisals
prepared in respect of the Real Property of the Company constituting Collateral,
the Company shall provide to the Collateral Agent appraisals which satisfy the
applicable requirements set forth in 12 C.F.R., Part 34 - Subpart C or any
successor or similar statute, rule, regulation, guideline or order, and which
shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Required Lenders and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
 
(e)           Foreign Subsidiaries Security.  Upon the written request of the
Administrative Agent following a Change in Law, which Change in Law is
reasonably determined to be relevant by the Administrative Agent, unless (x)
counsel for the Company reasonably acceptable to the Administrative Agent
provides, within 60 days after such written request of the Administrative Agent,
a written opinion addressed to the Company and the Administrative Agent, in form
and substance mutually satisfactory to the Company and the Administrative Agent,
to the effect that, with respect to any direct Foreign Subsidiary of any Credit
Party that has not already had all of the Equity Interests issued by it pledged
pursuant to the Pledge Agreements, a pledge of more than 65.0% of the total
combined voting power of all classes of capital stock of such Foreign Subsidiary
entitled to vote could reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary (as determined for United States federal
income tax purposes) to be treated as a deemed dividend to the Company or any
other domestic Affiliate of the Company for U.S. federal income Tax purposes or
otherwise could reasonably be expected to subject the Company or any other
domestic Affiliate of the Company to liability for any additional United States
income Taxes by virtue of Section 956 of the Code or any other applicable
provision of the Code, then (y) that portion of such Foreign Subsidiary’s
outstanding capital stock issued by such Foreign Subsidiary, not theretofore
pledged pursuant to the Pledge Agreements, shall be pledged to the Collateral
Agent for the benefit of the Secured Parties pursuant to an accession agreement
to the relevant Pledge Agreement (or another pledge agreement in substantially
identical form, if needed) to the extent that entering into the Pledge Agreement
is permitted by the Laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 8.10(e) to be in form, scope and
substance reasonably satisfactory to the Collateral Agent and the Required
Lenders.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(f)           Certain Actions Following Defaults.  Upon the request of the
Administrative Agent following the occurrence and during the continuance of a
Default, the Company shall, at the Company’s expense:
 
(i)           within 30 days after such request, furnish to the Administrative
Agent a description of the real and personal properties of the Credit Parties
and their respective Subsidiaries in detail satisfactory to the Administrative
Agent;
 
(ii)           within 45 days after such request, duly execute and deliver, and
cause each Credit Party (if it has not already done so) to duly execute and
deliver, to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, instruments of accession to the Collateral Documents and
other security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Collateral), securing payment of all the Finance Obligations of the Credit
Parties under the Credit Documents and constituting Liens on all such
properties;
 
(iii)           within 60 days after such request, take, and cause each Credit
Party to take, whatever action (including the recording of mortgages, the filing
of UCC financing statements, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, instruments of accession to
the Collateral Documents and security and pledge agreements delivered pursuant
to this Section 8.10, enforceable against all third parties in accordance with
their terms;
 
(iv)           within 60 days after such request, deliver to the Administrative
Agent and the Collateral Agent, upon the request of the Administrative Agent or
the Collateral Agent in their sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent, the Collateral Agent, and the
other Secured Parties, of counsel for the Credit Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request; and
 
(v)           as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of Real Property owned or held
by the Credit Parties, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such Real Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
 
(g)           Further Assurances.  At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, the Collateral Documents
and any such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, instruments of accession to the Collateral Documents and other
security and pledge agreements.
 
(h)           Time for Taking Certain Actions.  The Company agrees that if no
deadline for taking any action required by this Section 8.10 is specified
herein, such action shall be completed as soon
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
as possible, but in no event later than 30 days after such action is either
requested to be taken by the Collateral Agent or the Required Lenders or
required to be taken by the company or any of its Subsidiaries pursuant to the
terms of this Section 8.10.
 
Section 8.11            Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, comply, and cause all lessees and other
Persons operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Materials of
Environmental Concern from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
Section 8.12            Further Assurances.
 
(a)           General Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (i) correct any material
defect or error that may be discovered in any Credit Document or in the
execution, acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Credit Documents, (B) to the
fullest extent permitted by applicable law, subject any Credit Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party, and if and to the extent necessary, cause each of its
Subsidiaries to do so.
 
(b)           Certain Subsidiaries.  If the Company is unable after the use of
commercially reasonable efforts to deliver on the Restatement Effective Date
Collateral Documents otherwise required to be delivered under Section
7.1(a)(ii)(E) covering shares of the outstanding capital stock of Burns
Aerospace Europe S.A.R.L. and CMP SAS, the Company shall deliver such Collateral
Documents within 30 days after the Closing Date or such longer period as may be
agreed by the Administrative Agent.
 
ARTICLE IX
NEGATIVE COVENANTS
 
The Company hereby agrees that it shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly so long as the Commitments remain in
effect or any Loan or Revolving L/C Obligation remains outstanding and unpaid,
any amount remains available to be drawn under any Letter of Credit or any other
amount (other than any Unmatured Surviving Obligations) is owing to any Lender,
any Agent or the Issuing Lenders hereunder (it being understood that each of the
permitted exceptions to each covenant in this Article IX is in addition to, and
not overlapping with, any other of such permitted exceptions in such covenant
except to the extent expressly provided):
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
Section 9.1            Financial Condition Covenants.
 
(a)           Consolidated Total Indebtedness to Consolidated EBITDA.  Permit
for any period of four consecutive fiscal quarters ending at any time on or
after the Restatement Effective Date the ratio (the “Total Leverage Ratio”) of
(i) (A) Consolidated Total Indebtedness as of the end of such period minus (B)
Cash on Hand of the Company and its Consolidated Subsidiaries to (ii)
Consolidated EBITDA for such period to exceed 4.25 to 1.0.
 
(b)           Interest Coverage Ratio.  Permit for any period of four
consecutive fiscal quarters ending at any time on or after the Restatement
Effective Date, the ratio (the “Interest Coverage Ratio”) of (i) Consolidated
EBITDA for such period to (ii) Consolidated Cash Interest Expense to be less
than 2.25 to 1.0.
 
Section 9.2            Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a)           Indebtedness of the Company in connection with the Letters of
Credit and this Amended Agreement;
 
(b)           Indebtedness of (i) the Company to any Subsidiary; provided that
all such Indebtedness shall be subordinated to the Finance Obligations on the
terms and conditions set forth in Exhibit G, and (ii) any Subsidiary to the
Company or any other Subsidiary to the extent the Indebtedness referred to in
this clause 9.2(b)(ii) evidences a loan or advance permitted under Section 9.7;
 
(c)           Indebtedness of the Company evidenced by the Senior Notes;
 
(d)           Indebtedness in respect of derivative contracts permitted by
Section 9.11;
 
(e)           Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;
 
(f)           Indebtedness of the Company incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including capital
lease obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any extension or renewal thereof, provided that (A)
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (B) the aggregate
principal amount of Indebtedness permitted by this paragraph (f) shall not at
any time exceed the greater of (x) $125,000,000 and (y) 3.25% of Consolidated
Total Assets as of the last day of the fiscal quarter ending immediately
preceding the date of determination for which the relevant financial information
has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable
and (C) such Indebtedness is not incurred or assumed in connection with any
Permitted Acquisition or Permitted Foreign Acquisition;
 
(g)           Indebtedness owed to a seller in a Permitted Acquisition,
Permitted Foreign Acquisition or a Permitted Joint Venture or to a buyer in a
disposition permitted under clause (e) or (f) of Section 9.6 that (i) relates to
customary post-closing adjustments with respect to accounts receivable, accounts
payable, net worth and/or similar
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
items typically subject to post-closing adjustments in similar transactions, and
are outstanding for a period of one (1) year or less following the creation
thereof or (ii) relates to customary indemnities granted to the seller or buyer
in the transaction;
 
(h)           other Indebtedness of the Company incurred in the ordinary course
of business in an aggregate principal amount not to exceed $125,000,000 at any
time;
 
(i)           Indebtedness of the Company or any of its Subsidiaries existing on
the Restatement Effective Date and listed on Schedule 9.2 hereto including any
extension or renewals or refinancing thereof, provided the principal amount
thereof is not increased;
 
(j)           unsecured Indebtedness of the Company (i) the principal of which
is not required to be repaid, in whole or in part, before the first anniversary
of the later of the Revolving Credit Termination Date or the final maturity date
of any Incremental Loans, (ii) that is subordinated in right of payment to the
Company’s indebtedness, obligations and liabilities to the Lenders under the
Credit Documents pursuant to payment and subordination provisions satisfactory
in form and substance to the Administrative Agent, (iii) is issued pursuant to
credit documents having covenants and events of default that are no less
favorable, including with respect to rights of acceleration, taken as a whole,
to the Company than the terms hereof or are otherwise reasonably satisfactory in
form and substance to the Administrative Agent, and (iv) if, after giving effect
to the incurrence thereof and the application of the proceeds thereof on a pro
forma basis, the Company is in compliance with Section 9.1;
 
(k)           senior unsecured Indebtedness of the Company:  (i) the principal
of which is not required to be repaid, in whole or in part, before the first
anniversary of the latest of the Revolving Credit Termination Date or the final
maturity date for any Incremental Loans; (ii) which is issued pursuant to
documents having covenants and events of default that are no less favorable,
including with respect to rights of acceleration, taken as a whole, to the
Company than the terms hereof and the terms of the Senior Notes as in effect on
the Restatement Effective Date; (iii) if, after giving effect to the incurrence
thereof and the application of the proceeds thereof, the Company is in
compliance with Section 9.1 and the Secured Leverage Ratio of the Company and
its Consolidated Subsidiaries is less than 2.75 to 1.00 (or with respect to the
Incurrence of Indebtedness by the Company or a Foreign Subsidiary for the
purposes of consummating any Permitted Foreign Acquisition, as set forth in
Section 9.2(k)(iv)(B) below, 2.50 to 1.00), in each case calculated on a pro
forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of the incurrence of any such senior unsecured Indebtedness
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to the incurrence
of such senior unsecured Indebtedness as if it had been made on the first day of
the Measurement Period ending on the last day of such fiscal quarter; and (iv)
the Net Proceeds of which are (A) applied to fund Permitted Acquisitions
(including, for the avoidance of doubt, paying all costs and expenses incurred
in connection therewith); (B) applied (directly or indirectly) to fund Permitted
Foreign Acquisitions by such Foreign Subsidiaries (including, for the avoidance
of doubt, paying all costs and expenses incurred in connection therewith),
pursuant to Sections 9.7(b)(ii) and 9.7(k) below; or (C) otherwise applied to
the repayment of senior unsecured Indebtedness of the Company or one or more of
its Subsidiaries which complies with clauses (i) through (iv) of this paragraph
(k) or Indebtedness of the Company or one or more of its Subsidiaries which is
secured by any Lien on any property or assets of the Company or one or more of
its Subsidiaries;
 
(l)           Contingent Obligations permitted by Section 9.4; and
 
(m)           Indebtedness of Foreign Subsidiaries in respect of netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and similar arrangements in the ordinary course of
business, in an aggregate principal amount not to exceed $25,000,000 at any
time.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
Section 9.3            Limitation on Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets, income or profits, whether now
owned or hereafter acquired, or sign or file or suffer to exist under the UCC of
any jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
except:
 
(a)           Liens for Taxes, assessments or other governmental charges not yet
due and payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or such Subsidiary, as the case may be, in accordance with
GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which do not, individually or in the aggregate,
materially impair the use of any of the assets or properties of the Company or
any Subsidiary or which are not overdue by more than 30 days or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;
 
(c)           pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation;
 
(d)           easements, right-of-way, zoning and similar restrictions and other
similar encumbrances or title defects incurred, or leases or subleases or
licenses granted to others, in the ordinary course of business, which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or do not
interfere with or adversely affect in any material respect the ordinary conduct
of the business of the Company and its Subsidiaries taken as a whole;
 
(e)           Liens in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to the Credit Documents and bankers’ liens arising by
operation of law;
 
(f)           Liens on assets of entities or Persons which become Subsidiaries
of the Company after the date hereof; provided that such Liens exist at the time
such entities or Persons become Subsidiaries and are not created in anticipation
thereof, it being understood that, to the extent necessary to ensure that
Qualified Domestic Assets at the time have a book value at least equal to the
Minimum Qualified Domestic Asset Amount at such time, (A) any such assets shall
be transferred to the Company or one or more Wholly-Owned Domestic Subsidiary
Guarantors within 90 days of such acquisition or (B) such entity or Person shall
become a Credit Party in accordance with Section 8.10 hereof.
 
(g)           Liens on documents of title and the property covered thereby
securing Indebtedness in respect of the Letters of Credit;
 
(h)           Liens in existence on the Existing Credit Agreement Effective Date
and described in Schedule 9.3 and renewals thereof in amounts not to exceed the
amounts listed on such Schedule 9.3;
 
(i)           Liens on assets acquired in connection with a Permitted
Acquisition or a Permitted Foreign Acquisition; provided that such Liens (A)
exist at the time of the Permitted Acquisition or Permitted Foreign Acquisition
in question and are not created in anticipation thereof, and (B) are not
extended to cover other assets of the Company or any of its Subsidiaries;
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(j)           any leases or licenses of any intellectual property or intangible
assets or entering into any franchise agreement in the ordinary course of
business;
 
(k)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, licenses, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(l)           Liens securing Indebtedness owing to the Company or any Subsidiary
under Section 9.2(b)(ii);
 
(m)           Liens on fixed or capital assets acquired, constructed or improved
by the Company; provided that (i) such security interests secure only
Indebtedness permitted by Section 9.2(f), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary, and
(v) such security interests shall not interfere with the security and priority
of the Liens granted to the Collateral Agent for the benefit of the Secured
Parties;
 
(n)           Liens to secure Indebtedness permitted under Section 9.2(h) if (i)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect thereto, (ii) such Liens shall not attach to any Collateral
or interfere with the security and priority of the Liens granted to the
Collateral Agent for the benefit of the Secured Parties and (iii) the Secured
Leverage Ratio of the Company and its Consolidated Subsidiaries is less than
2.75 to 1.00 (calculated on a pro forma basis as of the last day of the fiscal
quarter ending immediately preceding the date of the incurrence of such
Indebtedness for which the relevant financial information has been delivered to
the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving effect to the
incurrence of such as if it had been made on the first day of the Measurement
Period ending on the last day of such fiscal quarter);
 
(o)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 10.1(h);
 
(p)           Liens arising from precautionary UCC filings or similar filings
relating to Operating Leases;
 
(q)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
 
(r)           Liens on insurance proceeds securing the payment of financed
insurance premiums (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets).
 
No Liens shall be permitted to exist, directly or indirectly (i) on the
Collateral (as defined in the Pledge Agreements), other than Liens created under
the Pledge Agreements and under clause (a) above, or (ii) except as permitted
under clauses (a), (f), (i) and (j) above, on material trademarks.
 
Section 9.4            Limitation on Contingent Obligations.  Create, incur,
assume or suffer to exist any Contingent Obligation except:
 
(a)           guarantees of obligations to third parties made in the ordinary
course of business in connection with relocation of employees of the Company or
any of its Subsidiaries;
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(b)           guarantees by the Company and its Subsidiaries incurred in the
ordinary course of business for an aggregate amount not to exceed $50,000,000 at
any one time; provided, however, that any such guarantee granted by a Subsidiary
shall only be given in accordance with Section 9.15 hereof;
 
(c)           Contingent Obligations existing on the Existing Credit Agreement
Effective Date and described in Schedule 9.4 including any extensions or
renewals thereof;
 
(d)           Contingent Obligations in respect of derivative contracts
permitted by Section 9.11;
 
(e)           Contingent Obligations pursuant to the Credit Documents;
 
(f)           guarantees by the Company of (i) Indebtedness of its Subsidiaries
permitted under Section 9.2(g) and (ii) other obligations of Subsidiaries not
prohibited hereunder; and
 
(g)           guarantees by any Subsidiary of Indebtedness and other obligations
of the Company or any Subsidiary; provided that the Indebtedness or obligations
so guaranteed is either permitted pursuant to Section 9.2 or not prohibited
hereunder; and provided further that any such guarantees shall only be given in
accordance with Section 9.15 hereof.
 
Section 9.5            Prohibition on Fundamental Changes.  Enter into any
transaction of acquisition of, or merger or consolidation or amalgamation with,
any other Person (including any Subsidiary or Affiliate of the Company or any of
its Subsidiaries), or transfer all or substantially all of its assets to any
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or engage in any type of business other than of the same
general type now conducted by it and those reasonably related or incidental
thereto, except for (a) any merger of any Subsidiary into (i) the Company
provided the Company is the surviving entity or (ii)(A) any Domestic Subsidiary
or (B) in the case of a Foreign Subsidiary, any other Foreign Subsidiary;
provided, in each case, that if one of the parties has become a guarantor under
this Amended Agreement pursuant to Section 8.10 or Section 9.15, such entity
shall be the surviving entity, and (b) liquidation or dissolution of any
Subsidiary, provided that all assets of such Subsidiary are transferred to the
Company or to a Wholly-Owned Domestic Subsidiary Guarantor.
 
Section 9.6            Prohibition on Sale of Assets.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, tax benefits, receivables and leasehold
interests), whether now owned or hereafter acquired except:
 
(a)           for the sale or other disposition of any tangible personal
property that, in the reasonable judgment of the Company, has become uneconomic,
obsolete or worn out, and which is disposed of in the ordinary course of
business;
 
(b)           for sales or other dispositions of inventory made in the ordinary
course of business and dispositions, assignments or abandonment of intellectual
property in the ordinary course of business;
 
(c)           that any Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Company, and the Company and its Subsidiaries may make
Investments permitted by Section 9.7;
 
(d)           that (i) any Foreign Subsidiary of the Company may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or by merger, consolidation,
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
transfer of assets, or otherwise) to the Company or a Wholly-Owned Subsidiary of
the Company, (ii) any Subsidiary of the Company which is not a Credit Party may
sell or otherwise dispose of, or part control of any or all of, the capital
stock of, or other equity interests in, any Subsidiary of the Company to a
Wholly-Owned Subsidiary of the Company, and (iii) any Subsidiary of the Company
which is not a Credit Party may sell or otherwise dispose of, or part control of
any or all of, the capital stock of, or other equity interests in, any
Subsidiary of the Company to a Wholly-Owned Subsidiary of the Company which is a
Credit Party; provided that in any case such transfer shall not cause a Domestic
Subsidiary to become a Foreign Subsidiary;
 
(e)           for the sale or other disposition by the Company or any of its
Subsidiaries of any assets described on Schedule 9.6 hereto consummated after
the Restatement Effective Date, provided that such sale or other disposition
shall be made for fair value on an arm’s-length basis;
 
(f)           for the sale or other disposition by the Company or any of its
Subsidiaries of other assets consummated after the Existing Credit Agreement
Effective Date, provided that (i) such sale or other disposition shall be made
for fair value on an arm’s-length basis, (ii) the consideration for such sale or
other disposition consists of cash and Cash Equivalents, assets (other than
capital stock and equity interests) which can be employed in the same business
as the Company and its Subsidiaries are engaged in or a related business and
promissory notes and other debt obligations of the purchaser of the assets being
sold or disposed of, provided that not more than 25% of the purchase price
payable in connection with any such sale or disposition shall be in the form of
promissory notes or other debt obligations of the purchaser of such assets; and
(iii) the Net Proceeds from such sale or other disposition shall be applied in
accordance with the provisions of Section 5.6;
 
(g)           any leases or licenses of property in the ordinary course of
business;
 
(h)           any leases or licenses of any intellectual property or intangible
assets or entering into any franchise agreement in the ordinary course of
business; and
 
(i)           transfers of (i) inventory from the “Consumables Management”
segment of the Company’s inventories having an aggregate fair market value not
exceeding $250,000,000 to one or more Foreign Subsidiaries of the Company, (ii)
the Equity Interests or assets comprising the TSI/Reinhardt Group to one or more
First Tier Foreign Subsidiaries and (iii) such amount of the remaining proceeds
of Senior Notes held immediately prior to the Restatement Effective Date by the
Collateral Agent under and pursuant to Section 9.2(k)(iv) of the Existing Credit
Agreement to one or more First Tier Foreign Subsidiaries to enable it or them
(or its or their Subsidiaries) to consummate the Specified Pending Acquisitions
permitted under Section 9.7(b)(iii); and
 
(j)           sales, conveyances, transfers or other dispositions of personal
property, leases and other assets of the Company and its Subsidiaries not
permitted under clauses (a), (b), (c), (d) or (e) above, having an aggregate
fair market value not exceeding $5,000,000 in each fiscal year.
 
The Company and its Subsidiaries shall not convey, sell, lease, assign, transfer
or otherwise dispose of any material trademarks except as permitted by clauses
(e), (g), (h) and (i) above.
 
Section 9.7            Limitation on Investments, Loans and Advances.  Make any
advance, loan, extension of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of, or any assets
constituting a business unit of, or make or maintain any other investment (each
and “Investment” and, collectively, “Investments”) in, any Person, except
(subject to the final sentence of this Section 9.7) the following:
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(a)           (i) loans or advances in respect of intercompany accounts
attributable to the operation of the Company’s cash management system, (ii)
loans or advances by the Company to any Subsidiary for working capital needs so
long as such loans or advances constitute Indebtedness of the primary obligor
that is not subordinate to any other Indebtedness of such obligor and, if
evidenced by a promissory note, instrument or other writing, shall be pledged to
the Collateral Agent as a Pledged Note, and provided that the aggregate
outstanding principal amount of all such loans, when aggregated with the
aggregate amount of all Investments made by the Company in its Subsidiaries
pursuant to clause (b)(i) below, shall not exceed five percent (5%) of the
Consolidated Total Assets, and (iii) loans or advances to the Company which are
subordinated to the Finance Obligations on the terms and conditions set forth in
Exhibit G;
 
(b)           (i) Investments by the Company in Domestic Subsidiaries of the
Company that are not Credit Parties in an aggregate amount, when taken together
with the aggregate amount of all outstanding loans and advances made pursuant to
clause (a)(ii) above, not exceeding five percent (5%) of the Consolidated Total
Assets; (ii) Investments by the Company in Foreign Subsidiaries of the Company
in an aggregate amount not exceeding $200,000,000 for all such Investments made
or committed to be made from and after the Existing Credit Agreement Effective
Date (determined without regard to any write-offs or write-downs thereof and
excluding the Investments permitted by Section 9.6(i)) plus an amount equal to
any returns of capital or sales proceeds actually received in cash in respect of
any such Investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made); and (iii)
Investments by the Company and its Foreign Subsidiaries required to consummate
the Specified Pending Acquisitions (including payment of the full purchase price
for each Specified Pending Acquisition, and payment of all costs and expenses
incurred by the Company and its Subsidiaries in connection therewith) made
solely with the proceeds of Senior Notes as referred to in Section 9.6(i)(iii);
 
(c)           Investments by the Company or any of its Subsidiaries in
Subsidiaries of the Company which are Credit Parties;
 
(d)           any Domestic Subsidiary of the Company which is not a Credit Party
may make Investments in the Company or any Domestic Subsidiary (by way of
capital contribution or otherwise), and any Foreign Subsidiary of the Company
may make Investments in the Company or any other Foreign Subsidiary (by way of
capital contribution or otherwise);
 
(e)           the Company may invest in, acquire and hold cash and Cash
Equivalents;
 
(f)           the Company or any of its Subsidiaries may make travel and
entertainment advances and relocation loans in the ordinary course of business
to officers, employees and agents of the Company or any such Subsidiary;
 
(g)           the Company or any of its Subsidiaries may make payroll advances
in the ordinary course of business;
 
(h)           the Company or any of its Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(provided that nothing in this clause (h) shall prevent the Company or any
Subsidiary from offering such concessionary trade terms, or from receiving such
Investments in connection with the bankruptcy or reorganization of their
respective suppliers or customers or the settlement of disputes with such
customers or suppliers arising in the ordinary course of business, as management
deems reasonable in the circumstances);
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
(i)           the Company and its Subsidiaries may make Investments in
connection with asset sales permitted by Section 9.6 or to which the Required
Lenders consent;
 
(j)           Investments, loans and advances of the Company existing on the
Restatement Effective Date and described on Schedule 9.7 hereto;
 
(k)           so long as no Default or Event of Default has occurred and is
continuing or would exist after giving effect to such transaction, the Company
and its Subsidiaries may make Permitted Acquisitions, Permitted Foreign
Acquisitions and Investments in Permitted Joint Ventures, provided that (i)
after giving effect thereto the Company shall be in compliance with the
covenants set forth in Section 9.1 (calculated on a pro forma basis as of the
last day of the fiscal quarter ending immediately preceding the effective date
of such Permitted Acquisition, Permitted Foreign Acquisition or other Investment
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such Permitted
Acquisition, Permitted Foreign Acquisition or Investment as if it had been made
on the first day of the Measurement Period ending on the last day of such fiscal
quarter); (ii) (A) with respect to any Permitted Acquisitions or Investment in
Permitted Joint Ventures, the Secured Leverage Ratio of the Company and its
Consolidated Subsidiaries is less than 2.75 to 1.00 (calculated on a pro forma
basis as of the last day of the fiscal quarter ending immediately preceding the
effective date of such Permitted Acquisition or other Investment for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such Permitted Acquisition
or Investment as if it had been made on the first day of the Measurement Period
ending on the last day of such fiscal quarter), or (B) with respect to any
Permitted Foreign Acquisition, the Secured Leverage Ratio of the Company and its
Consolidated Subsidiaries is less than 2.50 to 1.00 (calculated on a pro forma
basis as of the last day of the fiscal quarter ending immediately preceding the
effective date of such Permitted Foreign Acquisition for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such Permitted Foreign Acquisition as if
it had been made on the first day of the Measurement Period ending on the last
day of such fiscal quarter); (iii) if any Person shall become a Domestic
Subsidiary of the Company by virtue of a Permitted Acquisition, then, unless all
or substantially all of the assets of such Person are transferred to the Company
(by merger of such Person with and into the Company or otherwise) within 90 days
after the date such Person first become a Domestic Subsidiary of the Company,
the Company shall cause such Person to become a Credit Party (and its assets to
become Qualified Domestic Assets) and shall cause each such Person to comply
with the requirements set forth in Section 8.10(a)(i) through (vi), (iv)
immediately after giving effect thereto, Consolidated Liquidity shall not be
less than $200,000,000 and (v) no Permitted Foreign Acquisition or Permitted
Joint Venture may be made of, with or in consideration of any assets which
before or after giving effect to such Investment are (or are required to be)
either Qualified Domestic Assets or Collateral, unless (and solely to the extent
that) Qualified Domestic Assets immediately prior to such Investment exceed the
Minimum Domestic Qualified Asset Amount (computed for purposes of this clause
(v) without deducting from Consolidated Total Domestic Assets the book value of
any Qualified Domestic Assets previously or contemporaneously transferred under
this paragraph (k) in respect of any Permitted Foreign Acquisition or Permitted
Joint Venture since the Restatement Effective Date);
 
(l)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; and
 
(m)           additional Investments of the type contemplated by paragraphs (a)
and (b) of this Section 9.7 if after giving effect thereto:  (i) no Default or
Event of Default has occurred or would occur after giving effect thereto; (ii)
the Company is in compliance with the Total Leverage Ratio and the Interest
Coverage Ratio at the respective levels applicable thereto at such time in
accordance with Section
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
9.1, as each such ratio so specified is reduced (in the case of Section 9.1(a))
or increased (in the case of Section 9.1(b)) by 0.50 to 1.00 from the applicable
levels set forth in Section 9.1, and the Secured Leverage Ratio of the Company
and its Consolidated Subsidiaries is less than 2.50 to 1.00, in each case
calculated on a pro forma basis as of the last day of the fiscal quarter ending
immediately preceding the date of each such Investment for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such Investment as if it had been made
on the first day of the Measurement Period ending on the last day of such fiscal
quarter; and (iii) each such Investment is funded solely with any then remaining
Available Amount at the time such Investment is made.
 
In no case shall the Company or any of its Subsidiaries make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other Investment in, any Person (other than one
or more Foreign Subsidiaries solely to the extent permitted under Section
9.7(b)(ii)) if after giving effect thereto (i) Qualified Domestic Assets do not
have a book value at least equal to the Minimum Qualified Domestic Asset Amount
or (ii) one or more Subsidiaries which are not at the time Wholly-Owned Domestic
Subsidiary Guarantors (excluding ATS and ALC if and only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount) individually or collectively own assets having a book value exceeding
the product of (i) 7.5% (expressed as a decimal) multiplied by (ii) the
aggregate book value of Consolidated Total Domestic Assets.
 
Section 9.8            Capital Expenditures.  Make or commit to make Capital
Expenditures exceeding, in any fiscal quarter, 1.5% of Consolidated Net Sales
for the period of four consecutive fiscal quarters ended immediately preceding
such fiscal quarter, as such amount may be increased within and during any
fiscal quarter by any then-unexpended amount permitted for one or more prior
fiscal quarters, pursuant to the last sentence of this Section 9.8 (the amount
so determined within and during each fiscal year being herein referred to as the
“Base CapEx Amount”); provided that in the event that any Person or the assets
of such Person are acquired (an “Acquired Person”) through a Permitted
Acquisition or a Permitted Foreign Acquisition during the course of any such
period of four consecutive fiscal quarters, the Base CapEx Amount shall be
automatically adjusted by increasing it by an amount equal to the difference
between (x) 6.0% of the revenues attributable to such Acquired Person for the
period of four fiscal quarters most recently ended prior to the date that such
Acquired Person was acquired for which financials statements are available,
minus (y) the aggregate total of all amounts actually expended by such Acquired
Person on Capital Expenditures during such period of four fiscal
quarters.  Capital Expenditures permitted to be made during any fiscal quarter
pursuant to the terms hereof up to such Base CapEx Amount for such fiscal
quarter (as adjusted as a result of Permitted Acquisitions and Permitted Foreign
Acquisitions, as set forth above), if not fully expended in the fiscal quarter
with respect to which such adjusted Base CapEx Amount is determined, may be
carried over and expended in the next three following fiscal quarters, and any
amounts so carried over shall be deemed to be the first amounts expended in such
following fiscal quarters; provided that Capital Expenditures in excess of the
amount set forth above may be made with Net Proceeds of Asset Sales and with the
net proceeds of Condemnation Awards and Insurance Proceeds, in each case which
are Not Otherwise Applied.
 
Section 9.9            Limitation on Dividends.  Declare any dividends on any
shares of any class of stock, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement or other acquisition of any shares of any class of stock, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Company or any of its Subsidiaries; except that:
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
(a)           Subsidiaries may pay dividends directly or indirectly to the
Company or to Wholly-Owned Domestic Subsidiaries and Foreign Subsidiaries may
pay dividends directly or indirectly to Foreign Subsidiaries which are directly
or indirectly wholly-owned by the Company;
 
(b)           the Company and its Subsidiaries may pay or make dividends or
distributions to any holder of its capital stock in the form of additional
shares of capital stock of the same class and type;
 
(c)           the Company may effect one or more Qualified Stock Repurchases if
(i) no Default or Event of Default has occurred or would occur after giving
effect thereto, (ii) the Company shall be in compliance with the financial
covenants set forth in Section 9.1 in each case calculated on a pro-forma basis
as of the last day of the fiscal quarter ending immediately preceding the date
of such Qualified Stock Repurchase for which the relevant financial information
has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable,
giving effect to such cash dividend or distribution as if it had been made on
the first day of the Measurement Period ending on the last day of such fiscal
quarter and (iii) for an aggregate consideration for all such purchases from and
after June 11, 2008, aggregated with the total of all amounts paid under Section
9.12(a)(v) if (but only if) at the time of any purchase the Secured Leverage
Ratio of the Company and its Consolidated Subsidiaries equals or exceeds 2.75 to
1.00 (calculated on a pro forma basis as of the last day of the fiscal quarter
ending immediately preceding the date of any such Qualified Stock Repurchase for
which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such Qualified
Stock Repurchase as if it had been made on the first day of the Measurement
Period ending on the last day of such fiscal quarter), not exceeding
$150,000,000 in the aggregate, which amount shall be increased in the case of
each such purchase if at the time such purchase is made the Secured Leverage
Ratio (calculated as aforesaid) is less than 2.75 to 1.0, by any then remaining
Available Amount; and
 
(d)           so long as no Default or Event of Default has occurred or would
occur after giving effect to such declaration or payment, the Company may
declare and pay cash dividends or cash distributions to any holders of its
Equity Interests, provided that, after giving effect thereto the Company (i) is
in pro forma compliance with the Total Leverage Ratio and the Interest Coverage
Ratio at the respective levels applicable thereto at such time in accordance
with Section 9.1, as each such ratio so specified is reduced (in the case of
Section 9.1(a)) or increased (in the case of Section 9.1(b)) by 0.50 to 1.00
from the applicable levels set forth in Section 9.1, (ii) the Secured Leverage
Ratio of the Company and its Consolidated Subsidiaries is less than 2.50 to
1.00, in each case calculated on a pro forma basis as of the last day of the
fiscal quarter ending immediately preceding the effective date of such cash
dividend or distribution for which the relevant financial information has been
delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving
effect to such cash dividend or distribution as if it had been made on the first
day of the Measurement Period ending on the last day of such fiscal quarter, and
(iii) each such dividend or distribution is funded solely with any then
remaining Available Amount at the time such dividend or distribution is made.
 
Section 9.10            Transaction with Affiliates.  Enter into after the date
hereof any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
except (a) for transactions which are otherwise permitted under this Amended
Agreement and which are in the ordinary course of the Company’s or a
Subsidiary’s business and which are upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than it would obtain in a
hypothetical comparable arm’s length transaction with a Person not an Affiliate,
or (b) as permitted under Sections 9.2(b) and (i), Section 9.3(l), Sections
9.4(a), (c), (f) and (g), Section 9.5, Section 9.6(c) and (d), Section 9.7 and
Section 9.9, (c) transactions among the Company and its Wholly-Owned
Subsidiaries not prohibited under this Amended Agreement or (d) as set forth on
Schedule 9.10; provided that nothing in this Section 9.10 shall prohibit the
Company or its Subsidiaries from engaging in the following transactions:  (x)
the performance of the Company’s or any Subsidiary’s
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
obligations under any employment contract, collective bargaining agreement,
employee benefit plan, related trust agreement or any other similar arrangement
heretofore or hereafter entered into in the ordinary course of business, (y) the
payment of compensation to employees, officers, directors or consultants in the
ordinary course of business or (z) the maintenance of benefit programs or
arrangements for employees, officers or directors, including, without
limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business.
 
Section 9.11            Derivative Contracts.  Enter into any foreign currency
exchange contracts, interest rate swap arrangements or other derivative
contracts or transactions, other than such contracts, arrangements or
transactions entered into in the ordinary course of business for the purpose of
hedging (i) any asset or obligation of the Company or any of its Subsidiaries
with respect to their operations outside of the United States, (ii) the interest
rate or currency exposure of the Company or any of its Subsidiaries, and (iii)
the purchase requirements of the Company or any of its Subsidiaries with respect
to raw materials and inventory.
 
Section 9.12            Other Indebtedness.
 
(a)           Prepayments and Repayments of Indebtedness.  Prepay, redeem,
purchase, acquire, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness, except for:  (i) the repayment of the Obligations in
accordance with this Amended Agreement; (ii) the repayment to one or more Cash
Management Banks of Cash Management Obligations in accordance with one or more
Cash Management Agreements; (iii) the repayment to one or more Hedge Banks of
Swap Obligations in accordance with one or more Swap Contracts; (iv) regularly
scheduled or required repayments or redemptions of non-subordinated Indebtedness
permitted under Section 9.2; and (v) the optional repayments and prepayments of
an unlimited amount of Indebtedness permitted under Section 9.2 if, after giving
effect thereto, (A) no Default or Event of Default has occurred or would occur
after giving effect to such repayment or prepayment, and (B) the Company shall
be in compliance with the financial covenants set forth in Section 9.1 in each
case calculated on a pro-forma basis as of the last day of the fiscal quarter
ending immediately preceding the date of such repayment or prepayment for which
the relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such repayment or prepayment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter; provided, however, that if, at the time of such
repayment or prepayment, the Secured Leverage Ratio of the Company and its
Consolidated Subsidiaries equals or exceeds 2.75 to 1.00 (calculated on a pro
forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of any such repayment or prepayment for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such repayment or prepayment as if it
had been made on the first day of the Measurement Period ending on the last day
of such fiscal quarter), then the total amount of all such payments and
prepayments made from and after the Existing Credit Agreement Effective Date,
aggregated with the total consideration paid or payable for all Qualified Stock
Repurchases made from and after June 11, 2008 under Section 9.9(c), shall not
exceed $150,000,000.
 
(b)           Senior Notes Documents.  Waive or otherwise relinquish any of its
rights or causes of action arising under or arising out of the terms of the
Senior Notes or consent to any amendment, modification or supplement to the
terms of the Senior Notes or the Senior Note Documents that is adverse to the
interests of the Lenders except with the consent of the Required Lenders.
 
Section 9.13            Fiscal Year.  Permit the fiscal year of the Company to
end on a day other than December 31, unless the Company shall have given at
least 45 days prior written notice to the
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
Administrative Agent and the Company and the Required Lenders have agreed on
appropriate revisions to Section 9.8 to reflect such a change in fiscal year.
 
Section 9.14            Amendment of Organizational Documents.  Amend any of its
or any of its Subsidiary’s Organization Documents in a manner materially adverse
to the interests of the Administrative Agent or the Lenders, without the  prior
written consent of the Required Lenders.
 
Section 9.15            Limitation on Guarantees.  The Company will not permit
any Subsidiary to, directly, or indirectly, incur or assume any guarantee of any
Indebtedness of any other entity, unless such Subsidiary is already a Credit
Party or contemporaneously therewith, effective provision is made to guarantee
the Finance Obligations equally and ratably with (or on a senior secured basis
to, if applicable) such other Indebtedness for so long as such other
Indebtedness is so guaranteed.  Any guarantee required to be given under this
Section 9.15 shall be pursuant to the Guaranty or another similar agreement in
form and substance satisfactory to the Administrative Agent.
 
Section 9.16            Independence of Covenants.  All covenants contained
herein shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or condition exists.
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.1            Events of Default.  Upon the occurrence of any of the
following events:
 
(a)           the Company shall fail (i) to pay any principal of any Loan when
due in accordance with the terms hereof or thereof or to reimburse the Issuing
Lender in accordance with Section 2.6 or (ii) to pay any interest on any Loan or
any other amount payable hereunder within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof; or
 
(b)           any representation or warranty made or deemed made by any Credit
Party in any Credit Document or which is contained in any certificate,
guarantee, document or financial or other statement furnished under or in
connection with this Amended Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
 
(c)           the Company shall default in the observance or performance of any
agreement contained in Sections 8.1, 8.2, 8.8, 8.9, 8.10, or Article IX of this
Amended Agreement, provided that, with respect to any default in the observance
or performance of any agreement contained in Sections 8.2(c) through (e), 8.8
and 8.9(ii) through (vi), such default shall continue unremedied for a period of
10 days; or
 
(d)           any Credit Party shall default in the observance or performance of
any other term, covenant, or agreement contained in any Credit Document, and
such default shall continue unremedied for a period of 30 days; or
 
(e)           the Company or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans,
the Revolving L/C Obligations and any intercompany debt (which, if any such
intercompany debt consists of loans or advances to the Company or to one or more
Subsidiary Guarantors, is subordinated to the Finance Obligations on the terms
and
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
conditions set forth in Exhibit G)) or in the payment of any Contingent
Obligation, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Contingent Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, any applicable
grace period having expired, or such Contingent Obligation to become payable,
any applicable grace period having expired, provided that the aggregate
principal amount of all such Indebtedness and Contingent Obligations which would
then become due or payable as described in this Section 10.1(e) would equal or
exceed $25,000,000; or
 
(f)           (i) the Company or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
such Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Company or any such
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any such Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Company or any such Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any such
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or
 
(g)           (i) any failure to meet the minimum funding standard (as defined
in Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan, (ii) a Reportable Event (other than a Reportable Event
with respect to which the 30-day notice requirement under Section 4043 of ERISA
has been waived) shall occur with respect to, or proceedings to have a trustee
appointed shall commence with respect to, or a trustee shall be appointed to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, and, in the case of a Reportable Event,
such Reportable Event shall continue unremedied for ten days after notice of
such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is given
and, in the case of the institution of proceedings, such proceedings shall
continue for ten days after commencement thereof or (iii) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA; and in each case in
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions relating to such Single Employer Plans, if any,
could reasonably be expected to subject the Company or any of its Subsidiaries
to any tax, penalty or other liabilities which, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect; or
 
(h)           one or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance or indemnity)
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
of $25,000,000 or more to the extent that all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within the
time required by the terms of such judgment; or
 
(i)           except as contemplated by this Amended Agreement, any guarantee of
this Amended Agreement given pursuant to the terms hereof shall cease, for any
reason, and in any material respect, to be in full force and effect or any
Credit Party shall so assert in writing; or
 
(j)           except as contemplated by this Amended Agreement or as provided in
Section 12.1, any Credit Party shall breach any covenant or agreement contained
in any Collateral Document with the effect that such Collateral Document shall
cease to be in full force and effect or the Lien granted thereby shall cease to
be a first priority Lien or any Collateral Document shall assert in writing that
any Collateral Document is no longer in full force and or effect or the Lien
granted thereby is no longer a first priority Lien; or
 
(k)           a Change of Control shall occur;
 
then, and in any such event, (i) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (A) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Amended
Agreement and the Loans shall immediately become due and payable, (B) all
obligations of the Company in respect of the Letters of Credit, although
contingent and unmatured, shall become immediately due and payable and the
Issuing Lender’s obligation to issue Letters of Credit shall immediately
terminate, and (C) and the obligation of the Company to Cash Collateralize the
Revolving L/C Obligations shall automatically become effective; and (ii) if such
event is any other Event of Default, so long as any such Event of Default shall
be continuing, either or both of the following actions may be taken: (A) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit to be terminated forthwith, whereupon the Commitments and such
obligation shall immediately terminate; and (B) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice of default to the Company (x)
declare all or a portion of the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Amended Agreement and the Loans to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, and (y) declare all or a portion of the obligations of the Company in
respect of the Letters of Credit, although contingent and unmatured, to be due
and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that the Company discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations.  All payments under this Article X on
account of undrawn Letters of Credit shall be made by the Company directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to the Company’s reimbursement obligations under Section 2.6 as
drafts are presented under the Letters of Credit, with the balance, if any, to
be applied to the Company’s obligations under this Amended Agreement and the
Loans as the Administrative Agent shall determine with the approval of the
Required Lenders.  Except as expressly provided above in this Article X,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
ARTICLE XI
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS,
THE ADMINISTRATIVE AGENT; THE ISSUING LENDER
 
Section 11.1             Appointment.  Each Lender hereby irrevocably designates
and appoints UBS Securities LLC and Credit Suisse Securities (USA) LLC as the
Syndication Agents of such Lender under this Amended Agreement and acknowledges
that the Syndication Agents, in their respective capacity as such, shall have no
duties or liabilities under the Credit Documents.  Each Lender hereby
irrevocably designates and appoints The Royal Bank of Scotland plc, Wells Fargo
Bank, N.A. and SunTrust Bank as the Documentation Agents of such Lender under
this Amended Agreement and acknowledges that the Documentation Agents, in their
respective capacity as such, shall have no duties or liabilities under the
Credit Documents.  Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Amended Agreement and irrevocably
authorizes JPMCB as Administrative Agent for such Lender to take such action on
its behalf under the provisions of the Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Credit Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Amended Agreement, none of the Agents shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent.
 
Section 11.2            Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Amended Agreement and each of the other
Credit Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  Without
limiting the foregoing, the Administrative Agent may appoint any of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Company and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such
functions.  None of the Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, except as otherwise provided in Section 11.3.
 
Section 11.3            Exculpatory Provisions.  Neither any Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct to
the extent determined by a final, nonappealable judgment of a court of competent
jurisdiction), or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in the Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, the Credit Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder.  None of the Agents shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.
 
Section 11.4            Reliance by Syndication Agents, Documentation Agents or
Administrative Agent.  Any Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, electronic
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by any Agent.  The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agents.  The Agents shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders (or, where
unanimous consent of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  The Agents shall
in all cases be fully protected in acting, or in refraining from acting, under
any Credit Document in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Notes.
 
Section 11.5            Notice of Default.  None of the Agents shall be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received written notice from a Lender or the
Company referring to this Amended Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that any Agent receives such a notice, such Agent shall promptly give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders; provided that (i) the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to liability or that is
contrary to this Amended Agreement or applicable law and (ii) unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 11.6            Non-Reliance on Syndication Agents, Documentation
Agents, Administrative Agent and Other Lenders.  Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of the Credit Parties,
shall be deemed to constitute any representation or warranty by such Agent to
any Lender.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder, issue and participate in the Letters of Credit and
enter into this Amended Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, none of the
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, financial condition,
assets, liabilities, net assets, properties, results of operations, value,
prospects and other condition or creditworthiness of the Credit Parties which
may come into the possession of any Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.
 
Section 11.7            Indemnification.  The Lenders severally agree to
indemnify each of the Agents in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to the respective amounts of their
respective
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
Commitments (or, to the extent such Commitments have been terminated, according
to the respective outstanding principal amounts of the Loans and obligations,
and whether as Issuing Lender or a Participating Lender, with respect to Letters
of Credit), in each case determined as of the time the applicable unreimbursed
expense, obligation, loss or other amount is sought, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against any Agent in any way
relating to or arising out of the Credit Documents or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by any Agent under or in connection with any of the foregoing;
provided that (a) no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from any Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction and (b) Lenders holding only
Incremental Term Loans shall not be required to so indemnify in respect of
matters relating to Letters of Credit (with such indemnity being provided solely
by Lenders holding Revolving Credit Commitments).  The agreements contained in
this Section 11.7 shall survive the payment of all amounts payable hereunder.
 
Section 11.8            Syndication Agent, Documentation Agent and
Administrative Agent in its Individual Capacity.  The Agents and their
Affiliates and Subsidiaries may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties as though each
Agent were not each Agent hereunder.  With respect to its Loans made or renewed
by it and any Letter of Credit issued by or participated in by it, each of the
Agents shall have the same rights and powers, duties and liabilities under the
Credit Documents as any Lender and may exercise the same as though it were not
an Agent and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacities.
 
Section 11.9            Successor Syndication Agent, Documentation Agent or
Administrative Agent.  Any Agent may resign as Agent upon 30 days’ notice to the
Lenders.  The resignation of any Syndication Agent shall be effective without
any further act or deed on the part of the former Syndication Agent.  The
resignation of any Documentation Agent shall be effective without any further
act or deed on the part of the former Documentation Agent.  If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall be approved by the
Company (which approval shall not be unreasonably withheld) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Amended Agreement.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
XI shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under the Credit Documents.
 
Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as an Issuing Lender and as the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of JPMCB as a retiring Issuing
Lender and as the Swing Line Lender, (ii) JPMCB, as a retiring Issuing Lender
and as the Swing Line Lender, shall be discharged from all of its duties and
obligations in such capacities hereunder or under the other Credit Documents and
(iii) a successor Issuing Lender shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by JPMCB outstanding at the time of
such succession or make other
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
arrangements satisfactory to JPMCB as a retiring Issuing Lender to effectively
assume the obligations of JPMCB as issuer of such Letters of Credit.
 
Section 11.10            Issuing Lender as Issuer of Letters of Credit.  Each
Lender, each Syndication Agent and each Documentation Agent hereby acknowledges
that the provisions of this Article XI shall apply to the Issuing Lender, in its
capacity as issuer of any Letter of Credit, in the same manner as such
provisions are expressly stated to apply to the Administrative Agent.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1            Amendments and Waivers.  No Credit Document nor any
terms thereof may be amended, supplemented, waived or modified except in
accordance with the provisions of this Section 12.1.  With the written consent
of the Required Lenders, the Administrative Agent and the respective Credit
Parties may, from time to time, enter into written amendments, supplements or
modifications to any Credit Document for the purpose of adding any provisions to
such Credit Document to which they are parties or changing in any manner the
rights of the Lenders or of any such Credit Party or any other Person thereunder
or waiving, on such terms and conditions as the Administrative Agent may specify
in such instrument, any of the requirements of any such Credit Document or any
Default or Event of Default and its consequences; provided, however, that:
 
(i)           no such waiver and no such amendment, supplement or modification
shall (A) extend the scheduled maturity of any Loan or scheduled installment of
any Incremental Term Loan or extend the expiry date of any Letter of Credit
beyond the Revolving Credit Termination Date, or reduce the rate or extend the
time of payment of interest thereon, or change the method of calculating
interest thereon, or reduce the amount or extend the time of payment of any fee
payable to the Lenders hereunder, or reduce or forgive the principal amount
thereof, or increase the amount of any Commitment of any Lender, without the
consent of each Lender directly affected thereby, or (B) amend, modify or waive
any provision of this Section 12.1 or the definition of Required Lenders, or
alter the manner in which payments of principal, interest, or other amounts
hereunder shall be applied as among the Lenders in the respective Facility (in
which case, the written consent of each Lender in the respective Facility shall
be required), or change the percentage of the Lenders required to waive a
condition precedent under Section 7.1 or waive or amend any other provision in
any of the Credit Documents which by their terms require all Lenders’ consent or
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under any Credit Document, or amend, modify or change all or any
substantial part of the Collateral or pledged assets granted hereunder, or
amend, modify or change the guarantee obligations of any material guarantor
provided (or the requirement that they be so provided) hereunder, in each case,
without the written consent of each Lender (unless otherwise specified in clause
(B) of this clause (i));
 
(ii)           no such waiver and no such amendment, supplement or modification
shall amend or waive (A) any mandatory prepayment of the Incremental Term Loans,
if any, under Section 5.6 or (B) the provisions of this Section 12.1(ii) or the
definition of “Required Term Lenders” without in each case the written consent
of the Required Term Lenders; and
 
(iii)           no such waiver and no such amendment, supplement or modification
shall amend, modify or waive any provision of Article XI without the written
consent of the Agents and the Issuing Lender.
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
Any such waiver and any such amendment, supplement or modification described in
this Section 12.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, each Agent and all future holders
of the Loans.  No waiver, amendment, supplement or modification of any Letter of
Credit shall extend the expiry date thereof without the written consent of the
Participating Lenders.  In the case of any waiver, the Company, the Lenders and
each Agent shall be restored to their former position and rights hereunder and
under the outstanding Loans, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
Notwithstanding anything to the contrary herein, no Non-Funding Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Non-Funding Lenders), except that (x) the
Commitment of any Non-Funding Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Non-Funding Lender more adversely than other affected Lenders shall
require the consent of such Non-Funding Lender.
 
Section 12.2            Notices.  (a)  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when sent, confirmation of receipt received, addressed
as follows in the case of each Credit Party and the Administrative Agent, and as
set forth on its signature page hereto in the case of any Lender, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:
 

 
The Company:
B/E Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attn:  Thomas P. McCaffrey, CFO
(or)
Ryan M. Patch, General Counsel
Telecopy:  (561) 791-3966
           
With a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY  10022
Attn:  Maura O’Sullivan, Esq.
E-mail:  mosullivan@shearman.com
Telecopy:  (646) 848-7897
           
The Administrative Agent, Collateral
Agent and Issuing Lender:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn: John K. Swint
         Loan & Agency Services
Fax:  (713) 750-2938
Tel:  (713) 750-2494
 

 
 
- 90 -

--------------------------------------------------------------------------------

 
 

   
and
 
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY  10017
Attn: Matthew Massie
         Credit Risk Management
Fax:  (212) 270-5100
Tel:  (212) 270-5432
           
With a copy of any notice sent to
the Administrative Agent or to the Issuing Lender to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004-1980
Attn:  Brian D. Murphy, Esq.
E-mail:  brian.murphy@friedfrank.com
Telecopy:  (212) 859-4000
 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.7, 5.1, 5.3, 5.4, 5.5, and 5.6 shall
not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this Section 12.2
shall not result in any liability to any Agent or any Lender.
 
(b)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) or any Indemnified Person or its Related Parties have any
liability to the Company, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s, an
Indemnified Person’s or its Related Parties’ transmission of Company Materials
through electronic telecommunications or other information transmission systems,
except for direct or “economic” (as such term is used in Title 18, United States
Code, Section 1030(g)) (as opposed to special, indirect, consequential or
punitive) losses, claims, damages, liabilities or expenses to the extent that
such losses, claims, damages, liabilities or expenses (x) are determined by a
court of competent jurisdiction by a final an nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party,
Indemnified Person or Related Party or (y) result from a claim brought by the
Company or any other Credit Party against an Agent Party, an Indemnified Person
or a Related Party for material breach of such Agent Party’s, Indemnified
Person’s or Related Party’s obligations hereunder or under any other Credit
Document in respect of Company Materials made available through electronic
telecommunications or other information transmission systems, if the Company or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction; provided,
however, that in no event shall any Agent Party, Indemnified Person or Related
Party have any liability to the Company, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
such direct or “economic” damages).
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
Section 12.3            No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
Section 12.4            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Amended Agreement, the Letters of Credit and
the Loans.
 
Section 12.5            Payment of Expenses; Indemnification.  (a)  The Company
agrees:
 
(i)           to pay or reimburse the Administrative Agent and the Lenders for
all of their reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, execution, delivery, administration,
amendment, waiver and modification of, the Credit Documents and any other
documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby and the syndication of the Loans
under this Amended Agreement, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and one counsel to the
Lenders, subject to receipt of supporting documentation in reasonable detail;
 
(ii)           to pay or reimburse each Lender and each Agent for all their
costs and expenses incurred in connection with, and to pay, indemnify, and hold
each Agent and each Lender harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever arising out of
or in connection with, the enforcement or preservation of any rights (including
in any workout proceedings, restructuring, standstill or forbearance providing
relief to the Credit Parties) under any Credit Document and any such other
documents, including, without limitation, reasonable out-of-pocket fees and
disbursements of counsel to each Agent and each Lender (including, but not
limited to, reasonable fees and expenses of one counsel to the Lenders and one
local counsel in each appropriate jurisdiction and expenses incurred in
connection with travel, courier, reproduction, printing and delivery expenses),
incurred in connection with the foregoing and in connection with advising the
Administrative Agent with respect to its rights and responsibilities under this
Amended Agreement and the documentation relating thereto, subject to receipt of
supporting documentation in reasonable detail (it being agreed that the Agents
and the Lenders shall have the right to employ separate counsel and the Company
shall bear the reasonable out-of-pocket fees, costs, and expenses of such
separate counsel if (A) the use of the selected counsel would present such
counsel with a conflict of interest or (B) the actual or potential defendants
in, or targets of, any such action include both the Company and the Agents
and/or a Lender, and such Agent or Lender shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to the Company or any other such Person);
 
(iii)           to pay, indemnify, and to hold each Agent and each Lender
harmless from, any and all recording and filing fees and any and all liabilities
with respect thereto, or resulting from any delay in paying such recording and
filing fees, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Credit
Document and any such other documents; and
 
(iv)           to pay, indemnify, and hold each Agent and each Lender (each, an
“Indemnified Person”) and their respective officers, directors, employees and
agents (the officers, directors, employees, trustees, advisors and agents of any
Indemnified Person are such Indemnified Person’s “Related Parties”) harmless
from and against any and all other actual out-of-pocket liabilities,
obligations, losses, damages (including punitive damages), penalties, fines,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, reasonable experts’ and
consultants’ fees and reasonable fees and disbursements of counsel and third
party claims for personal injury or real or personal property damage) which may
be incurred by or asserted against any Agent, the Lenders or the Related Parties
(x) arising out of or in connection with any investigation, litigation or
proceeding related to this Amended Agreement, the other Credit Documents, the
proceeds of the Loans, or any of the other transactions contemplated hereby or
thereby, whether or not any Agent or any of the Lenders is a party thereto, (y)
with respect to any environmental matters, any environmental compliance expenses
and remediation expenses in connection with the presence, suspected presence,
release or suspected release of any Materials of Environmental Concern in or
into the air, soil, groundwater, surface water or improvements at, on, about,
under, or within the Properties, or any portion thereof, or elsewhere in
connection with the transportation of Materials of Environmental Concern to or
from the Properties, or (z) without limiting the generality of the foregoing, by
reason of or in connection with the execution and delivery or transfer of, or
payment or failure to make payments under, Letters of Credit (it being agreed
that nothing in this Section 12.5(iv)(z) is intended to limit the Company’s
obligations pursuant to Section 2.6);
 
(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of any Indemnified Person or its Related Parties arising from the
gross negligence or willful misconduct of such Indemnified Person or its Related
Parties as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
 
(b)           To the fullest extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnified Person and its Related Parties on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
 
(c)           The agreements in this Section 12.5 shall survive repayment of the
Loans and all other amounts payable hereunder.
 
(d)           All amounts due under this Section 12.5 shall be payable promptly
after written demand therefor.
 
Section 12.6            Successors and Assigns; Participations; Purchasing
Lenders.  (a)  This Amended Agreement shall be binding upon and inure to the
benefit of the Company, the Lenders, the Agents, all future holders of the
Loans, and their respective successors and assigns, except that the Company may
not assign or transfer any of its rights or obligations under this Amended
Agreement without the prior written consent of each Lender.
 
(b)           Any Lender other than any Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other financial
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
institutions or Lender Affiliates (“Participants”) participating interests in
any Loan owing to such Lender, any participating interest of such Lender in the
Letters of Credit, any Note held by such Lender, any Commitment of such Lender
or any other interest of such Lender hereunder and under the other Credit
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Amended Agreement to the
other parties to this Amended Agreement shall remain unchanged, such Lender
shall remain solely responsible for the performance thereof, such Lender shall
remain the holder of any such Loan for all purposes under this Amended Agreement
and the other Credit Documents, the Company and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Amended Agreement and the other
Credit Documents; provided, however, that such Lender shall not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 12.1(i) that affects such Participant.  The Company agrees
that if amounts outstanding under this Amended Agreement and the Loans are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of setoff in respect of its participating interest in amounts
owing under this Amended Agreement and any Loan to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Amended Agreement or any Loan; provided that such Participant shall only be
entitled to such right of setoff if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with the Lenders the proceeds thereof, as provided in Section 12.7.  The Company
also agrees that each Participant shall be entitled to the benefits of Sections
5.12, 5.19, 5.20, 5.21 and 5.23 with respect to its participation in the Letters
of Credit and in the Commitments and the Loans outstanding from time to time;
provided that (x) no Participant shall be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, (y) each
Participant shall be subject to the provisions of paragraph (c) of Section 5.20
and (z) a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.23 unless the Company is notified
of the participation interest sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 5.23(e) and (h)
as through it were a Lender.
 
(c)           Any Lender other than any Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, with the prior
written consent of the Issuing Lender and the Swing Line Lender (in the case of
the Revolving Credit Facility, at any time sell to any Lender or any Affiliate
or Lender Affiliate thereof (including any Affiliate or Subsidiary of such
transferor Lender) and, with the prior written consent of the Company (subject
to the penultimate sentence of this clause (c)) and the Administrative Agent
(which in each case shall not be unreasonably withheld, conditioned, or
delayed), sell to one or more additional banks or financial institutions (an
“Assignee”), all or any part of its rights and obligations under this Amended
Agreement, the Notes and the other Credit Documents and, with respect to the
Letters of Credit, such Lender’s L/C Participating Interest, pursuant to an
Assignment and Acceptance executed by such Assignee, such assigning Lender (and
by the Company, the Administrative Agent, the Issuing Lender and the Swing Line
Lender, to the extent their consent is required), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (A) each such sale pursuant to this Section 12.6(c) of a Lender’s rights
and obligations (I) to a Person which is not then a Lender or an Affiliate or
Lender Affiliate of a Lender shall be of the entire remaining amount of the
Assigning Lenders rights and obligations or, if less than such entire remaining
amount, of Commitments and/or Loans of $5,000,000 (or in the case of any
Incremental Term Loan Commitments  and Incremental Term Loans, $1,000,000) or
more unless otherwise agreed by the Company and the Administrative Agent; and
(II) to a Person which is then a Lender or an Affiliate or Lender Affiliate of a
Lender may be in any amount and shall not require the consent of the Company or
the Administrative Agent, and (B) each Assignee which is a Foreign Lender shall
comply with the provisions of Section 5.23(e) and (h) hereof; and provided,
further that the foregoing shall not prohibit a
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
Lender from selling participating interests in accordance with Section 12.6(b)
in all or any portion of its Commitments and/or Loans (without
duplication).  For purposes of clauses (A) and (B) of the first proviso
contained in the preceding sentence, the amount described therein shall be
aggregated in respect of each Lender and its Lender Affiliates, if any.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with the Commitments and Loans as set forth therein, and (y) the assigning
Lender thereunder shall, to the extent of the interest transferred, as reflected
in such Assignment and Acceptance, be released from its obligations under this
Amended Agreement (and, in the case of an Assignment and Acceptance covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Amended Agreement, such assigning Lender shall cease to be a party
hereto).  Such Assignment and Acceptance shall be deemed to amend this Amended
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Assignee and the resulting adjustment of Commitment Percentages
arising from the purchase by such Assignee of all or a portion of the rights and
obligations of such assigning Lender under this Amended
Agreement.  Notwithstanding anything herein to the contrary (and to the extent
permitted by law), after the occurrence and during the continuance of an Event
of Default any Lender may sell all or any part of its rights and obligations
under this Amended Agreement without the consent of the
Company.  Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Lender hereunder without the consent of the Company or
the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 12.6(c).
 
(d)           The Administrative Agent acting on behalf of and as agent for the
Company, shall maintain at the address of the Administrative Agent referred to
in Section 12.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Swing Line Loans,
Revolving Credit Loans and Incremental Term Loans, if any owing to, and if such
Lender has any Revolving Credit Commitment, the L/C Participating Interests of,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans or L/C Participating Interests recorded therein for all
purposes of this Amended Agreement, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  No assignment shall be effective for purposes of this Amended Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and by the Company, the Issuing Lender, the
Swing Line Lender and the Administrative Agent to the extent required hereby),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (which fee the Company shall have no obligation to pay
and which fee may be waived by the Administrative Agent in its discretion), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Company.
 
(f)           If, pursuant to this Section 12.6, any interest in this Amended
Agreement or any Loan or Letter of Credit is transferred to any Transferee which
would be a Foreign Lender upon the effectiveness of such transfer, the assigning
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the Administrative Agent and the Company) that under
applicable law and treaties no Taxes will
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
be required to be withheld by the Administrative Agent, the Company or the
assigning Lender with respect to any payments to be made to such Transferee in
respect of the Loans or L/C Participating Interests, (ii) to furnish to the
assigning Lender (and, in the case of any Assignee registered in the Register,
the Administrative Agent and the Company) such Internal Revenue Service Forms
required to be furnished pursuant to Section 5.23(e) and (h) and (iii) to agree
(for the benefit of the assigning Lender, the Administrative Agent and the
Company) to be bound by the provisions of Section 5.23(e) and (h).
 
(g)           For avoidance of doubt, the parties to this Amended Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment (i) by a Lender of any Loan or Note to any Federal
Reserve Bank in accordance with applicable law and (ii) by a Lender or a Lender
Affiliate which is a fund to its trustee in support of its obligations to its
trustee; provided that any transfer of Loans or Notes upon, or in lieu of,
enforcement of or the exercise of remedies under any such pledge shall be
treated as an assignment thereof which shall not be made without compliance with
the requirements of this Section 12.6.
 
(h)           The Company, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (h) above.
 
(i)           Each of the Company, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however (i) that each Lender designating any Conduit Lender hereby
agrees to indemnify, save and hold harmless each other party hereto for any
loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period forbearance and (ii)
the foregoing shall not prohibit or limit the ability of any such Person to file
claims against a Conduit Lender in connection with any such proceeding.
 
Section 12.7            Adjustments; Set-off.  (a)  Except to the extent that
this Amended Agreement expressly provides for payments to be allocated to a
particular Lender or Lenders, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of any of its Revolving Credit Loans
(other than payment of Swing Line Loans), Incremental Term Loans or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 10.1(f),
or otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or interest thereon, such Benefitted Lender shall purchase
for cash from the other Lenders such portion of each such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Company agrees that each Lender so purchasing a portion of another Lender’s
Loans and/or L/C Participating Interests may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.  The
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
Administrative Agent shall promptly give the Company notice of any set-off,
provided that the failure to give such notice shall not affect the validity of
such set-off.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default specified in Section 10.1(a) or 10.1(f), each Agent and each Lender are
hereby irrevocably authorized at any time and from time to time without notice
to the Company, any such notice being hereby waived by the Company, to set off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Agent or such Lender to or for the credit or the account of the
Company or any part thereof in such amounts as such Agent or such Lender
may  elect, on account of the liabilities of the Company hereunder and under the
other Credit Documents and claims of every nature and description of such Agent
or such Lender against the Company in any currency, whether arising hereunder,
or otherwise, under any other Credit Document as such Agent or such Lender may
elect, whether or not such Agent or such Lender has made any demand for payment
and although such liabilities and claims may be contingent or unmatured.  Each
Agent and each Lender shall notify the Company promptly of any such setoff made
by it and the application made by it of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Agent and each Lender under this paragraph are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Agent or such Lender may have.
 
Section 12.8            Counterparts.  This Amended Agreement may be executed by
one or more of the parties to this Amended Agreement on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Amended
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.
 
Section 12.9            Integration.  This Amended Agreement and the other
Credit Documents represent the entire agreement of the Credit Parties, the
Agents and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Credit Documents.
 
Section 12.10          GOVERNING LAW; NO THIRD PARTY RIGHTS.  THIS AGREEMENT AND
THE LOANS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND
THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THIS AGREEMENT IS SOLELY FOR
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND, EXCEPT AS SET FORTH IN SECTION 12.6, NO OTHER PERSONS SHALL HAVE ANY RIGHT,
BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS
AGREEMENT.
 
Section 12.11          SUBMISSION TO JURISDICTION; WAIVERS.  (a)  EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(i)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;
 
(ii)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(iii)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 12.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(iv)           AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.
 
(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.12            Acknowledgements.  The Company hereby acknowledges
that:
 
(i)           none of the Agents or any Lender has any fiduciary relationship to
any Credit Party, and the relationship between the Agents and the Lenders, on
the one hand, and the Credit Parties, on the other hand, is solely that of
creditor and debtor; and
 
(ii)           no joint venture exists among the Lenders or among any Credit
Parties and the Lenders.
 
Section 12.13            Confidentiality.  (a)  Each of the Administrative
Agent, the Issuing Lender and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Amended Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Amended Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
Section, to (A) any Assignee of or Participant in, or any prospective Assignee
of or Participant in, any of its rights or obligations under this Amended
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction or securitization relating to the Company and its
obligations, (g) with the consent of the Company or (vii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than the
Company.  For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential; provided, further, that, in the case of clauses (ii)
and (iii) (other than in connection with routine regulatory examinations),
unless specifically prohibited by applicable law, court order or the applicable
regulatory authority, each Lender and the Administrative Agent shall use its
commercially reasonable efforts to notify the Company of any such non-public
information prior to disclosure hereof.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
Section 12.14            USA Patriot Act.  Each Lender hereby notifies the
Company that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it may
be required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender to identify the Company in
accordance with the Patriot Act.
 


 
[Signature Pages Follow]
 
 
- 99 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.
 
    

  BE AEROSPACE, INC.                         By:   /s/ Thomas P. McCaffrey      
Name:  Thomas P. McCaffrey       Title:  Senior Vice President            

 
 
 
 
 
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
 
 
    

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Lender and
as a Lender
                        By:   /s/ Matthew H. Massie       Name:  Matthew H.
Massie       Title:  Managing Director            

 
 
 
 
 
 
 
 
 
 
S-2

--------------------------------------------------------------------------------

 
 
 
 
    

 
UBS SECURITIES LLC,
as Joint Lead Arranger, Joint Bookrunner
and as Syndication Agent
                        By:   /s/  Irja R. Otsa       Name:  Irja R. Otsa      
Title:  Associate Director            

  By:   /s/  Mary E. Evans       Name:  Mary E. Evans       Title: 
Attorney-In-Fact    

 

 
Address for Notices:
 
UBS Securities LLC
299 Park Avenue
New York, NY 10171
Attention:  Christopher Abbate
Fax:  212-821-5766

 
 
 
 
 
 
 
S-3

--------------------------------------------------------------------------------

 
 
    

 
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger, Joint Bookrunner
and as Syndication Agent
                        By:   /s/  Jeff Cohen       Name:  Jeff Cohen      
Title:  Managing Director            

 

 
Address for Notices:
 
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attention: Jeff Cohen
Telecopy:  (212) 743-1507
 

 
 
 
 
 
 
 
S-4

--------------------------------------------------------------------------------

 
 
    

 
UBS LOAN FINANCE LLC, as a Lender
                        By:   /s/  Irja R. Otsa       Name:  Irja R. Otsa      
Title:  Associate Director            

  By:   /s/  Mary E. Evans       Name:  Mary E. Evans       Title:  Associate
Director    

 

 
Address for Notices:
 
UBS Loan Finance LLC
677 Washington Blvd.
Stamford, CT 06901
Tel: 203 719 0544
Fax: 203 719 3390
 

 
 
 
 
 
 
S-5

--------------------------------------------------------------------------------

 
 
  

 
CREDIT SUISSE AG , CAYMAN ISLANDS
BRANCH, as a Lender
                        By:   /s/ Karl Studer       Name:  Karl Studer      
Title:  Director            

  By:   /s/ Claudia Siffert       Name:  Claudia Siffert       Title:  Assistant
Vice President        

 

 
Address for Notices:
 
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Karl Studer
Telecopy: (212) 743-1894
 

 
 
 
 
 
S-6

--------------------------------------------------------------------------------

 
 
  

 
THE ROYAL BANK OF SCOTLAND PLC, as
Documentation Agent and as a Lender
                        By:   /s/ L. Peter Yetman       Name:  L. Peter Yetman  
    Title:  Director            

 

 
Address for Notices:
 
The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
 

 
 
 
 
 
S-7

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, N.A., as Documentation
Agent and as a Lender
                        By:   /s/ M. Walker Duvall       Name:  M. Walker Duvall
      Title:  Senior Vice President            

 

 
Address for Notices:
 
Wells Fargo Bank, N.A.
401 N Federal Hwy, Suite 100
Boca Raton, FL 33432
 

 
 
 
 
 
 
S-8

--------------------------------------------------------------------------------

 
 
 

 
SUNTRUST BANK, as Documentation Agent and
as a Lender
                        By:   /s/ C. David Yates       Name:  C. David Yates    
  Title:  Managing Director            

 

 
Address for Notices:
 
SunTrust Bank
303 Peachtree Street NW
Atlanta, Georgia 30308
 

 
 
 
 
 
 
 
S-9

--------------------------------------------------------------------------------

 
 
 

 
THE BANK OF EAST ASIA, LIMITED,
LOS ANGELES BRANCH, as a Lender
                        By:   /s/ Chong Tan       Name:  Chong Tan       Title: 
VP & Credit Manager            

  By:   /s/ David Loh       Name:  David Loh       Title:  Chief Lending Officer
   

 

 
Address for Notices:
 
The Bank of East Asia, Limited,
Los Angeles Branch
388 East Valley Boulevard, Suite 218
Alhambra, California 91801

 
 
 
 
 
 
S-10

--------------------------------------------------------------------------------

 
 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as a Lender
                        By:   /s/ Spencer Hughes       Name:  Spencer Hughes    
  Title:  Authorized Signatory            

 

 
Address for Notices:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020-1104
 

 
 
 
 
 
S-11

--------------------------------------------------------------------------------

 
 
 

 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
                        By:   /s/ Preston Bergen       Name:  Preston Bergen    
  Title:  Senior Vice President            

 

 
Address for Notices:
 
Branch Banking and Trust Company
200 West 2nd Street, 16th Floor
Winston Salem, North Carolina 27101

 
 
 
 
 
 
S-12

--------------------------------------------------------------------------------

 
 
 

 
FIRST COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender
                        By:   /s/ Jason Lee       Name:  Jason Lee       Title: 
VP & General Manager            

 

 
Address for Notices:
 
First Commercial Bank, Ltd., New York Branch
750 3rd Avenue, 34th Floor
New York, New York 10017

 
 
 
 
 
 
 
S-13

--------------------------------------------------------------------------------

 
 
 

 
MORGAN STANLEY BANK, N.A., as a Lender
                        By:   /s/ Ryan Vetsch       Name:  Ryan Vetsch      
Title:  Authorized Signatory            

 

 
Address for Notices:
 
Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111

 
 
 
 
 
 
S-14

--------------------------------------------------------------------------------

 
 
 

 
RBC BANK (USA), as a Lender
                        By:   /s/ Richard Marshall       Name:  Richard Marshall
      Title:  Market Executive, National Division            

 

 
Address for Notices:
 
RBC Bank (USA), National Division
301 Fayetteville Street, Suite 1100
Raleigh, North Carolina 27601

 
 
 
 
 
S-15

--------------------------------------------------------------------------------

 
 
 

 
ROYAL BANK OF CANADA, as a Lender
                        By:   /s/ Scott Umbs       Name:  Scott Umbs      
Title:  Authorized Signatory            

 

 
Address for Notices:
 
Royal Bank of Canada
Loans Administration
20 King Street West – 7th Floor
Toronto, Ontario M5H 1C4

 
 
 
 
 
 
S-16

--------------------------------------------------------------------------------

 
 
 

 
STATE BANK OF INDIA, as a Lender
                        By:   /s/ C. Sreenivasulu Setty       Name:  C.
Sreenivasulu Setty       Title:  VP & Head (Syndications)            

 
 

 
Address for Notices:
 
State Bank of India
460 Park Avenue
New York, New York 10022

 
 
 
 
 
S-17

--------------------------------------------------------------------------------

 
 
 

 
TD BANK, N.A., as a Lender
                        By:   /s/ Marla Willner       Name:  Marla Willner      
Title:  Senior Vice President            

 

 
Address for Notices:
 
TD Bank, N.A.
1701 Route 70 East
Cherry Hill, New Jersey 08034

 
 
 
 
 
 
S-18

--------------------------------------------------------------------------------

 
 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
                        By:   /s/ Todd Meller       Name:  Todd Meller      
Title:  Managing Director            

 

 
Address for Notices:
 
1 Liberty Plaza, 26th Floor
New York, NY 10006

 
 
 
 
 
 
 
S-19

--------------------------------------------------------------------------------

 
 
 

 
Capital One Leverage Finance Corp., as a Lender
                        By:   /s/ Paul Dellova       Name:  Paul Dellova      
Title:  Senior VP            

 

 
Address for Notices:
 
Capital One Leverage Finance Corp.
265 Broadhollow Road
Mellville, NY 11747
Attn: Dennis Hultgren

 
 
 
 
 
 
S-20

--------------------------------------------------------------------------------

 
 
 

 
MERCANTIL COMMERCEBANK, N.A., as a Lender
                        By:   /s/ Alan Hills       Name:  Alan Hills      
Title:  Senior Vice President            

 

 
Address for Notices:
 
220 Alhambra Circle, 2nd Floor
Coral Gables, FL 33134
Attn: Waleska Rodriquez or Maria Rosales

 
 
 
 
 
 
S-21

--------------------------------------------------------------------------------

 
 
 

 
Mizuho Corporate Bank Ltd., as a Lender
                        By:   /s/ Robert Gallagher       Name:  Robert Gallagher
      Title:  Authorized Signatory            

 

 
Address for Notices:
 
Mizuho Corporate Bank, Ltd.
1800 Plaza Ten
Harborside Financial Ctr
Jersey City, NJ 07311
Attn:    Dina Kalnitsky
Tel:      201-626-9414
Fax:     201-626-9935

 
 
 
 
 
S-22

--------------------------------------------------------------------------------

 
 
 

 
PNC Bank, National Association, as a Lender
                        By:   /s/ Jose Mazariegos       Name:  Jose Mazariegos  
    Title:  Senior Vice President            

 

 
Address for Notices:
 
   
Name:
Company:
Title
Address: 
 
Telephone:
Facsimile: 
E-mail address:
Mary Ann Cruz
 PNC Bank
 Loan Administrator
6750 Miller Rd
 Brecksville, OH 44141
 440-546-7442
1-866-932-2125
 mary-ann.cruz@pnc.com

 
 
 
 
 
S-23

--------------------------------------------------------------------------------

 
 
 

 
Sumitomo Mitsui Banking Corporation, as a Lender
                        By:   /s/ William M. Ginn       Name:  William M. Ginn  
    Title:  Executive Officer            

 

 
Address for Notices:
 
277 Park Avenue
5th Floor
New York, NY 10172

 
 
 
 
 
 
 
S-24

--------------------------------------------------------------------------------

 
 
 

 
U.S. Bank N.A., as a Lender
                        By:   /s/ Michael P. Dickman       Name:  Michael P.
Dickman       Title:  Vice President            

 
 

 
Address for Notices:
 
425 Walnut Street, 8th floor
Cincinnati, OH 45202


 
 
 
 
 
 
S-25

--------------------------------------------------------------------------------